Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 1 of 102
                                                                                  1


     1                     UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
     2                               (MIAMI)
                           CASE NO. 1:17-CR-20701-MGC-5
     3

     4     UNITED STATES OF AMERICA              Miami, Florida

     5                                           December 18, 2018
                     vs.                         Tuesday
     6

     7    LEONARDO MIGUEL GARCIA MORALES
                                             Scheduled for 9:00 a.m.
     8                                       Held 9:09 a.m. - 1:12 p.m.
          _____________________________________________________________
     9

    10                                 JURY TRIAL
                                          DAY 9
    11                                PAGES 1 - 102

    12                   BEFORE THE HONORABLE DONALD L. GRAHAM
                             UNITED STATES DISTRICT JUDGE
    13

    14    APPEARANCES:

    15    FOR THE GOVERNMENT:         IGNACIO JESUS VAZQUEZ, JR., AUSA
                                      J. MACKENZIE DUANE, AUSA
    16                                United States Attorney's Office
                                      Miami Special Prosecutions Section
    17                                99 Northeast 4th Street
                                      Room 806
    18                                Miami, Florida 33132

    19    FOR THE DEFENDANT:          DERIC ZACCA, ESQ.
                                      Deric Zacca, P.A.
    20                                110 Southeast 6th Street
                                      110 Tower - Suite 1700
    21                                Fort Lauderdale, Florida      33301

    22
          STENOGRAPHICALLY
    23    REPORTED BY:                GLENDA M. POWERS, FPR, CRR, FPR
                                      Official Federal Court Reporter
    24                                United States District Court
                                      400 North Miami Avenue
    25                                Miami, Florida 33128
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 2 of 102
                                                                                  2


     1                               I N D E X

     2
                                                                        PAGE
     3
                                 GOVERNMENT'S EVIDENCE
     4
          WITNESS
     5

     6    KAREN FLEISHER (Witness taken out of turn)
             Direct Examination by Ms. Duane                               9
     7

     8    OSVALDO MAGDALENA
             Direct Examination continued by Mr. Vazquez                  15
     9       Cross-Examination by Mr. Zacca                               38
             Redirect Examination by Mr. Vazquez                          62
    10

    11

    12                           DEFENDANT'S EVIDENCE

    13
          DR. STANLEY FRANKOWITZ (Witness taken out of turn)
    14       Direct Examination by Mr. Zacca                              69
             Cross-Examination by Mr. Vazquez                             75
    15       Redirect Examination by Mr. Zacca                            81

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 3 of 102
                                                                                  3


     1                            E X H I B I T S

     2
          EXHIBIT                                                  RECEIVED
     3                                                             IN EVIDENCE

     4
                               GOVERNMENT'S EXHIBITS
     5
          Exhibit 45                                                      16
     6
          Exhibit 45A                                                     17
     7
          Exhibit 45B                                                     17
     8
          Exhibit 45C                                                     18
     9
          Exhibit 45D                                                     19
    10
          Exhibit 46                                                      19
    11
          Exhibit 47                                                      20
    12
          Exhibit 47A                                                     21
    13
          Exhibit 48                                                      34
    14
          Exhibit 51                                                      35
    15
          Exhibit 49                                                      37
    16
          Exhibit 52                                                      37
    17

    18

    19                         DEFENDANT'S EXHIBITS

    20    Exhibit 26                                                      71

    21

    22

    23

    24

    25
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 4 of 102
                                                                                  4


     1              (Call to the order of the Court:)

     2              (Defendant Leonardo Garcia Morales aided by

     3    Court-Certified Spanish Interpreters.)

     4              COURT SECURITY OFFICER:      All rise.

     5              THE COURT:   Be seated, please.     Good morning.

     6              We are awaiting the arrival of one juror, so as soon as

     7    that person arrives, we will get started.

     8              I am reviewing a draft of the instructions, and we will

     9    get this to you as soon as I take a quick look.

    10              To the best of your recollection, is there any

    11    similar-act evidence in this case?

    12              MR. VAZQUEZ:   404(b).

    13              MR. ZACCA:   No, Your Honor.

    14              THE COURT:   So that one will be removed.      You have

    15    multiple objects of the conspiracy.

    16              MR. VAZQUEZ:   I think that's a defense request.

    17              THE COURT:   I'm sorry?

    18              MR. VAZQUEZ:   I believe that was a defense request.

    19              MR. ZACCA:   It is, Judge.    I guess we can go into that

    20    discussion now.

    21              The concern I have, in reviewing the indictment and how

    22    the indictment is drafted, and the Government's offer of proof,

    23    I believe it's Count 1.     Count 1 is the Hobbs Act conspiracy.

    24              He's then charged in, I believe, Count 3, attempted

    25    Hobbs Act robbery with regard to the Miramar.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 5 of 102
                                                                                  5


     1              However, there's no substantive charge for the gold

     2    robbery event.    Like, I guess, participation, or an attempt to

     3    participate in that Coral Gables gold robbery.

     4              So, in theory, Judge, and I'm still trying to think

     5    this through in my head, the jury can go back to the jury room

     6    with the indictment and reach a goal in their head and say,

     7    Hey, we don't think he conspired to commit the gold robbery,

     8    however, we believe he had conspired to participate in the

     9    Miramar robbery, and that's going to be our decision.

    10              However, we'll never know that decision --

    11              THE COURT:   Yes, we will.

    12              MR. ZACCA:   How?

    13              THE COURT:   Because with a verdict, that addresses

    14    that.   That's what the multiple objects of the conspiracy is

    15    all about.    So you allege the conspiracy, multiple objects.

    16    There's the Hobbs Act related to the gold, there's a Hobbs Act

    17    related to the Miramar incident.

    18              In order to find him guilty, they only have to find him

    19    guilty on one of the objects.      It has to be unanimous as to one

    20    or the other, and the verdict form will allow them to tell us

    21    where they reach unanimity on different events.

    22              MR. ZACCA:   Judge, that's --

    23              THE COURT:   It has two objects; is there not?

    24              MR. VAZQUEZ:   Yes.   Well, they're in a conspiracy to

    25    make money for the distribution of drugs, that's the object of
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 6 of 102
                                                                                  6


     1    the drug conspiracy.      There is two --

     2               THE COURT:   I'm sorry, I didn't quite understand what

     3    you said.

     4               MR. VAZQUEZ:   The conspiracy is to possess narcotics

     5    with intent to distribute.

     6               THE COURT:   Right.

     7               MR. VAZQUEZ:   There are two drugs.     I don't think that

     8    makes it two objects of the conspiracy.

     9               THE COURT:   Well, they have to find unanimity as to

    10    which drug.

    11               MR. VAZQUEZ:   For -- they can find just the agreement

    12    without regard to a specific narcotic, as long it is a drug.

    13    They can find it was marijuana, they can come to an agreement

    14    on marijuana, they can come to agreement on cocaine, they can

    15    come to agreement on cocaine, five milligrams or more.

    16               THE COURT:   Unanimity with respect to one drug or the

    17    other, just drugs in general, six believe it was cocaine, six

    18    believe it was marijuana, and that would be a unanimous

    19    verdict.    We have to fine tune to make sure that's the case.

    20               MR. VAZQUEZ:   Sure, Your Honor.    If I can walk back to

    21    the Count 1 discussion.      My understanding, under case U.S.A.

    22    versus Pistone, 177 F.3d 957, at page 960, is that the

    23    Eleventh Circuit does not require an overt act for us to prove

    24    the Hobbs Act conspiracy has been committed.

    25               So, if there is an agreement, Your Honor, for --
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 7 of 102
                                                                                  7


     1              THE COURT:   Agreement as to a particular object?

     2              MR. VAZQUEZ:    Right.   So in this -- for example, in

     3    this case, these defendants -- and the testimony from

     4    Mr. Kindelan addressed that they came together to rob a gold

     5    courier, and any gold courier would do.        They switched -- they

     6    were doing surveillance for a long period of time, and then

     7    they settled on one particular gold courier.

     8              So the moment that they came together, started driving

     9    around, if the jury finds that evidence is proof beyond a

    10    reasonable doubt, that would establish that agreement proves

    11    the conspiracy to --

    12              THE COURT:   The object is to take gold.

    13              MR. VAZQUEZ:    Yes.

    14              THE COURT:   So what is it that you're suggesting?

    15              What relief are you requesting based on that?

    16              MR. VAZQUEZ:    I'm making sure that, basically, the

    17    special interrogatory is not so specific to Mr. Garcia Morales

    18    versus anyone else.      They were there to rob gold and then it

    19    eventually --

    20              THE COURT:   You're going to get all of that in just a

    21    moment, and then you will have the opportunity to give me --

    22    these are the instructions and these are interrogatories.

    23              Any other questions?

    24              Do we have everyone here now?

    25              COURT SECURITY OFFICER:     Yes.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 8 of 102
                                                                                  8


     1              THE COURT:   Alright, let's bring the jury in now.

     2              COURT SECURITY OFFICER:     Yes, sir.

     3              (Jury entered courtroom at 9:15 a.m.)

     4              MR. VAZQUEZ:   Judge, the Marshals are in the process of

     5    getting our witness.     Mr. Magdalena was on --

     6              THE COURT:   Be seated, please.     Good morning, ladies

     7    and gentlemen.    How is everyone today?      Fresh and ready to go.

     8              Alright, Government, are you ready to proceed?

     9              MR. VAZQUEZ:   Your Honor, my understanding, our

    10    in-custody witness is not yet --

    11              THE COURT:   We start at 9:00 a.m.

    12              MR. VAZQUEZ:   I know.    They're pulling him.     He's in

    13    the cell block.

    14              Your Honor, if we may, while this process is going on,

    15    I can call a witness out of turn --

    16              THE COURT:   Alright.

    17              MR. VAZQUEZ:   -- if that's fine, Judge?

    18              Then the Government calls Karen Fleisher to the stand.

    19              THE COURT:   I'm sorry, repeat that, please.

    20              MS. DUANE:   Karen Fleisher.

    21              COURT SECURITY OFFICER:     Ms. Fleisher, this way.      Watch

    22    your step.

    23              COURTROOM DEPUTY:    Raise your right hand, please.

    24              Do you solemnly swear the testimony you're about to

    25    give will be the truth, and nothing but the truth, so help you
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 9 of 102
                                                                                  9


     1    God?

     2               THE WITNESS:   I do.

     3               COURT SECURITY OFFICER:    Have a seat, speak into the

     4    mic.

     5               (KAREN FLEISHER testified as follows:)

     6                              DIRECT EXAMINATION

     7    BY MS. DUANE:

     8    Q.     Good morning, Ms. Fleisher.

     9    A.     Good morning.

    10    Q.     Can you please introduce yourself to the jury?

    11    A.     My name is Karen Fleisher.

    12    Q.     Thank you for joining us today.

    13           Can you spell your last name for the court reporter?

    14    A.     F, as in Foxtrot, L-E-I-S-H-E-R.

    15    Q.     Ms. Fleisher, did you recently retire?

    16    A.     Yes, I did.

    17    Q.     When was that?

    18    A.     In October of 2015.

    19    Q.     So not so recently.   Well, thank you for coming out of

    20    retirement today to testify for us.

    21           Prior to your retirement, where did you work?

    22    A.     I worked for the Miami-Dade Police Department Crime

    23    Laboratory.

    24    Q.     How long did you work there?

    25    A.     1982 to October of 2015.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 10 of 102
                                                                                  10


      1   Q.    What was your position at the Miami-Dade Crime Laboratory?

      2   A.    I was a Criminalist II.

      3   Q.    What is a "Criminalist II"?

      4   A.    A "criminalist" is a scientist who examines evidence and

      5   comes to court and testifies about it.

      6   Q.    And what particular evidence did you analyze?

      7   A.    I analyzed controlled substance evidence in this particular

      8   case.

      9   Q.    And just more generally, what kind of evidence did you

     10   analyze?

     11   A.    I analyzed white powder.

     12   Q.    No, I mean as a Criminalist II, did you do all different

     13   types of controlled substances?

     14   A.    I do all types, controlled substances and non-controlled

     15   substances, as well as trace evidence.

     16   Q.    What is "trace evidence"?

     17   A.    "Trace evidence" is microscopic things that might be left

     18   at a crime.

     19   Q.    What is your educational background?

     20   A.    I have a Bachelor's degree from Rutgers University and a

     21   Master's degree from Miami University.

     22   Q.    Now, I know that you worked at the crime laboratory since

     23   1982, but can you just take the jurors through some of the

     24   training that you received when you initially started that job

     25   and throughout your career in the field of narcotics analysis?
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 11 of 102
                                                                                  11


      1   A.    Yes.    When I first started at the crime laboratory, I was

      2   trained in drug analysis, and that entailed about a three- to

      3   four-month time where I examined evidence, I did readings, I

      4   worked with other analysts and become proficient in drug

      5   testing.

      6   Q.    Have you testified as an expert in the field of controlled

      7   substances previously?

      8   A.    Yes.

      9   Q.    Approximately, how many times?

     10   A.    More than a hundred times.

     11                MS. DUANE:   Your Honor, at this point, the Government

     12   would tender this witness an expert in the field of controlled

     13   substances analysis.

     14                MR. ZACCA:   No objection.

     15                THE COURT:   Very well.   Once again, ladies and

     16   gentlemen, we now have an expert witness who may render

     17   opinions; and as you know, it is up to you to determine the

     18   extent to which you would like to rely upon the opinions given.

     19   BY MS. DUANE:

     20   Q.    Ms. Fleisher, did you perform an analysis on an item that

     21   you received to assist with this case?

     22   A.    Yes.

     23   Q.    What were you asked to do in connection with this

     24   particular item?

     25   A.    I was asked to analyze it.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 12 of 102
                                                                                  12


      1   Q.     Now, Ms. Fleisher, I am going to hand you what has been

      2   proffered as Government's Exhibit 50.

      3          Do you recognize what has been marked for identification as

      4   Government's Exhibit 50?

      5   A.     One moment, please.    Yes, I do.

      6   Q.     How do you recognize this item?

      7   A.     Well, I recognize my name across the seals on the outer

      8   packaging, as well as the inner packaging.

      9   Q.     And what did you do with regards to Government's Exhibit 50

     10   marked for identification?

     11   A.     Well, I did a series of tests on it to determine what it

     12   was.

     13   Q.     What are those tests?

     14   A.     The first thing I did was I weighed the substance, and then

     15   I performed a spot test, a crystal test, and an instrument

     16   analysis on it.

     17   Q.     So, going first to what you said you did initially, the

     18   weight of this item, can you just walk the jurors through that

     19   process?

     20   A.     Yes.   What I did was I removed the powder from the

     21   packaging that it came in to get just the weight of the powder.

     22   Q.     And what was the weight of the powder in this case?

     23   A.     970.7 grams.

     24   Q.     Can you say that one more time?

     25   A.     970.7 grams.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 13 of 102
                                                                                  13


      1   Q.    What is the weight of a kilogram?

      2   A.    A kilogram is a thousand grams.

      3   Q.    So this is just shy of a kilogram?

      4   A.    Yes.

      5   Q.    So you mentioned cocaine that you did -- I believe it was

      6   three additional tests.

      7         Can you tell the jurors about those tests?

      8   A.    Yes.   The first thing that I did was a spot test, and that

      9   involves taking a small amount of a sample and using chemicals

     10   to do that test to see if it comes up positive.

     11   Q.    And did you conduct that test?

     12   A.    I did.

     13   Q.    And what was the result of that test?

     14   A.    The sample from the spot test turned blue, indicating

     15   cocaine may have been detected, and I had to do further

     16   testing.

     17   Q.    So what test did you do next?

     18   A.    The next test was a crystal test.

     19   Q.    Can you tell the jurors about that test?

     20   A.    I took another sample of the unknown white powder and added

     21   specific chemicals to it to create a crystal formation so that

     22   I can look at it under the microscope.

     23   Q.    What was the result of the crystal test?

     24   A.    The result of the crystal test was that it was cocaine.

     25   Q.    So after you did the spot test and the crystal test, what
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 14 of 102
                                                                                  14


      1   did you do after that?

      2   A.    My gas chromatography-mass spectrometry.

      3   Q.    What is that?

      4   A.    It's an instrument that will vibrate things in a mixture

      5   and bombard them one-by-one and break them into different

      6   fragments, much like a puzzle.

      7   Q.    So what was the result of that final test?

      8   A.    Well, after comparing it to a known standard, it matched

      9   cocaine.

     10   Q.    So what was the ultimate result of the testing that you did

     11   on Government's Exhibit 50 marked for identification?

     12   A.    Well, based on all of my testing, my opinion was that the

     13   sample was, indeed, cocaine.

     14   Q.    And again, cocaine in what amount?

     15   A.    970.7 grams.

     16   Q.    And after you finished with all of your testing, what did

     17   do you with all of the narcotics?

     18   A.    When I finish with everything, I seal everything in these

     19   plastic bags, put it in an outer plastic bag, and return it to

     20   the evidence vault.

     21              MS. DUANE:   The Government tenders the witness.

     22              MR. ZACCA:   No questions.

     23              THE COURT:   Permanent excusal?

     24              MS. DUANE:   Yes, Your Honor.

     25              THE COURT:   You may step down.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 15 of 102
                                                                                  15


      1              THE WITNESS:   Thank you.

      2              (Witness excused.)

      3              MR. VAZQUEZ:   Your Honor, may I approach with defense

      4   counsel?

      5              THE COURT:   Yes, sir.

      6              (Sidebar discussion held as follows:)

      7              THE MARSHAL:   Sorry, I apologize, Your Honor.

      8              (Sidebar concluded, the following held in open court:)

      9              (Witness resumes stand.)

     10              MR. VAZQUEZ:   Your Honor, may I proceed?

     11              THE COURT:   Yes, sir.

     12              (OSVALDO MAGDALENA, previously sworn, continued to

     13   testify as follows:)

     14                             DIRECT EXAMINATION

     15   BY MR. VAZQUEZ:

     16   Q.    Mr. Magdalena, I want to go back to your testimony

     17   regarding the drug transactions that you were talking about

     18   yesterday; okay?

     19   A.    That's fine.

     20   Q.    I want to draw your attention to the recordings that you

     21   were talking about yesterday.       I want to show you some items

     22   that have been marked for identification only to the witness.

     23         Mr. Magdalena, I'm showing what you has been marked for

     24   identification as Government's Exhibit 45.

     25         Mr. Magdalena, I'm showing you what's been marked for
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 16 of 102
                                                                                  16


      1   identification as Government's Exhibit 45.

      2         Do you recognize it?

      3   A.    Yes.    Those are my initials on my C.D. of the evidence.

      4   Q.    And what is this, what is Government's 45?

      5   A.    It must be the recordings or the videos that were taken of

      6   me.

      7   Q.    And did you have a chance to review this?

      8   A.    Yes.

      9                MR. VAZQUEZ:   At this time, I would move Government's

     10   Exhibit 45 into evidence.

     11                MR. ZACCA:   No objection.

     12                THE COURT:   Received.

     13                (Government's Exhibit 45 received into evidence.) N

     14                THE COURT:   You've got to keep your voice up.

     15                MR. VAZQUEZ:   Yes, Your Honor.

     16   BY MR. VAZQUEZ:

     17   Q.    So, Mr. Magdalena, I want to show you some transcripts.

     18   I'm showing you Government's 45A.         Do you recognize it?

     19   A.    Yes, my initials are there.

     20   Q.    And what is Government's Exhibit 45A?

     21   A.    That's like translated into writing.

     22   Q.    And have you had a chance to review this with the

     23   recording?

     24   A.    Yes.

     25                MR. VAZQUEZ:   At this time, I would move Government's
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 17 of 102
                                                                                  17


      1   Exhibit 45A into evidence.

      2                MR. ZACCA:   No objection.

      3                THE COURT:   Received.

      4                (Government's Exhibit 45A received into evidence.)

      5   BY MR. VAZQUEZ:

      6   Q.    I'm showing you Government's Exhibit 45B.        What is this?

      7   A.    Yes, those are the things, also, the evidence, in writing.

      8   Q.    And did you have a chance to review this?

      9   A.    Yes.

     10                MR. VAZQUEZ:   At this time, I would move to admit

     11   Government's Exhibit 45B.

     12                MR. ZACCA:   No objection.

     13                THE COURT:   Received.

     14                (Government's Exhibit 45B received into evidence.)

     15   BY MR. VAZQUEZ:

     16   Q.    I'm showing you what's been marked for identification as

     17   Government's Exhibit 45C.       Did you recognize it?

     18   A.    Yes.

     19   Q.    And what is it?

     20   A.    That is also the evidence in writing with my initials on

     21   them.

     22   Q.    And did you have a chance to review them with the

     23   recording?

     24   A.    Yes.

     25                THE COURT:   So the question is, is it accurate?
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 18 of 102
                                                                                  18


      1                THE WITNESS:   Yes.

      2   BY MR. VAZQUEZ:

      3   Q.    And, Mr. Magdalena, is this a fair and accurate account of

      4   what was on the recording, based on your review?

      5   A.    Yes.

      6                MR. VAZQUEZ:   At this time, I would move to admit

      7   Government's Exhibit 45C into evidence.

      8                MR. ZACCA:   No objection.

      9                THE COURT:   Received.

     10                (Government's Exhibit 45C received into evidence.)

     11   BY MR. VAZQUEZ:

     12   Q.    Mr. Magdalena, I'm showing you what's been marked as

     13   Government's Exhibit 45D.          Do you recognize it?

     14   A.    Yes.

     15   Q.    And what is it?

     16   A.    Those are also the evidence in writing.

     17   Q.    And did you have a chance to review this with the

     18   recording?

     19   A.    Yes.

     20   Q.    And is it a fair and accurate account of that recording?

     21   A.    Yes.

     22                MR. VAZQUEZ:   At this time, I would move to admit

     23   Government's Exhibit 45D into evidence.

     24                MR. ZACCA:   No objection.

     25                THE COURT:   Received.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 19 of 102
                                                                                  19


      1                (Government's Exhibit 45D received into evidence.)

      2   BY MR. VAZQUEZ:

      3   Q.    Mr. Magdalena, I would also like to show you what's been

      4   marked for identification as Government's Exhibit 46.

      5         Do you recognize it?

      6   A.    Yes.

      7   Q.    And what is it?

      8   A.    A C.D. of my recordings.

      9   Q.    And did you have a chance to review this recording?

     10   A.    Yes.

     11   Q.    And how do you know that?

     12   A.    Because they're signed by me.

     13   Q.    Is this a fair and accurate depiction of what happened on

     14   the events in question for this recording?

     15   A.    Yes.

     16                MR. VAZQUEZ:   At this time, I would move to admit

     17   Government's Exhibit 46 into evidence.

     18                MR. ZACCA:   No objection.

     19                THE COURT:   Received.

     20                (Government's Exhibit 46 received into evidence.)

     21   BY MR. VAZQUEZ:

     22   Q.    Mr. Magdalena, I'm now showing you what was marked for

     23   identification as Government's Exhibit 47.

     24         Do you recognize this?

     25   A.    Yes.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 20 of 102
                                                                                  20


      1   Q.    And what is it?

      2   A.    Another C.D. of the evidence against me.

      3   Q.    And have you had a chance to review this material?

      4   A.    Yes.

      5   Q.    And is this a fair and accurate depiction of what occurred,

      6   the events?

      7   A.    Yes.

      8                MR. VAZQUEZ:   At this time, I move to admit

      9   Government's Exhibit 47 into evidence.

     10                MR. ZACCA:   No objection.

     11                THE COURT:   Received.

     12                (Government's Exhibit 47 received into evidence.)

     13   BY MR. VAZQUEZ:

     14   Q.    Mr. Magdalena, I'm now showing you what's been marked for

     15   identification as Government's Exhibit 47A.

     16         Do you recognize it?

     17   A.    Yes.

     18   Q.    And what is it?

     19   A.    Those are my evidence, in writing, also.

     20   Q.    Did you have a chance to review this transcript with the

     21   recording?

     22   A.    Yes.

     23   Q.    And it's a fair and accurate depiction of what occurred on

     24   that recording?

     25   A.    Yes.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 21 of 102
                                                                                  21


      1             MR. VAZQUEZ:    At this time, I would move to admit

      2   Government's Exhibit 47A into evidence.

      3             MR. ZACCA:    No objection.

      4             THE COURT:    Received.

      5             (Government's Exhibit 47A received into evidence.)

      6             MR. VAZQUEZ:    We will use the C.D. now.

      7             COURTROOM DEPUTY:     Okay.

      8             MR. VAZQUEZ:    Your Honor, may we now publish copies of

      9   the transcripts to the members of the jury, and we will go

     10   transcript by transcript.

     11             THE COURT:    Well, as long as the jury understands that

     12   they should only be looking at the transcript when a particular

     13   tape is being played that you will identify for them.

     14             You can pass them all out at this time.

     15             MR. VAZQUEZ:    We can pass them all out, or one at a

     16   time?

     17             THE COURT:    Do your best.

     18   BY MR. VAZQUEZ:

     19   Q.    Mr. Magdalena, we're now going to turn to Government's

     20   Exhibit 45A, a transcript, which is in front of you.

     21         And I'm going to play the first recording contained in

     22   Government's Exhibit 45.

     23             (Video clip, in Spanish, being played for the Judge and

     24   jury.)

     25             (Video clip paused.)
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 22 of 102
                                                                                  22


      1   BY MR. VAZQUEZ:

      2   Q.    Mr. Magdalena, do you recognize what is on the recording?

      3   A.    Yes.

      4   Q.    And what is that?

      5   A.    I am making a phone call to the man who was going to sell

      6   me the kilo of cocaine.

      7                (Video clip resumed.)

      8                (Video clip content in Spanish.)

      9                (Video clip paused.)

     10   BY MR. VAZQUEZ:

     11   Q.    Mr. Magdalena, who are you talking about -- when you're

     12   addressing who you're speaking with in this point of the

     13   recording?

     14   A.    The man who introduced me to the other man to be able to

     15   buy the kilo of cocaine.

     16   Q.    Now, earlier in your testimony you talked about that you

     17   had contacts, and that was how you were going to help the

     18   defendant get a kilo of cocaine.          Do you remember that?

     19   A.    Yes.

     20   Q.    Were these the contacts you were talking about?

     21   A.    Yes.

     22                (Video clip resumed.)

     23                MR. VAZQUEZ:   Page three.    Page five, briefly.

     24                And now, page six.

     25                THE SPEAKER:   Today's date is August 28th, and the time
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 23 of 102
                                                                                  23


      1   is 11:30 a.m.

      2               MR. VAZQUEZ:   Now, Mr. Magdalena, I now want to turn to

      3   Exhibit 45B, and Ms. Duane and I will pass it out to the jury.

      4               (Video clip, in Spanish, being played for the Judge and

      5   jury.)

      6               (Video clip paused.)

      7   BY MR. VAZQUEZ:

      8   Q.    Mr. Magdalena, was there any company that was involved in

      9   this cocaine transaction?

     10   A.    No.

     11   Q.    So why is there a reference to "company" in this

     12   transaction?

     13   A.    It's just so that we don't talk about money, and money, and

     14   things like that.

     15   Q.    And why didn't you want to talk about money and things like

     16   that?

     17   A.    He was -- I don't know, you know, those are codes.         He was,

     18   you know...

     19               (Video clip resumed.)

     20               THE SPEAKER:   Today's date is August 28th, 2013, the

     21   time is one p.m.

     22               (Video clip paused.)

     23   BY MR. VAZQUEZ:

     24   Q.    Mr. Magdalena, after this phone call, what did you do?

     25   A.    I went and I called my Godfather.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 24 of 102
                                                                                  24


      1               MR. VAZQUEZ:   At this time, Your Honor, I would ask to

      2   publish to the jury copies of 45C.

      3               (Video clip, in Spanish, played for the Judge and

      4   jury.)

      5               (Video clip paused.)

      6   BY MR. VAZQUEZ:

      7   Q.    Mr. Magdalena, what are you talking about -- with the

      8   associate of this confidential informant?

      9   A.    That I was calling the person that put him in contact with

     10   him, but he was going to the court -- I don't know, something

     11   like this.

     12   Q.    And why did you reach out to that person?

     13   A.    No.

     14               (Video clip resumed.)

     15               THE SPEAKER:   Today's date is August 28th, 2013, and

     16   the time is 1:15 p.m., and we received a phone call from the...

     17               (Video clip paused.)

     18               MR. VAZQUEZ:   At this time, Your Honor, I would ask to

     19   publish to the members of the jury Government's Exhibit 45D.

     20               (Video clip, in Spanish, played for the Judge and

     21   jury.)

     22               (Video clip paused.)

     23   BY MR. VAZQUEZ:

     24   Q.    Now, Mr. Magdalena, you're using the word "loading" and

     25   your "padrino."     What are you talking about?
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 25 of 102
                                                                                  25


      1   A.    No, I went to get my padrino, my Godfather, when he told me

      2   when it was ready, my Godfather told me he wanted to come

      3   along, so I was getting him in the car.

      4   Q.    When you say "Godfather," who is that?

      5   A.    Miguelito.

      6   Q.    Is that the defendant?

      7   A.    Yes.

      8   Q.    And when you're loading him, what do you have to do to load

      9   the defendant to do this drug deal?

     10   A.    Getting him in the wheelchair, because he wanted to come

     11   along with me to see the man that was selling me the kilo of

     12   cocaine.

     13   Q.    I understand.

     14         But how do you physically have to do that, if you can

     15   explain it to the members of the jury.

     16   A.    He had like a kind of towing device that would get him onto

     17   the wheelchair and onto the car.

     18   Q.    And how long does that process take?

     19   A.    It takes -- that took me almost like 30 minutes.

     20                (Video clip resumed.)

     21                MR. VAZQUEZ:   Page two.

     22                THE SPEAKER:   August 28th, 2013, the time is

     23   approximately 2:04, call for the target.

     24                (Video clip content in Spanish.)

     25                (Video clip paused.)
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 26 of 102
                                                                                  26


      1   BY MR. VAZQUEZ:

      2   Q.     Now, after you went and you loaded your padrino, what did

      3   you do in this matter in order to get the cocaine?

      4   A.     Nothing.    I just went to drive to the place where the man

      5   told me to go, to go get the cocaine, the kilo of cocaine.

      6   Q.     Now, how were you going to pay for this kilo of cocaine?

      7   A.     My Godfather had the money in cash.

      8   Q.     Did you see the money?

      9   A.     I saw that the other man gave him the money, it was in the

     10   bag.

     11   Q.     Did you have access to that money?

     12   A.     No.

     13                MR. VAZQUEZ:   I want to take you to Government's 46.

     14   Publish it.       There's no transcript to this.

     15                Publishing Government's Exhibit 46.

     16                (Video clip being played for the Judge and jury with no

     17   sound.)

     18                (Video clip paused.)

     19   BY MR. VAZQUEZ:

     20   Q.     What is it we're looking at, Mr. Magdalena?

     21   A.     That is the pickup truck of the man that was selling the

     22   cocaine.

     23   Q.     I'm going to advance the recording to the

     24   19-minute-45-second mark.

     25          What are we seeing now on the screen, Mr. Magdalena?
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 27 of 102
                                                                                  27


      1   A.     That I'm walking toward to the man who's selling the

      2   cocaine.

      3   Q.     Where did you come from?

      4   A.     From the van that I got there with my Godfather.

      5   Q.     And why did you park where you did and not near this truck

      6   where the drug deal was going to happen?

      7   A.     Because he told me to get over there, far from where he

      8   was.

      9   Q.     And when you say "he," who is that?

     10   A.     My Godfather.

     11   Q.     The defendant?

     12   A.     Yes.

     13   Q.     What did we just see on the screen now, Mr. Magdalena?

     14   A.     The man who was going to sell me the kilo of cocaine.

     15                 (Video resumed, with no sound.)

     16   BY MR. VAZQUEZ:

     17   Q.     And what is happening now, Mr. Magdalena?

     18   A.     Now I went to get him from the car because my Godfather

     19   told me that he wanted to meet him.

     20                 (Video clip paused.)

     21                 MR. VAZQUEZ:   I advance the recording now to the

     22   22-minute-22-second mark.

     23                 (Video clip being played for the Judge and jury with no

     24   sound.)

     25   BY MR. VAZQUEZ:
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 28 of 102
                                                                                  28


      1   Q.    What are you doing now, Mr. Magdalena?

      2   A.    Going back.   He was telling me, why did I bring my

      3   Godfather?    Why did he want to meet him?       All of that.

      4         I was telling him that he was the one with the money, that

      5   he was going to make the purchase.

      6   Q.    Now, Mr. Magdalena, just now, on the screen, what did you

      7   just do?

      8   A.    That's when I realized that he was from the police, because

      9   I saw a van right across that was filming me.

     10   Q.    So what are you doing now?

     11   A.    He was telling me that, No, you're just seeing things.

     12         And I'm telling him, No, I'm not.

     13         And then -- then he asked me, "Are you going to buy or not?

     14         My Godfather sent that man there, Miguelito sent that man

     15   there, who was going to get the money, the man who's there.

     16   Q.    Mr. Magdalena, can you use the finger on the screen,

     17   touching the screen to show the members of the jury who it is

     18   that your Godfather sent?

     19   A.    It was the man that was taking care of him, who was taking

     20   care him.

     21              (Video clip paused.)

     22              MR. VAZQUEZ:   For purposes of the record, the witness

     23   has circled a third individual now, depicted at

     24   three-minute-22-second on the screen.

     25   BY MR. VAZQUEZ:
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 29 of 102
                                                                                  29


      1   Q.    Now, Mr. Magdalena, did you have the money at this moment

      2   in time?

      3   A.    No.

      4   Q.    Who has the money?

      5   A.    The man that my Godfather sent, the one that I pointed.

      6   Q.    And who gave him that money?

      7   A.    My Godfather.

      8               (Video clip resumed, with no sound.)

      9   BY MR. VAZQUEZ:

     10   Q.    What's happening now, Mr. Magdalena?

     11   A.    He is there, the money -- he got the money, the money is

     12   inside the car, and he's handing me over the kilo of cocaine.

     13               (Video clip paused.)

     14               MR. VAZQUEZ:   Mr. Magdalena and the jury, I am now

     15   going to go to 47 and produce the transcript which was

     16   associated with that, which is 47A.

     17               I will first start with the audio file.      That's the

     18   recording at the 35-minute-10-second mark.

     19               (Video clip, in Spanish, being played for the Judge and

     20   jury.)

     21               (Video clip paused.)

     22   BY MR. VAZQUEZ:

     23   Q.    You just referenced "padrino," you referenced in the

     24   conversation on page 47A, what are you doing there now?

     25   A.    There, I was introducing the man who was selling the
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 30 of 102
                                                                                  30


      1   cocaine, I was introducing him to my Godfather.

      2   Q.    And is this the audio that corresponds to the video portion

      3   that you identified yourself introducing the man to padrino?

      4   A.    Yes.

      5                (Video clip resumed.)

      6                MR. VAZQUEZ:   Page three.

      7                Page four.

      8                (Video clip paused.)

      9   BY MR. VAZQUEZ:

     10   Q.    Mr. Magdalena, you just reference a "grandfather."

     11         What are you talking about?

     12   A.    No, it was just joking, just I mentioned that as joking, so

     13   that him and my Godfather would meet.

     14                (Video clip, in Spanish, played for the Judge and

     15   jury.)

     16                (Video clip paused.)

     17   BY MR. VAZQUEZ:

     18   Q.    What are you doing right now -- at the top of page six --

     19   Mr. Magdalena?

     20   A.    There, I was introducing -- I was introducing -- since my

     21   Godfather wanted to know the man, I was introducing him to my

     22   Godfather, that is what happened.

     23   Q.    Why do you make the statement, "I'm going to do it,

     24   padrino, I'm going to get -- go move that in a second."           ?

     25                THE INTERPRETER:   Counsel, could you point exactly
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 31 of 102
                                                                                  31


      1   where you are?

      2   BY MR. VAZQUEZ:

      3   Q.    Top of page six, where it says, "I'm going to do it,

      4   padrino, I'm going to get -- go move that in a second."

      5         Why do you say that?

      6   A.    That I am going to go with him to get the kilo of cocaine.

      7   Q.    And why do you tell that to the padrino, to the defendant?

      8   A.    So that he gives the money to the man that was with him.

      9   Q.    Did you have control of the money to make that drug

     10   transaction at that moment in time?

     11   A.    No.

     12               MR. VAZQUEZ:   Resume the recording.

     13               (Video clip resumed.)

     14   BY MR. VAZQUEZ:

     15   Q.    Mr. Magdalena, what are you discussing now with the

     16   confidential informant?

     17   A.    Well, he was -- the person was asking me whether the money

     18   had been counted well.

     19         And I said that everything was fine, that the money had

     20   been counted, that that was from my Godfather, that they were

     21   like my father, that everything was fine.

     22               (Video clip paused.)

     23   BY MR. VAZQUEZ:

     24   Q.    And on page nine of the transcript, where the confidential

     25   informant's talking to you about being paranoid, what is this
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 32 of 102
                                                                                  32


      1   portion of the conversation?

      2   A.    Because I realized already that there was police around me,

      3   so I -- he said, "Just a moment."

      4         And I said, "Okay, yeah," and I got in there --

      5             THE INTERPRETER:     Clarification.

      6             (Interpreter and witness spoke in Spanish.)

      7   A.    -- and the individual that was selling the cocaine to me,

      8   asked me, "Do you think that there is police around?"

      9             MR. VAZQUEZ:    Page 11.

     10             (Video clip resumed, with no sound.)

     11   BY MR. VAZQUEZ:

     12   Q.    Mr. Magdalena, I just want to briefly show you the video

     13   portion, it's the same exhibit, 47.

     14         What are we looking at now?

     15   A.    The man that was selling the kilo of cocaine to me.

     16             (Video clip resumed, with no sound.)

     17   BY MR. VAZQUEZ:

     18   Q.    I want to advance the video file from 47 to

     19   four-minute-20-second mark -- 26-second mark -- excuse me --

     20   and return to 47A, the transcript, at page 11.

     21             (Video clip resumed, with no sound.)

     22   BY MR. VAZQUEZ:

     23   Q.    What did we just see on the screen, Mr. Magdalena?

     24   A.    I'm here with him, and he is getting a briefcase -- a

     25   suitcase with a kilo of cocaine that he had in the back seat.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 33 of 102
                                                                                  33


      1                (Video clip paused.)

      2   BY MR. VAZQUEZ:

      3   Q.    And using the screen, can you circle where you are on the

      4   video?

      5   A.    (Witness complied.)

      6                (Video clip resumed, with no sound.)

      7   BY MR. VAZQUEZ:

      8   Q.    What are you looking at, Mr. Magdalena?

      9   A.    The guy that my Godfather sent, he gives the money to me,

     10   so I give the money to him.

     11                (Video clip paused.)

     12   BY MR. VAZQUEZ:

     13   Q.    I'm showing you what's been marked as Government's 50 for

     14   identification.      Do you recognize it?

     15   A.    Yes.

     16   Q.    What is it?

     17   A.    That is cocaine, it was being sold to me in a block.

     18         Here, it's all impressed.

     19   Q.    I want to show you what's been marked for identification as

     20   Government's Exhibit 48.      Do you recognize it?

     21   A.    Yes.

     22   Q.    What is it?

     23   A.    That is a kilo of cocaine that was being sold to me.

     24   Q.    The images in Government's 48, are they a fair and accurate

     25   depiction of the kilogram of cocaine that you saw during the
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 34 of 102
                                                                                  34


      1   incident?

      2   A.    Yes.

      3                MR. VAZQUEZ:   At this time, I would move to admit

      4   Government's Exhibit 48 into evidence.

      5                MR. ZACCA:   No objection.

      6                THE COURT:   Received.

      7                (Government's Exhibit 48 received into evidence.)

      8                MR. VAZQUEZ:   I will just publish it by hand.     And I

      9   return to Government's Exhibit 47, a video, playing it.

     10                (Video clip resumed, with no sound.)

     11   BY MR. VAZQUEZ:

     12   Q.    What did you just do, Mr. Magdalena?

     13   A.    Taking the money.     And the man that gave me the money, he

     14   was running to where my Godfather was.

     15                (Video clip paused.)

     16   BY MR. VAZQUEZ:

     17   Q.    Mr. Magdalena, I'm showing you what has been marked for

     18   identification as Government's Exhibit 51.

     19         Do you recognize it?

     20   A.    Yes, that is me, and that is my Godfather then, Miguelito.

     21   Q.    What is this?

     22   A.    That is Miguelito in the van waiting for me.

     23   Q.    And do the images in Government's Exhibit 51 fairly and

     24   accurately depict what was shown on the day of this incident?

     25   A.    Yes.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 35 of 102
                                                                                  35


      1                MR. VAZQUEZ:   At this time, I would move to admit

      2   what's been marked for identification as Government's

      3   Exhibit 51, Your Honor.

      4                MR. ZACCA:   No objection.

      5                THE COURT:   Received.

      6                (Government's Exhibit 51 received into evidence.)

      7   BY MR. VAZQUEZ:

      8   Q.    And what are we looking at here, Mr. Magdalena?

      9   A.    This is me.

     10   Q.    What had happened when this picture was taken?

     11   A.    I had been buying the kilo of cocaine for my Godfather.

     12   Q.    Had you been arrested when this picture was taken?

     13   A.    Yes.

     14   Q.    And I'm showing you an image from Government's 51.

     15         What is that?

     16   A.    That is a car that my Godfather had purchased so that he

     17   could move around, and so forth.

     18   Q.    And I'm showing you an image from Government Exhibit 51.

     19   What is that?

     20   A.    There, my Godfather was waiting for me in the car -- in the

     21   van, when he was arrested there.

     22   Q.    Mr. Magdalena, after your arrest and your conviction, what

     23   happened to you?

     24   A.    Well, nothing.      I was taken to prison, and I was sentenced

     25   to seven years.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 36 of 102
                                                                                  36


      1   Q.    And since you have been in prison, Mr. Magdalena, before

      2   you were called to be a witness for the Government, did you

      3   bear as many tattoos as you have now?

      4   A.    No.

      5   Q.    Mr. Magdalena, since you were in prison, did you become

      6   part of a prison gang associated with a group known as the

      7   "Latin Kings"?

      8   A.    Yes.

      9   Q.    And why did you join them?

     10   A.    Because so when I went to prison, you have the situation

     11   where you had to join someone, you could not be alone, it was

     12   for protection purposes.

     13         There was several gangs, and you had to join one.

     14   Q.    Now, Mr. Magdalena, before you went to prison, were you a

     15   member of any prison gangs or anything like that?

     16   A.    No.

     17   Q.    Mr. Magdalena, I want to show you what's been marked for

     18   identification as Government's 49.        Do you recognize it?

     19   A.    Yes, that was a package that my Godfather's friend gave to

     20   me, the package that contained money.

     21   Q.    Is that a fair and accurate depiction of the money on the

     22   date of the incident?

     23   A.    Yes.

     24                MR. VAZQUEZ:   At this time, I would move to admit

     25   Government's Exhibit 49 into evidence.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 37 of 102
                                                                                  37


      1                MR. ZACCA:   No objection.

      2                THE COURT:   Received.

      3                (Government's Exhibit 49 received into evidence.)

      4   BY MR. VAZQUEZ:

      5   Q.    Mr. Magdalena, I'm going to show what you has been marked

      6   for identification as Government Exhibit 52.

      7         Do you recognize this item?

      8   A.    Yes.

      9   Q.    And what is depicted on Government's Exhibit 52?

     10   A.    That is me and the man that was selling me the kilo of

     11   cocaine.

     12   Q.    And does Government's 52 fairly and accurately depict what

     13   is shown on this?

     14   A.    Yes.

     15   Q.    I'm using the Elmo --

     16                THE COURT:   Was it --

     17                MR. VAZQUEZ:   I'm sorry, I thought -- I ask to move

     18   Government's Exhibit 52 in evidence.

     19                THE COURT:   -- received?

     20                (Government's Exhibit 52 received in evidence.)

     21   BY MR. VAZQUEZ:

     22   Q.    What are we looking at here, Mr. Magdalena?

     23   A.    Me and the man who was selling the kilo to me.

     24   Q.    And to show you what I believe I moved into evidence,

     25   Government's Exhibit 49, what is that?
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 38 of 102
                                                                                  38


      1   A.    The money given to me by my Godfather to purchase the kilo

      2   of cocaine.

      3   Q.    Mr. Magdalena, did you ever get that thousand dollars that

      4   you were hoping to get for participating in this drug

      5   transaction?

      6   A.    No.   I was arrested.     I didn't get anything.

      7   Q.    And after you got arrested and convicted, did you ever get

      8   that money, through prison commissary, or anything else, for

      9   participating in this plan?

     10   A.    No, nothing.    After that, I knew nothing about my

     11   Godfather, never again did I know anything about my Godfather.

     12               MR. VAZQUEZ:    We tender the witness, Your Honor.

     13               THE COURT:   Alright.   Let's take our morning break,

     14   ladies and gentlemen.

     15               COURT SECURITY OFFICER:    All rise.

     16               (Jury exited courtroom at 10:27 a.m.)

     17               (Witness steps down.)

     18               (Recess taken from 10:28 a.m. to 10:53 a.m.)

     19               COURT SECURITY OFFICER:    All rise.

     20               (Jury entered courtroom at 10:53 a.m.)

     21               THE COURT:   Be seated.

     22               (Witness resumes stand.)

     23                              CROSS-EXAMINATION

     24   BY MR. ZACCA:

     25   Q.    Good morning, Mr. Magdalena.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 39 of 102
                                                                                  39


      1   A.    Good morning.

      2   Q.    What's the most important thing to you?

      3   A.    To finish my sentence, and that's it.

      4   Q.    To finish your sentence.

      5         When I asked that question -- I'm going to -- I'm asking,

      6   in life, is money the most important thing, family, freedom, to

      7   travel, what's the most important thing in your life?

      8   A.    Family.

      9   Q.    Now, I want to clarify something, 'cause the term is used a

     10   lot during your direct examination, the term "padrino" and

     11   "Godfather."

     12         The literal translation of "padrino" to English is

     13   "Godfather"; correct?

     14   A.    Yes.

     15   Q.    Now, when you say "padrino," you mean in the religious

     16   sense; correct?

     17   A.    Yes.

     18   Q.    Now, we've saw the video, we saw the audio, we're going to

     19   go through that.

     20         And during your direct examination you said that you

     21   reviewed the videos before and you reviewed the transcripts

     22   before.      Do you remember that?

     23   A.    Yes.

     24   Q.    And that in order to review those transcripts, you did that

     25   with the Government; correct?
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 40 of 102
                                                                                  40


      1   A.    Yes.

      2   Q.    You met with agents; correct?

      3   A.    Yes.

      4   Q.    You met with prosecutors; correct?

      5   A.    Yes.

      6   Q.    And you also explained to them the events about what you

      7   testified to yesterday and today; correct?

      8   A.    Yes.

      9   Q.    Alright.   I'm going to examine that as well.

     10         I noticed something, something in particular I picked up at

     11   the end of your direct examination, there was reference --

     12   Mr. Vazquez brought up your tattoos.

     13         And make no mistake, you are now in state prison; correct?

     14   A.    Yes.

     15   Q.    In fact, you were brought from state prison to here to

     16   testify for the Government; correct?

     17   A.    Yes.

     18   Q.    Now, you mentioned that the tattoos that you have are

     19   tattoos that you received while in prison?

     20   A.    Yes.

     21   Q.    And that you -- what is that tattoo associated with, the

     22   gang, the Latin Kings?

     23   A.    Yes.

     24   Q.    Now, something I noticed in looking at the videos.

     25         You've had tattoos prior to going to prison; correct?
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 41 of 102
                                                                                  41


      1   A.    Yes, my hands, I have.

      2   Q.    Can you raise your hands, please.

      3   A.    (Witness complies.)

      4   Q.    Those tattoos -- and for the record, you have tattoos

      5   running from your wrists, all the way down --

      6   A.    No.

      7   Q.    -- to your elbows, sir?

      8   A.    Yes.    I did not used to have anything.

      9         I just had this before I went to jail.       (Indicating.)

     10   Q.    So, but you had -- when you say "this," you had tattoos on

     11   your arms, both your arms; correct?

     12   A.    Yes.

     13   Q.    You had those tattoos, you could see them in the videos;

     14   correct?

     15   A.    Yes.

     16   Q.    So tattoos are nothing new, you've had them before,

     17   correct, before going to prison?

     18   A.    Yes, I did.

     19   Q.    The tattoos that you have now are a continuation of those

     20   tattoos?

     21   A.    Yeah.

     22   Q.    Alright.    Now, going back to the prior statements -- well,

     23   let me ask you a question, a simple notion.

     24         Do you agree that being consistent in telling your story is

     25   important?
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 42 of 102
                                                                                  42


      1                MR. VAZQUEZ:   Objection as to relevance.

      2                THE COURT:   Overruled.

      3   A.    I don't understand the word.      I don't know.

      4   BY MR. ZACCA:

      5   Q.    Oh, well, let's break it down.

      6         You understand the word "consistent?"

      7   A.    Yes.

      8   Q.    Okay.    You've already established you've told your story

      9   before to the agents in this case; correct?

     10   A.    Yes.

     11   Q.    Would you agree that in telling your story today it's

     12   important to be consistent with what you told the agents

     13   before?

     14   A.    Yes.

     15   Q.    Okay.    But isn't it true that you haven't always been

     16   consistent in telling your story?

     17   A.    I've always been -- I've always told my story the way it

     18   is.

     19   Q.    Okay.    Well, yesterday you said that you were offered

     20   $1,000 by Mr. Garcia Morales to broker this transaction;

     21   correct?

     22   A.    Yes.

     23   Q.    And you reaffirmed that today, you said the same thing

     24   today; correct?

     25   A.    Yes.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 43 of 102
                                                                                  43


      1   Q.    Now, on February 9th, 2018, you met with agents to discuss

      2   this case; correct?

      3   A.    Yes.

      4   Q.    Okay.    You met with Special Agent Hector Ortiz, he's not

      5   here.

      6         But you met with Mr. Aaron Spielvogel -- he's sitting right

      7   here -- you recognize him; right?

      8   A.    Yes.

      9   Q.    Special Agent Al Ordonez, sitting here at counsel table,

     10   you recognize him; right?

     11                THE INTERPRETER:      I'm sorry, what was the name again?

     12                MR. ZACCA:   Al Ordonez.

     13                THE WITNESS:   Yes.

     14   BY MR. ZACCA:

     15   Q.    So you met with three agents on that particular day?

     16   A.    Yes.

     17   Q.    And they asked you questions about your testimony; correct?

     18   A.    Yes.

     19   Q.    And they also asked you what Mr. Garcia Morales offered you

     20   to do this transaction?

     21   A.    Yes.

     22   Q.    And on that day, you told them that you were offered $200?

     23   A.    No, I think they misunderstood.

     24   Q.    Did they make a mistake?

     25   A.    I don't know if it was the one who was translating for me
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 44 of 102
                                                                                  44


      1   or what.

      2   Q.    Sir, do you deny telling the agents that we just pointed

      3   out, telling them that Leonardo Garcia Morales offered you

      4   $200, as opposed to $1,000; do you remember saying that?

      5   A.    Yeah.

      6   Q.    Yes, you deny it?

      7   A.    Yes.

      8   Q.    Now, you -- throughout the past two days you have been

      9   referencing Mr. Garcia Morales as your religious Godfather,

     10   your Padrino; correct?

     11   A.    Yes.

     12   Q.    Well, isn't your Godfather Baneque?

     13   A.    My Godfather, yes, but he's my second Godfather.

     14   Q.    Well, let's be clear here.      Mr. Baneque is not Mr. Garcia

     15   Morales; correct?

     16   A.    No.

     17   Q.    Baneque's another person; correct?

     18   A.    Another one, he is my true Godfather.

     19   Q.    He is your true Godfather?

     20   A.    Yes.

     21   Q.    This date, August of 2013, this is not the first time

     22   you've ever dealt with cocaine; isn't that a fact?

     23   A.    No.

     24   Q.    No, it is the first time; or no, it isn't?

     25   A.    No, it's not the first time.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 45 of 102
                                                                                  45


      1   Q.    In fact, you have several convictions for selling cocaine;

      2   correct?

      3   A.    I've never been sent to jail for selling cocaine.         I had

      4   had time served.

      5   Q.    Well, that's not my question, sir.       I'm not asking you

      6   about time that you served.

      7         I'm asking you about convictions for selling cocaine.

      8   A.    Yes, twice.

      9   Q.    Well, are you sure it's only two times?

     10   A.    Well, it's three with this time, with the problem I had

     11   buying the kilo of cocaine with my Godfather.

     12   Q.    Well, we're going to go through it.

     13         And isn't it a fact that in 1998 you received a conviction

     14   for possessing cocaine and for selling cocaine within a

     15   thousand feet of a daycare center?

     16   A.    Yes.

     17   Q.    So that's 1997, and that has nothing to do with Mr. Garcia

     18   Morales; correct?

     19   A.    No.

     20   Q.    No, it doesn't; correct?

     21   A.    No, it don't.

     22   Q.    That was your own transaction, that was your own endeavor

     23   to sell cocaine; correct?

     24   A.    Yes.

     25   Q.    Alright.   So that's -- Judge, if I could have the Elmo, is
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 46 of 102
                                                                                  46


      1   it on?    So I want to do -- as we go through this, I want to

      2   write it out.

      3             MR. VAZQUEZ:     Your Honor, I object to this as improper

      4   impeachment.

      5             THE COURT:    I'm not sure -- is it marked for

      6   identification or have you offered it?

      7             MR. ZACCA:    Judge, I've not offered it.      I'm asking a

      8   question.

      9             THE COURT:    You had it up on the --

     10             MR. ZACCA:    I'm just hand writing the dates, that's all

     11   I'm doing.

     12             THE COURT:    You can't show an exhibit that's not in

     13   evidence for the jury.      Now, maybe you didn't realize you

     14   placed it on the screen.

     15             MR. ZACCA:    That's my fault, I didn't realize it was on

     16   the screen.     I'm just handwriting on the screen.

     17             MR. VAZQUEZ:     Your Honor, I'm also objecting to

     18   eliciting the specific facts of the felony convictions.           The

     19   witness has admitted to a number of felony convictions.

     20             THE COURT:    Overruled.

     21             MR. ZACCA:    So that was -- forgive my handwriting.

     22   BY MR. ZACCA:

     23   Q.    So let's continue.

     24         Now, again, in 1998, you received a conviction for two

     25   counts of the sale of cocaine; correct?
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 47 of 102
                                                                                  47


      1   A.    Yes.

      2                MR. VAZQUEZ:   Your Honor, I'm going to object to this.

      3                MR. ZACCA:   Based on?

      4                THE COURT:   That's not --

      5                MR. VAZQUEZ:   I do not have the record of that

      6   conviction.

      7                THE COURT:   That is cross-examination.    Come forward,

      8   please.

      9                (Sidebar discussion held as follows:)

     10                (Sidebar intentionally not included in the record.)

     11                (Sidebar concluded, proceedings continued in open

     12   court:)

     13                THE COURT:   The objection is overruled.

     14   BY MR. ZACCA:

     15   Q.    So -- where I was, it was February of 1998, you received

     16   two convictions for the selling of cocaine; correct?

     17   A.    I think so.    I don't remember very well.

     18                MR. ZACCA:   Judge, this document I'm going to mark for

     19   identification purposes as Defendant's Exhibit -- I need to get

     20   my exhibit list here -- marked for identification purposes as

     21   Defendant's Exhibit 27.

     22                Judge, I want to show the witness the document that's

     23   in evidence -- marked for identification as Defendant's Exhibit

     24   27.

     25                Is the screen on, as the jury can see it right now?
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 48 of 102
                                                                                  48


      1   Alright.

      2                Judge, I'll approach.

      3                THE COURT:   Alright.

      4   BY MR. ZACCA:

      5   Q.    Do you read English?

      6   A.    No.

      7   Q.    Is that your name right there on the first page?

      8   A.    Yes.

      9   Q.    This is a conviction -- what's marked as Defendant's

     10   Exhibit 27, is a conviction for the two sales of cocaine in

     11   February 1998, what I just asked you about.

     12         You don't disagree that you received a conviction for those

     13   two sales; correct?

     14   A.    No, I got two years probation, that's what I did.

     15                MR. ZACCA:   At this time, the defense moves what's been

     16   marked for identification purposes as Defendant's Exhibit 27,

     17   Judge.

     18                MR. VAZQUEZ:   We object as to relevance and improper

     19   character evidence.

     20                THE COURT:   Come sidebar, please.

     21                (Sidebar discussion held as follows:)

     22                (Sidebar intentionally not included in the record.)

     23   BY MR. ZACCA:

     24   Q.    Let me write that on the little board here, February of

     25   1998.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 49 of 102
                                                                                  49


      1         In 2010, again, you were convicted for possessing cocaine

      2   with intent to sell; isn't that a fact?

      3   A.    Yes.

      4   Q.    So, that's now May of 2010.

      5         And again, each of these three events are sales of cocaine;

      6   correct?

      7   A.    Oh, one was crack and the other one was cocaine.

      8   Q.    But they're sales transactions; correct?

      9   A.    Yes, they are sales.

     10   Q.    Alright.    Now, in July of 2013, a month prior to this event

     11   that you testified to, you pled guilty to possessing cocaine;

     12   correct?

     13   A.    Yes.

     14   Q.    Now, each of these four events here that we're looking at

     15   have nothing to do with Leonardo Garcia Morales; correct?

     16   A.    Yes, the only one I had something to do with Garcia Morales

     17   was the one on the bottom here, 2013.

     18   Q.    You're the one who pled guilty?

     19   A.    Yeah, they made me plead guilty.

     20   Q.    Who?

     21   A.    The police.

     22   Q.    Oh, okay.   Sir, so you pled guilty to a crime that you

     23   didn't commit; is that what you're telling me?

     24   A.    Yes, I had committed the crime because I went to do the

     25   transaction for my Godfather as an intermediary; and at the
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 50 of 102
                                                                                  50


      1   end, I was sentenced for cocaine trafficking, as if I was the

      2   cocaine trafficker.     I was not the owner of any of that.

      3   Q.    Isn't that pretty convenient for you to say, just to accuse

      4   Mr. Garcia Morales on, for a crime that you pled guilty on in

      5   July of 2013?

      6   A.    He was also arrested with me on that day, also, and he was

      7   let go because -- I don't know what he made up there -- that I

      8   was transporting him, I don't know where.

      9         But he was the one carrying the money.       Everything was his.

     10   It's just -- at the end, everybody in the prosecutor's office

     11   was against me, and they went by the record that I had and they

     12   blamed me.

     13         The only thing is I went to do the transaction for him as

     14   an intermediary because he couldn't walk, he asked me to get

     15   the cocaine, and that's what I did.

     16   Q.    Let's clarify that.

     17         The date of this offense, the one that you pled guilty, the

     18   one in 2013, actually occurred in August of 2012.

     19         Isn't it a fact that on that date you fled from the police?

     20   A.    Yes.

     21   Q.    And you jumped out of the car?

     22   A.    Yes.

     23   Q.    And there were four plastic baggies of cocaine found in the

     24   car; correct?

     25   A.    No, no, there was nothing.      There was a kilo of cocaine
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 51 of 102
                                                                                  51


      1   that I threw on the floor.

      2   Q.    Well, that's the charge that you pled guilty to in July of

      3   2013; correct?

      4   A.    Yes.    At the end, I had to because, otherwise, I would have

      5   had to go to trial and for me, trial...

      6   Q.    Mr. Magdalena, Mr. Garcia Morales wasn't in the car chase

      7   with you in August of 2012; correct?

      8   A.    In 2012, no.

      9   Q.    Okay.    Well, that's the charge you pled guilty to.

     10         Mr. Magdalena, the point of this exercise is to show that

     11   for -- from 1997 to 2012, you dealt in cocaine all by yourself.

     12   A.    No, I mean, dealing -- what I did was a little grass, a

     13   little grass.     The big one that they put on me was the one from

     14   2013.

     15   Q.    And we're going to get to that.      I know you want to talk

     16   about it, but let's work our way there.

     17         Let's let the jury know who you are.

     18         From 1997 to 2012, you sold cocaine; correct?

     19   A.    Yes.

     20   Q.    And in order to sell something, you got to buy something;

     21   correct?

     22   A.    Yes.

     23   Q.    So, I mean, you didn't make cocaine in the back yard ,you

     24   had to buy it from somebody; right?

     25   A.    Of course, yes.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 52 of 102
                                                                                  52


      1   Q.    So what you buy, you then sell; correct?

      2   A.    Yes.

      3   Q.    Okay.   Alright.

      4         Let's talk about what you testified to yesterday and today.

      5   I think it was yesterday that we -- this was a two-day event;

      6   correct?

      7   A.    Almost, yes, I did it, almost, in two days.

      8   Q.    Yesterday we looked at video and heard audio from August

      9   22, 2013; correct?

     10   A.    Yes.

     11   Q.    And then today we heard audio and saw some video of August

     12   28th, 2013; correct?

     13   A.    Yes.

     14   Q.    Alright.   Now, yesterday you said something that I want to

     15   talk to you about.

     16         In my hand is page nine of Exhibit 44A that we looked at

     17   yesterday.    It's the transcript of the first meet on August

     18   27th, 2013.

     19         I'm going to put it on the screen here, and we're on page

     20   nine.   I want to circle this right here, because you were -- in

     21   fact, the tape was played and Mr. Vazquez stopped it and asked

     22   you a specific question.

     23         And again, for the jury, this is the moment when you first

     24   meet with the confidential informant, working for the police,

     25   correct?
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 53 of 102
                                                                                  53


      1   A.    Yes.

      2   Q.    And we got to this point, Mr. Vazquez stopped the tape and

      3   asked you, why did you bring up the fact that he was

      4   handicapped?    Do you remember that?

      5         Do you remember the question, yes or no?

      6   A.    Who, my Godfather?

      7   Q.    Mr. Vazquez asked you the question:

      8         "Why did you tell the confidential informant your Padrino

      9   was handicapped?"

     10         He asked you that question; correct?

     11   A.    Yes.

     12   Q.    And you said that you brought him up because you wanted to

     13   get a good price; correct?

     14   A.    Yes, yeah.

     15   Q.    I mean, in the business of cocaine, like any other

     16   business, when you buy something, you want to sell it for

     17   money; correct?

     18   A.    Yes.

     19   Q.    I mean, it's just common sense; right?

     20   A.    Yes.

     21   Q.    So knowing Mr. Garcia Morales is a quadriplegic, you

     22   thought, hey, let me use it to my advantage, maybe I can get a

     23   few hundred dollars -- a few thousand dollars off the

     24   transaction; that's precisely what was going through your mind,

     25   right, I mean, those were your words, sir?
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 54 of 102
                                                                                  54


      1   A.    Well, I was looking for some money for myself.         He offered

      2   me that money, so I told myself, hey, I'm going to look for

      3   some money for me.

      4   Q.    Sir, this is your transaction.

      5         The only reason why you brought up Mr. Garcia Morales is

      6   because, just like in any other transaction, you're trying to

      7   get a good price, that's what you said yesterday; right?

      8   A.    No, I brought him with me because he wanted to see

      9   everything that was going to take place, except for the

     10   transaction, he wanted to go and see the man that was providing

     11   it and the business.      That's it.

     12   Q.    Do you know, an idea also struck me, we went through a lot

     13   of transcripts, it starts from Exhibit 44, 45, 46, 47 and --

     14   well, 47, and we went through all these transcripts, all these

     15   recordings, and one thing that stuck out was that there's only

     16   one line where Mr. Garcia Morales is captured.

     17         Can I borrow one of the translators for a moment?

     18             (Counsel and defendant had discussion off the record.)

     19   BY MR. ZACCA:

     20   Q.    In fact, in all of the recordings we looked at -- all the

     21   transcripts we looked at, all the recordings we listened to,

     22   looking at Exhibit 47A of the transcript -- I will put it on

     23   the Elmo, page four -- and again, for reference point, it's

     24   August 28th, 2013 -- we're on page four, and this is it -- that

     25   is the only line captured -- strike that.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 55 of 102
                                                                                  55


      1         That's the only line we heard where you say to be

      2   Mr. Garcia Morales; correct?

      3   A.    Yes.

      4   Q.    "I'm waiting on you, my friend," that's it; right?

      5   A.    That word, "paradito," it means that he was there, standing

      6   there, waiting for me.      I don't know how.

      7   Q.    We know what it says.

      8         My question is, isn't it true that the only time his voice,

      9   according to you, is played on that tape -- or we heard that

     10   tape; correct?     Strike that.    Bad question.

     11         It's the only time we heard his voice on any of the

     12   recordings; correct?

     13   A.    Whose?

     14   Q.    Mr. Garcia Morales, you're saying that he said that;

     15   correct?

     16   A.    No, I have not say, there was never a recording of mine

     17   where he comes through, never.

     18   Q.    I'm afraid you're misunderstanding me, and perhaps I'll be

     19   more clear on my question.

     20         Other than this one line, did we ever hear Mr. Garcia

     21   Morales again in any of the recordings?

     22   A.    No, he would never talk.     It was only when he wanted to

     23   meet the man that was doing the sale, he wanted to meet him

     24   when I took him to the van.

     25   Q.    And that's my point, we have to rely upon you to believe
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 56 of 102
                                                                                  56


      1   what you say Mr. Garcia Morales did; correct?

      2   A.     Yes.

      3   Q.     And let's talk about this, Mr. Garcia Morales being in the

      4   van.    You said yesterday that Mr. Garcia Morales was,

      5   basically, left by his wife; correct?

      6   A.     That's what he told me when -- he told me that when I went

      7   to visit him, when he told me that he had been shot.

      8   Q.     Sir, you were taking him to a doctor's appointment that

      9   day; weren't you?

     10   A.     No, no, I never took him to any medical appointment.

     11   Q.     In fact, that's why he's telling you, Hey, I'm waiting on

     12   you, I want to go to the doctor; correct?

     13   A.     No, the only time I went there is to go see him, to go see

     14   how he was doing and to -- the only thing I went there for was

     15   to make this ramp so that the doctor could -- the nurse could

     16   take him, so he can take him to the doctor.

     17   Q.     So, again, he was heading to the doctor's that day;

     18   correct?

     19   A.     No, no, no, he was not going anywhere.      He was in his

     20   house, a nurse would come and see him.

     21   Q.     Again, just to illustrate a point.      This is from

     22   Government's Exhibit 45A, page two, you were asked about

     23   this -- I think you mentioned -- and again, I'm just taking

     24   notes as you're testifying -- which, by the way, brings up

     25   another point, we've never met before; right?         Right?
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 57 of 102
                                                                                  57


      1   A.    No.

      2   Q.    No, we have; or no, we haven't?

      3   A.    No, no, I don't understand the word.

      4   Q.    Oh, okay.   I'll say it another way.

      5         Isn't it true that this is the first time we're talking?

      6   A.    Yes.

      7   Q.    Okay.   So, again, here, you said "Gordo" -- and Gordo's one

      8   of your contacts in the drug business; correct?

      9   A.    Yes, the one that put me in contact with the man that was

     10   the C.I., that was a member of the police, correct.

     11   Q.    Because that was your business, correct, the drug business?

     12   A.    Yes.

     13   Q.    So, you were arrested that day; correct?

     14   A.    Yes.

     15   Q.    And you pled guilty; correct?

     16   A.    Yes.

     17   Q.    And I believe you already told this jury that you were

     18   sentenced to seven years; is that right?

     19   A.    Yes.

     20   Q.    And you're still serving that sentence; right?

     21   A.    And then, at the end of that sentence, you have three years

     22   of probation; correct?

     23   A.    Yes.

     24   Q.    And you know very well that you can't violate probation;

     25   right?
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 58 of 102
                                                                                  58


      1   A.    Yes.

      2   Q.    And you know how probation works, because you've been on

      3   probation before; right?

      4   A.    I did two years probation, yes.

      5   Q.    And you know that if you violate probation, you can be

      6   arrested and thrown right back into prison; correct?

      7   A.    Yes.

      8   Q.    Okay.    Now, prior to pleading guilty, you had a lawyer;

      9   correct?

     10   A.    Yes.

     11   Q.    And, by the way, you were arrested that day and two other

     12   individuals were arrested that day; right?

     13   A.    Yes.

     14   Q.    Fidel Gomez; correct?

     15   A.    Yes.

     16   Q.    And Humberto Acosta; correct?

     17   A.    Yes, yes.

     18   Q.    And you were told by -- strike that.

     19         You were informed that those two individuals were going to

     20   testify against you; correct?

     21   A.    Yes.

     22                MR. VAZQUEZ:   Objection, calls for opinion.

     23                MR. ZACCA:   I'm not offering it for the truth.     We can

     24   sidebar it, Judge.

     25                THE COURT:   Alright.   Come sidebar.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 59 of 102
                                                                                  59


      1                (Sidebar discussion held as follows:)

      2                (Sidebar intentionally not included in the record.)

      3                (Sidebar discussion concluded and the following was

      4   held in open court:)

      5   BY MR. ZACCA:

      6   Q.    Mr. Magdalena, you knew that Mr. Humberto Acosta was going

      7   to testify against you; correct?

      8   A.    Yes.

      9   Q.    And you knew Fidel Gomez was going to testify against you;

     10   correct?

     11   A.    Yes.

     12   Q.    And because of that, you said to yourself, I am going to

     13   plead guilty and cut a deal with the State; correct?

     14   A.    Yes.

     15   Q.    And you were looking at a minimum mandatory of 15 years;

     16   correct?

     17   A.    Yes.

     18   Q.    And the deal you struck got you seven years, and three

     19   years probation; right?

     20   A.    Yes.

     21   Q.    So isn't that what this is all about, they did it to me,

     22   I'm going to do it to Mr. Garcia Morales; right?

     23   A.    No, no.

     24   Q.    No?

     25   A.    No.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 60 of 102
                                                                                  60


      1   Q.    So are you testifying because you're a good citizen?

      2   A.    Yes.

      3   Q.    Ah, alright.    Are you sure that after you testify today,

      4   after this case is over, you're not going to be looking to the

      5   Government to -- I came through for you, what am I going to get

      6   now, you're not going to do it?

      7   A.    No, because of my good conduct in prison, I will leave in

      8   August of next year, and I -- and I'm going to do the eight

      9   months that are left.      I don't need anything to be given to me

     10   to get any deductions or any of that.

     11   Q.    So you like being in prison?

     12   A.    I want something to be done, and I am going to do my time.

     13   I pled guilty, and that's it.

     14   Q.    You know, Mr. Magdalena, that's convenient for you to say

     15   now, in front of this jury, but when you leave here today, when

     16   this case is over with, you can very easily ask the Government,

     17   Hey, what am I getting for my testimony?

     18         Heck, wouldn't you like six months off your sentence?

     19   A.    No.

     20   Q.    No?

     21   A.    I don't want any deductions to my sentence.        I am going to

     22   say this here, in front of everyone, I don't want any

     23   deductions from my time.      I want to do my time.

     24   Q.    Alright.   And you want to do the full probation, too, the

     25   three years probation?
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 61 of 102
                                                                                  61


      1   A.    That, too, I want to do the three years to do something

      2   with society and to insert myself into society.

      3   Q.    Okay.   Mr. Magdalena, in prison, you don't have access to

      4   your family; right?

      5   A.    No.

      6   Q.    I mean, where's prison, by the way, where in the State of

      7   Florida are you at?

      8   A.    In Ocala.

      9   Q.    And your family lives down here in South Florida; right?

     10   A.    Yes.

     11   Q.    And do you remember the first question I asked you, about

     12   what's the most important thing to you in the world; right?

     13   A.    Yes.

     14   Q.    And you said family; right?

     15   A.    Family, right.

     16   Q.    And I can understand, most people can understand that.

     17         Now, we've established already that you've been dealing in

     18   cocaine for a very long time; correct?        Right?

     19   A.    Yeah.

     20   Q.    You mean yes?    Just so the record's clear, yes?

     21   A.    Yes.

     22   Q.    And you did that for money; right?

     23   A.    Yes.

     24   Q.    But money isn't the most important thing to you; is it?

     25   It's family; right?
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 62 of 102
                                                                                  62


      1   A.    Yes, but I needed money.

      2   Q.    And family being the most important thing to you, you would

      3   certainly lie to get back with your family; wouldn't you?

      4   A.    No.

      5                MR. ZACCA:   No?   Okay.   No further questions.

      6                THE COURT:   Let's take our last break of the morning.

      7                COURT SECURITY OFFICER:     All rise.

      8                (Jury exited courtroom at 11:55 a.m.)

      9                (Recess taken from 11:55 a.m. to 12:16 p.m.)

     10                (Jury entered courtroom at 12:16 p.m.)

     11                             REDIRECT EXAMINATION

     12   BY MR. VAZQUEZ:

     13   Q.    Mr. Magdalena, you spoke with defense counsel about your

     14   prior criminal events with buying cocaine.

     15         Do you recall those questions?

     16   A.    Yes.

     17   Q.    Were those large or small amounts of cocaine?

     18   A.    That was just small things, it was half an ounce, 14 grams

     19   of cocaine and two crack rocks, two cases of crack that I did.

     20   Q.    In those cases -- crack cases that you did, did you ever

     21   have the money to buy a kilo of cocaine?

     22   A.    No.

     23   Q.    And when you were working for your Padrino, the defendant,

     24   was the money to buy a kilo involved?

     25   A.    Yes, yes.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 63 of 102
                                                                                  63


      1   Q.    And who had control of that money to purchase the kilo?

      2   A.    My Godfather.

      3   Q.    Now, you talked with defense counsel.       He brought up your

      4   relationship to the defendant as your Godfather.

      5         Do you recall that line of questioning?

      6   A.    Yes.

      7   Q.    And through that relationship with the defendant, as one of

      8   your Godfathers, you received a bracelet from the defendant --

      9                MR. ZACCA:   Objection to leading.

     10                THE COURT:   Sustained.

     11   BY MR. VAZQUEZ:

     12   Q.    What kind of relationship did you have with the defendant

     13   as your Godfather?

     14   A.    It was a Godfather for religious matters.        And when I went

     15   to visit him, he talked to me about that issue, that he had

     16   money to invest and whether I had cocaine to purchase.

     17   Q.    What is a mano de orula bracelet?

     18                THE INTERPRETER:   Can you repeat for the interpreter,

     19   please.

     20   BY MR. VAZQUEZ:

     21   Q.    What is a mano de orula bracelet?

     22   A.    When they do the mano de orula's hands to you, when they do

     23   that ceremony for that religion.

     24   Q.    Did you ever get one?

     25   A.    Yes.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 64 of 102
                                                                                  64


      1   Q.    Who gave it to you?

      2   A.    Miguelito, my Godfather, and my other Godfather, Baneque.

      3   Q.    Now, you talked with defense counsel about convenience.

      4   Do you remember that line of questioning?

      5   A.    Yes, it is.

      6   Q.    Now, Mr. Magdalena, on August 28th, 2013, when this drug

      7   transaction was happening, how were you employed?

      8   A.    I would work with my brothers in construction and things

      9   like that.

     10   Q.    And on August 28th, 2013, were you working with this

     11   defendant to make that drug transaction happen?

     12   A.    Yes.

     13   Q.    Now, I want to draw your attention to Government's

     14   Exhibit 47A, the transcript, okay, and I want to turn to page

     15   three.

     16         And what are you saying in this portion of the recording

     17   above to the green line?

     18   A.    I was telling my Godfather first to meet him.        I was

     19   referring to him as the "grandfather," that is the one that was

     20   selling the cocaine to me.

     21   Q.    And I'll turn to page four, the same transcript, and if you

     22   could tell us what's happening in between the green lines here.

     23   A.    There, it's my Godfather and the C.I., they are greet ing

     24   each other.    They are telling each other religious phrases.

     25   Q.    I'm telling you, in that green box, what is happening in
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 65 of 102
                                                                                  65


      1   that green box, Mr. Magdalena?

      2   A.    And I was saying that this is my Godfather, that he is

      3   standing there.

      4   Q.    Now, I want to turn to page six, if you could tell us, what

      5   is happening in the green box, here?

      6   A.    There, I'm talking about my Godfather, telling him that I

      7   am going to go get the kilo of cocaine to bring it back to him.

      8   Q.    And how does he respond?

      9   A.    "Go on."

     10   Q.    Mr. Magdalena, did having the defendant on the scene help

     11   you do this drug transaction faster?

     12             MR. ZACCA:    Objection, leading.

     13             THE COURT:    Sustained.

     14   BY MR. VAZQUEZ: How did having the defendant at the scene

     15   affect your ability to do the drug transaction?

     16   A.    He wanted to go there to meet the man and to see the

     17   transaction, how that was going.

     18   Q.    How did the defendant's presence affect the speed of the

     19   transaction?

     20   A.    Quickly, just right there, at that moment, they greeted

     21   each other, and that was it.

     22   Q.    How long did it take you to get the defendant ready to do

     23   the drug transaction?

     24   A.    Well, it took me about two days.

     25   Q.    What about when you were loading the defendant, how long
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 66 of 102
                                                                                  66


      1   did that take?

      2   A.    Well, it took me some time for me to get him -- get him in

      3   the car, to get him -- using this lifting mechanism, getting

      4   him off the bed where he was lying down, putting on the chair,

      5   that took some time.

      6   Q.    Mr. Magdalena, defense counsel asked you about your other

      7   drug transaction in the past; correct?

      8   A.    Yes.

      9   Q.    Did you ever think it was a good idea to involve a

     10   quadriplegic in those drug transactions?

     11   A.    No, I told him not to go, to give me the money and that I

     12   would bring the drugs back to him, but he wanted to go with me.

     13   Q.    Mr. Magdalena, at the time that this drug transaction was

     14   happening, were you moonlighting as an Uber driver for the

     15   disabled?

     16                MR. ZACCA:   Objection to leading.

     17                THE COURT:   Sustained.

     18   BY MR. VAZQUEZ:

     19   Q.    Mr. Magdalena, did you have any other side jobs at the time

     20   that this drug transaction was happening?

     21   A.    Yes.

     22   Q.    And what was that?

     23   A.    I was going to work with my brothers in construction, leave

     24   early and go to work.

     25   Q.    Other than that, were you working for any hospitals?
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 67 of 102
                                                                                  67


      1   A.    No, no.

      2   Q.    Are you a nursing aide?

      3   A.    No.

      4   Q.    How did this defendant's presence at a drug transaction

      5   help the drug transaction happen?

      6                MR. ZACCA:   Objection, asked and answered.

      7                THE COURT:   I thought you asked that before.     Overruled

      8   on it.      Ask it again.

      9   A.    He wanted to meet the man that was selling it, and he was

     10   taking the money, along with the man that was going with him.

     11   Q.    And who had the money for that transaction to happen?

     12                MR. ZACCA:   Objection, asked and answered.

     13                THE COURT:   Overruled.

     14   A.    Acosta.

     15         My Godfather gave it to Acosta so that he would take it to

     16   me.

     17   Q.    Mr. Magdalena, you spoke with defense counsel about why

     18   you're here; correct?

     19   A.    Yes.

     20   Q.    Are you seeking any benefits from the United States?

     21   A.    No.

     22   Q.    Do you understand that you're testifying under oath?

     23   A.    Yes.

     24   Q.    Do you understand that it would be a crime for you to have

     25   lied about what your expectations were under oath; do you
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 68 of 102
                                                                                  68


      1   understand that?

      2                MR. ZACCA:   Objection, leading.

      3                THE COURT:   Overruled.

      4   A.    Yes.

      5   Q.    Would you get more time or less time if you were convicted

      6   of a crime of lying under oath?

      7                MR. ZACCA:   Objection, leading.

      8                THE COURT:   Sustained.   Sustained.

      9                Do you have anymore questions, sir?

     10                MR. VAZQUEZ:   One moment, Your Honor.

     11                (Brief pause in the proceedings.)

     12                MR. VAZQUEZ:   No further questions, Your Honor.

     13                THE COURT:   Is the witness able to be permanently

     14   excused?

     15                (Witness excused.)

     16                MR. ZACCA:   Judge, at this time, by agreement with the

     17   Government, the Government is allowing the defense to call a

     18   defense witness out of turn, and we'd like to do so at this

     19   time.

     20                THE COURT:   Very well.

     21                Ladies and gentlemen, the parties and the attorneys

     22   have agreed to call a witness out of turn.          So, typically, you

     23   would hear all the Government's case-in-chief and then the

     24   defense case-in-chief; but because of their agreement, they're

     25   now going to start the defense case-in-chief for one witness
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 69 of 102
                                                                                  69


      1   and then go back to the Government's case-in-chief.

      2                MR. ZACCA:   Yes, Judge.

      3                Defense calls Dr. Frankowitz, coming into court now.

      4                COURTROOM DEPUTY:     Please remain standing.

      5                Raise your right hand.     Do you solemnly swear the

      6   testimony you're about to give will be the truth and nothing

      7   but the truth, so help you God?

      8                THE WITNESS:   Yes.

      9                COURT SECURITY OFFICER:     Have a seat right there, speak

     10   into the microphone.

     11                (DR. STANLEY FRANKOWITZ testified as follows:)

     12                               DIRECT EXAMINATION

     13   BY MR. ZACCA:

     14   Q.    Good afternoon.

     15   A.    Yes.

     16   Q.    Can you please state your name for the jury?

     17   A.    Stanley Herbert Frankowitz.

     18   Q.    What do you currently do for a living?

     19   A.    I'm a retired physician.

     20   Q.    Congratulations.      How long have you been retired?

     21   A.    About two-and-a-half years.

     22   Q.    Now, you mentioned to the jury you're a physician.

     23         How long have you been a physician?

     24   A.    Graduated from medical school in 1967, so it's what, 51

     25   years.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 70 of 102
                                                                                  70


      1   Q.    Can you tell the jury a little bit of your medical training

      2   and your career as a physician.

      3   A.    Yes, I graduated from medical school in 1967, and then I

      4   did an internship, and then a three-year residency and

      5   fellowship in internal medicine and critical care.

      6         It was a hospital that was a 500-bed hospital, very much

      7   like a Ryder Trauma Center, so we had certainly a lot of

      8   trauma.

      9         Then I came down to Plantation, Florida, in September of

     10   '71, and I was the director of an intensive care unit.           It was

     11   a mixed cardiac care unit for almost 30 years.

     12         Then when my wife got sick, I took a job with better hours

     13   working in the Broward County Jail System for 14 years and

     14   stopped working there in late May of 2016.

     15   Q.    Now, Dr. Frankowitz, were you working at the Broward County

     16   Jail in November of 2012?

     17   A.    Yes, sir.

     18   Q.    When you were working there in November 2012, did you have

     19   an occasion to medically treat Leonardo Garcia Morales?

     20   A.    Yes, sir.

     21   Q.    I'm going to show you a set of documents previously

     22   identified as Defense's Exhibit 26.        I'm going to show you a

     23   lot of these documents.      Take a look at them and tell me if you

     24   recognize them, and then I'll ask you questions about them.

     25   A.    Yes, sir, I recognize this.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 71 of 102
                                                                                  71


      1   Q.    What are these documents?

      2   A.    These are progress notes on Mr. Garcia Morales.         These

      3   notes that I'm looking at start out on November the 5th;

      4   November 6th, there was an admitting sheet from history and

      5   physical; and then order sheets for three days, November 6th to

      6   November 9th.

      7   Q.    Are these medical records that you, yourself, created?

      8   A.    Yes, sir, along with the nursing notes.

      9   Q.    And are these medical records kept in the normal course at

     10   the Broward County Jail?

     11   A.    Yes, everyday we would sign a statement of what occurred,

     12   and the nurse's notes, write a progress note each shift.

     13   Q.    And is it a regular practice to keep notes of your medical

     14   treatments to each individual?

     15   A.    Yes, sir.

     16   Q.    And just so it's clear, this is just an excerpt of a set of

     17   medical records?

     18   A.    Yes, these are just the two or three days dated here.

     19             MR. ZACCA:    At this time, the defense moves to admit

     20   Exhibit 26.

     21             MR. VAZQUEZ:    No objection.

     22             THE COURT:    Received.

     23             (Defendant's Exhibit 26 received into evidence.)

     24   BY MR. ZACCA:

     25   Q.    Now I'm going to start on the first page of November 5th,
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 72 of 102
                                                                                  72


      1   2012, and again, these are the progress notes.         I'll start on

      2   the first page and then I'll scan down.

      3         Can you tell us what is -- regarding your treatment of

      4   Mr. Garcia Morales -- on that date?

      5   A.    Yes, sir, if you put it down a little bit.

      6   Q.    I can zoom it out a little bit.

      7   A.    That's perfect.    November 5th, 12 noon, I wrote:

      8         Normal, for shortness of breath; no tussis -- meaning no

      9   coughing; vital signs, 98.3; blood pressure, 92 over 60;; and

     10   then he had a 99 percent oxygen saturation.         He was alert.

     11         And then, no rales -- which means when I listen to his

     12   lungs, there were no abnormal sounds that you would have

     13   bronchitis, asthma; (inaudible) was unchanged; and I wrote

     14   positive for candida, which is a fungus that was in his urine;

     15   and medication had already been ordered November the 3rd.

     16         The following note was written by Almeida

     17   Carnackus (phonetic), an R.N., who, at about 7:00 p.m. that

     18   night -- do you want me to read what she wrote?

     19   Q.    If you could just summarize it.

     20   A.    Basically, it was her evaluation of Mr. Garcia Morales at

     21   that particular time.      He had mentioned that he had some pain,

     22   he was alert and oriented, and no respiratory trouble.

     23         His (inaudible) was, in fact, stapled to his right arm,

     24   which there was a gunshot to his right humerus which had been

     25   operated on.    He had a catheter in place.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 73 of 102
                                                                                  73


      1         He had a couple of bed sores on his backside involving skin

      2   integrity, and the plan was to continue repositioning him every

      3   two hours; keep him hydrated.       She records evidence of vital

      4   signs, all of which were normal.

      5         And that's basically what Ms. Carnackus said.

      6   Q.    Okay.    Now, I want to show you a progress note dated

      7   November 6th, 2012.     You can take a look at that and then tell

      8   the jury what, if anything, you did with regard to medical

      9   treatment of Mr. Garcia Morales.

     10   A.    Right.   I saw him on November 6th at 1:00 that day, and he

     11   mentioned that he had discomfort in his right humerus -- that

     12   is the gunshot wound; no shortness of breath; no rales;

     13   complaining of pain in his scapula; he's alert, he had some bed

     14   sores on his sacrum.

     15         And then I wrote that he had a bullet at his left scapula

     16   at the surface; so, impressions, which is the "A" part there,

     17   which means "assessment" -- his diagnosis was unchanged.

     18         And then because this bullet was right at the surface and

     19   he was complaining about it being uncomfortable, I sterilely

     20   prepped it with Betadine and lidocaine to numb up the arm.

     21         I put sutures in, I numbed the area, and I extricated --

     22   took the bullet out -- put it in a sterile container, and then

     23   I gave it to the Broward County Sheriff's Office, to the

     24   lieutenant or the captain.

     25         Typically, I irrigate the site where the bullet had been, I
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 74 of 102
                                                                                  74


      1   put a drain in.

      2   Q.    So let's break that down.

      3         Where on the human body is the left scapula?

      4         If you can stand up, sir, demonstrate to the jury.

      5   A.    The left scapula is back there.

      6                (Witness steps down.)

      7   BY MR. ZACCA:

      8   Q.    If you can show me the left scapula, it's hard for me to

      9   point to the back.        I will stand here in front of the jury,

     10   show the jury where the left scapula is on my body.

     11   A.    I will.

     12   Q.    Speaking to the -- and for the record --

     13   A.    The scapula is here to here.

     14   Q.    The witness has identified the upper left back quadrant of

     15   my back; is that a fair description, sir?

     16   A.    Yes.

     17   Q.    So it's the back; right?

     18   A.    Yes.

     19                MR. ZACCA:   You can sit down.   Thank you, sir.

     20                (Witness resumes stand.)

     21   BY MR. ZACCA:

     22   Q.    So, bottom line, did you remove a bullet from the back of

     23   Mr. Garcia Morales?

     24   A.    Yes, sir.

     25   Q.    When you removed that bullet, did you throw it away?
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 75 of 102
                                                                                  75


      1   A.    No, sir.   I mentioned that I put it in a sterile container,

      2   and then I gave it to either a lieutenant or a captain of the

      3   facility.

      4         What they do with it, usually, they call the agency from

      5   which the patient had been arrested from and then they decide

      6   what to do with it from there.       They usually pick it up.

      7         What happened after that, I don't know.

      8             MR. ZACCA:    Thank you.    No further questions.

      9                             CROSS-EXAMINATION

     10   BY MR. VAZQUEZ:

     11   Q.    I'm going to show you, Doctor, what's been marked in

     12   evidence as Government's Exhibit 13.

     13         This is Government's 13, a vial and a sheet of paper.

     14         How do you pronounce your name?

     15   A.    Frankowitz.

     16   Q.    Has that sometimes been mispronounced in the past?

     17   A.    Many times.

     18   Q.    And I'd like for you to -- if you could read what's on the

     19   screen, the paper that we pulled out of 13?

     20   A.    I cannot see the top of the paper.

     21   Q.    Just this.

     22   A.    I can just see my name.

     23   Q.    Yeah.

     24   A.    This is Dr. Frankwis, misspelled, F-R-A-N-K-W-I-S.

     25   Q.    Now, Doctor, you spoke with defense counsel about your
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 76 of 102
                                                                                  76


      1   notes, and you talked about the portion of the body that was

      2   affected; is that correct?

      3   A.    Yes, sir.

      4   Q.    Now, is there an upper scapula and a lower scapula?

      5   A.    Yes, sir.

      6   Q.    And did you note on here where in the scapula this bullet

      7   was extracted from?

      8   A.    I did not.   I only recorded the left scapular area at the

      9   surface.

     10   Q.    So I'm going to approach, I will be your demonstration aid.

     11         How high can the scapula go on the human body?

     12   A.    Right about here.    (Indicating.)

     13   Q.    Now, I believe you testified that --

     14              THE COURT:   You want to describe that for the record.

     15              MR. VAZQUEZ:   I'm sorry.    For the purpose of the

     16   record, the witness pointed to my left shoulder area, upper

     17   area of the shoulder area.

     18   BY MR. VAZQUEZ:

     19   Q.    Now, I believe you testified that you have some experience

     20   with trauma surgery; is that right?

     21   A.    Yes, the hospital would turn in massive amount of gun shot

     22   wounds, knife wounds, trauma, et cetera.

     23   Q.    And so you have treated one or two trauma and/or gunshot

     24   wounds?

     25   A.    Many.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 77 of 102
                                                                                  77


      1   Q.    When you have treated gunshot wounds, have you come across

      2   this kind of excoriation?

      3   A.    When there's a -- I'm by no means a ballistics expert --

      4   but depending on the distance from the victim, from the

      5   gunshot, and depending on the kind of a weapon that was used,

      6   there's sometimes just a tiny mark and sometimes there's big

      7   breaks in the skin.

      8         "Excoriation," to me, means like an area -- in lay terms,

      9   if somebody took sandpaper and rubbed an area where the skin is

     10   not intact, it's a little raw looking.

     11   Q.    And when you treat a patient who's had a gunshot wound

     12   that's healed, to some extent, do you find excoriation?

     13   A.    If it's a long-time gunshot wound years later, you're not

     14   going to see that if the wound healed properly.

     15   Q.    What if it was a month?

     16   A.    This one was 36- or 37-days old, if I recall, and

     17   unfortunately, in the notes I did not record -- unfortunately,

     18   I just did not record there was any excoriation.

     19         If there had been some significant denudation, denuding --

     20   excoriation, denuding, or rupture of the skin, I probably would

     21   have recorded that.

     22   Q.    So if someone had been shot a month before, you would have

     23   documented if you had seen him?

     24   A.    I would have documented something, if there was some

     25   disruption area of skin, I'm sure.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 78 of 102
                                                                                  78


      1   Q.    When people get shot, there's some significant excoriation;

      2   correct?

      3   A.    There should be.

      4   Q.    If it was the entry point; right?

      5   A.    If it was the point of entry.

      6   Q.    Are you -- I want to show you what's been marked as

      7   Government's Exhibit 11 and 9.

      8   A.    Terminology -- just by terminology.       I'm, by no means, a

      9   ballistics or weapons expert.

     10   Q.    So if a person is shot with a .40 caliber firearm, would

     11   you expect to see some excoriation or some disturbance in the

     12   skin?

     13              MR. ZACCA:    Objection.   It calls for an opinion.

     14              THE COURT:    Overruled.

     15              THE WITNESS:   A .40 caliber is a significant bullet

     16   hole.   It's not a BB or buckshot, and you would expect, if it

     17   was an injury at close range, there would be some kind of wound

     18   disruption.

     19   BY MR. VAZQUEZ:

     20   Q.    And when victims are shot with guns, like a .40 caliber,

     21   does it just stay on the surface of the skin?

     22   A.    If someone was shot in the back with a .40 caliber at close

     23   range, a .40 caliber doesn't just go to the skin; if they're

     24   close range, a .40 caliber would penetrate and pierce, come out

     25   the chest, or get lodged somewhere.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 79 of 102
                                                                                  79


      1   Q.     In fact, in this case, you reviewed medical records that

      2   showed the humerus had been broken, had been shattered by a

      3   gunshot wound; isn't that correct?

      4              MR. ZACCA:   Objection.    This goes beyond the scope of

      5   my cross -- or direct examination.        The only medical records we

      6   looked at were the ones that I introduced.

      7              THE COURT:   Overruled.

      8              THE WITNESS:   He did have a shattered right humerus in

      9   my one note on the history and physical sheet.         It showed that

     10   they did an open "ORIF" -- I abbreviated that -- which means it

     11   would have been shattered pretty badly, and they would have put

     12   pins and such in this.

     13   BY MR. VAZQUEZ:

     14   Q.     Now, if you discover a .40 caliber, is there any difference

     15   for what the consequence might be for a .38 caliber?

     16   A.     Again, I'm not a ballistics expert, but just by numbers,

     17   .38 and .40 aren't very far apart, as opposed to a .22 or a BB

     18   gun.

     19   Q.     Now, are you aware of projectiles in the body migrating?

     20   A.     Projectiles can migrate because they can ricochet--

     21              MR. ZACCA:   Objection, Judge.

     22              THE COURT:   Now we're getting a little far afield.

     23   Sustained.

     24   BY MR. VAZQUEZ:

     25   Q.     Mr. -- Dr. Wise, excuse me -- how do you account for the
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 80 of 102
                                                                                  80


      1   location of the bullet, given that there's no excoriation on

      2   the skin?

      3   A.    If he had been shot in the back at close range, I cannot

      4   imagine that there was not some kind of significant injury at

      5   the skin level, and that the bullet would have stopped just

      6   right under the skin, that I could actually feel it with my

      7   fingertips, because a .40 would penetrate.

      8         So it's conceivable that this bullet migrated from

      9   ricocheting from one of his other -- in the humerus -- I know

     10   he was a C7 paraplegic, he took a bullet to his neck, maybe the

     11   bullet hit a clavicle.

     12             MR. ZACCA:    Objection.    Speculation, Judge.

     13             THE COURT:    Come sidebar, counsel.

     14             (Sidebar discussion held as follows:)

     15             THE COURT:    It sounds like we're getting a little far

     16   afield.     I will allow you to ask the question, because of the

     17   issue of the back, et cetera, and that's fine, but he's not

     18   qualified for any --

     19             MR. VAZQUEZ:    That's my last question.

     20             THE COURT:    That's the question he objected to.

     21             So we're getting a little far afield here, if you want

     22   to qualify him as an expert and call him in your case, I guess

     23   you could do that.

     24             But right now, about his lay testimony, about what he

     25   observed, and his notes, et cetera.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 81 of 102
                                                                                  81


      1             I think we have gone far enough.       Okay.   Alright.

      2             (Sidebar concluded, the following held in open court:)

      3             MR. VAZQUEZ:    Your Honor, I have no further questions

      4   of this witness.

      5             THE COURT:    Very well.    Any redirect?

      6             MR. ZACCA:    Yes, briefly, Judge.

      7                            REDIRECT EXAMINATION

      8   BY MR. ZACCA:

      9   Q.    Dr. Frankowitz, you were asked about Government Exhibit 13,

     10   the projectile, do you recall, just a moment ago, on cross?

     11   A.    Yes, sir.

     12   Q.    And the bullet that was extracted from the left scapula,

     13   did you do that at the Memorial Hospital?

     14   A.    No, sir, I did it at the bedside at the jail.

     15   Q.    You did it at the Broward County Jail?

     16   A.    Yes, sir.

     17             MR. ZACCA:    No further questions.

     18             THE COURT:    Permanent excusal?

     19             MR. ZACCA:    On behalf of the defense, yes, sir.

     20             MR. VAZQUEZ:    Subject to recall, Your Honor.       We may

     21   need to call him at a later portion of the trial.

     22             THE COURT:    You need to keep contact with him.

     23             You are excused, sir.

     24             (Witness excused.)

     25             MR. VAZQUEZ:    Judge, the United States calls Jorge
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 82 of 102
                                                                                  82


      1   Nunez.    He's longer than five minutes, I'd love to put him on,

      2   but I understand the Court's schedule.

      3              THE COURT:   Are you telling me he's longer than five

      4   minutes?

      5              MR. VAZQUEZ:   Yes, he's longer than five minutes.

      6              THE COURT:   We will start tomorrow morning fresh.

      7              So we will recess at this time, and again, ladies and

      8   gentlemen, remember not to discuss the case in any way and

      9   don't let anyone to discuss it with you.

     10              Have a good afternoon.

     11              COURT SECURITY OFFICER:     All rise.

     12              (Jury exited courtroom at 12:55 p.m.)

     13              THE COURT:   You may be seated.

     14              Government, can you give me an idea where you are in

     15   your case-in-chief?

     16              MR. VAZQUEZ:   We may have up to three witnesses left.

     17              THE COURT:   So do you anticipate resting your case

     18   tomorrow at some point?

     19              And defense?

     20              MR. ZACCA:   May I come sidebar, Judge?

     21              THE COURT:   Yes.

     22              (Brief pause in the proceedings.)

     23              THE COURT:   Let's talk about witnesses other than the

     24   defendant.

     25              MR. ZACCA:   There's still one I may call, I can see who
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 83 of 102
                                                                                  83


      1   they may call, and then I can make a game-time decision at that

      2   point.    One witness, aside from my client, if he chooses to

      3   testify.

      4              THE COURT:   Alright.   You may come forward.

      5              MR. ZACCA:   Yes.

      6              (Sidebar discussion held as follows:)

      7              MR. ZACCA:   Judge, with my best poker face, I'm going

      8   to tell you the following:       I expect him to testify, he wants

      9   to testify, so that's his right.        I spent --

     10              THE COURT:   He probably --

     11              MR. ZACCA:   He wants to testify, we expect him to

     12   testify.

     13              THE COURT:   So do we have any recommendations -- are

     14   you going to put him in the box or -- I don't know how to

     15   handle that.

     16              MR. ZACCA:   I don't know.

     17              THE COURT:   He is in a wheelchair, so what we may do,

     18   when the Government rests its case -- is the defendant going to

     19   be the last witness?

     20              MR. ZACCA:   He'll be the last witness.

     21              THE COURT:   So we're taking the other witness, if so,

     22   and then we'll take a short break, and then we can allow him to

     23   get into position in his chair, and I was thinking about the

     24   microphone.    We might have to have the attendant or use a

     25   lavaliere.
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 84 of 102
                                                                                  84


      1             MR. ZACCA:    I think we can clip it to his shirt or

      2   something, maybe, if we can, I have to get a closer look on

      3   what he's wearing.     He keeps coming in in the same outfit.

      4             THE COURT:    Have someone hold the microphone if we

      5   can't get the lavaliere.      It will work, and we can try it and

      6   see what happens, and then we will go from there.

      7             MR. ZACCA:    We'll make it happen.

      8             THE COURT:    How long did you anticipate him testifying?

      9             MR. ZACCA:    I'm going to cover three different events.

     10             THE COURT:    I'm just trying to figure it out.

     11             MR. ZACCA:    I know you want scheduling.      I would expect

     12   it to be --

     13             THE COURT:    So you think --

     14             MR. ZACCA:    -- at least a couple hours.

     15             THE COURT:    We will get all the testimony done,

     16   hopefully; we can work on the instructions and have closings on

     17   Thursday -- tomorrow's Wednesday -- have closings on Thursday.

     18             And three hours.

     19             MR. ZACCA:    That's not a lot of time for deliberations.

     20             THE COURT:    But they'll have a full day on Friday, they

     21   can come back on the 2nd.

     22             MR. ZACCA:    We will find out, Judge.      That's right, I

     23   know.

     24             (Discussion held off the record.)

     25             THE COURT:    So, Government, it appears that we'll
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 85 of 102
                                                                                  85


      1   probably have closings starting Thursday morning.

      2             Well, the issues I have with the instructions -- did we

      3   get them back?     Do you all have a draft?

      4             MR. VAZQUEZ:    I don't believe we have gotten any from

      5   the Court yet.

      6             THE COURT:    Do you want to e-mail them?      You can wait

      7   around for awhile, if you get us an e-mail address, we will get

      8   a rough draft for you today.

      9             MR. ZACCA:    I would like to do both.      I would wait, and

     10   I would like to see them electronically, I think it helps us

     11   understand anymore proposed edits in a sufficient fashion.

     12             THE COURT:    I will take care of the edits during our

     13   conference.    I'm going to give you a draft and you take a look.

     14             A couple of the things that I am thinking.         What is

     15   your theory on the filing of the furtherance of the drug

     16   trafficking in --

     17             MR. VAZQUEZ:    All in the alternative.      I believe the

     18   case allows us to argue in the alternative.

     19             THE COURT:    Well, I'm asking, what is your theory?

     20   Is it all of the above?

     21             MR. VAZQUEZ:    Yes.

     22             THE COURT:    In order to obtain a conviction, what is

     23   your -- with respect to unanimity as to the method the jury

     24   determines.    In other words, there are three ways you can

     25   commit the crime under the statute, and it would seem, though,
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 86 of 102
                                                                                  86


      1   that you have to have unanimity as to the method.

      2              MR. VAZQUEZ:   Judge, I had a case -- the case,

      3   initially, is United States versus Range, which is 94 F.3d 614,

      4   at page 620, United States Court of Appeals, Eleventh Circuit,

      5   1996.

      6              THE COURT:   Okay.    What does it say?

      7              MR. VAZQUEZ:   That was a case where they were debating

      8   one of the second series.        They say it had been relative to

      9   determination issues and overwhelming evidence for only one of

     10   those theories that was sufficient.        There was no unanimity

     11   requirement.    I can look to --

     12              THE COURT:   Is that answering the question, though?

     13              MR. VAZQUEZ:   I don't think there was a --

     14              THE COURT:   It that to one, or no?

     15              MR. VAZQUEZ:   -- I will continue to research this.        I

     16   thought it would be an area --

     17              THE COURT:   I'm looking at annotations, and what the

     18   annotations state is that there's three charges -- I think

     19   that's the term they use -- three -- there are three possible

     20   charges under the statute, during, in or in relation to,

     21   carrying, in or in relation to, and carries with respect to the

     22   offense.

     23              MR. VAZQUEZ:   Yes.

     24              THE COURT:   So it seems that there's three separate

     25   charges, it seems as if they're independent, so I want us to be
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 87 of 102
                                                                                  87


      1   clear on the -- we want to be clear on this issue because,

      2   let's say, that six people believe that it was used, and three

      3   believe that it was carrying, and three believe that it was

      4   used in furtherance of --

      5             MR. VAZQUEZ:    I will do that, and see if there's a

      6   better case on the unanimity -- but just from my initial

      7   research, I don't think there is.

      8             THE COURT:    The manual has them separated as to what

      9   the theory is, that's why it's bracketed.

     10             In your case, you say all the bracketed apply; and in

     11   another case, the Government says there's no question.

     12             You're suggesting I use all of the language.

     13             And it may be that there has to be unanimity all the

     14   way around, if there are three separate charges at the

     15   annotations state.     So let's see if we can confirm that.

     16             MR. VAZQUEZ:    Yes, Your Honor.

     17             THE COURT:    Now, given the one conspiracy -- or two

     18   conspiracies that have different locations, like the gold

     19   heist -- and how do you characterize what happened at the

     20   house?    How would you describe that in the instruction?

     21             Gold heist -- and the what?

     22             MR. VAZQUEZ:    Attempted robbery of marijuana.

     23             THE COURT:    Attempted robbery of marijuana...

     24             Okay.   Think about that as well.

     25             So with the different objects, it's probably for me to
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 88 of 102
                                                                                  88


      1   give -- if I give the -- how many different possibilities or

      2   different methods of proving a crime affect the Pinkerton?

      3              So give that some thought as well -- so that if I do

      4   give the Pinkerton -- you know, if you're guilty of a

      5   conspiracy, you're guilty of the substantive acts, but when you

      6   have different objects in the conspiracy -- I'm going to have

      7   to clarify that for the jury -- so I have to give that some

      8   thought.

      9              Anything else we should think about?

     10              MR. ZACCA:   No, Judge, those are the issues that

     11   concerned me, the conspiracy counts.        You nailed it, Judge,

     12   those are my issues, the interrelation of the conspiracy

     13   counts, the substantive counts with the evidence and proof, as

     14   well as the Pinkerton, because I know the Government wants it,

     15   they always ask for Pinkerton.

     16              THE COURT:   No, actually there was a long time when it

     17   disappeared.

     18              MR. ZACCA:   Really?

     19              THE COURT:   And it just came back about three years

     20   ago.   I guess no one knew anything about it.

     21              MR. ZACCA:   Maybe there's a Pinkerton over my head,

     22   they always ask for it with me.

     23              That was my concern, Judge.

     24              THE COURT:   Anything else we should be thinking about?

     25              MR. VAZQUEZ:   Your Honor, we did request Government's
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 89 of 102
                                                                                  89


      1   Exhibit 57 in evidence.      I think that the Court said you are

      2   going to be deliberating that.

      3             I can forward the cases that we're running into.

      4             I think we have Ms. Duane looking at it for our side.

      5   It's the case that is suggesting the Court's decision.

      6             THE COURT:    The case is all over the place.

      7             MR. VAZQUEZ:    We haven't found a (inaudible) that

      8   something's wrong with it.

      9             THE COURT:    The Circuit says all of them have to be in

     10   evidence, someday --

     11             MR. VAZQUEZ:    Everything in support of that, everything

     12   is in evidence.

     13             THE COURT:    It seems to me the evidence that would be

     14   for sure, but whether it's substantive evidence, sure.           But,

     15   you know, whatever you want me to read, get it to us, we'll

     16   take a look at it.

     17             MR. VAZQUEZ:    Yes, sir.

     18             THE COURT:    We are in recess for today.      Thank you.

     19             (Proceedings adjourned at 1:12 p.m.)

     20

     21

     22

     23

     24

     25
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 90 of 102
                                                                                  90


      1                          C E R T I F I C A T E

      2
                      I hereby certify that the foregoing is an
      3
                    accurate transcription of the proceedings in the
      4
                    above-entitled matter.
      5

      6
                    January 18th, 2020 /s/Glenda M. Powers
      7                                   GLENDA M. POWERS, RPR, CRR, FPR
                                          United States District Court
      8                                   400 North Miami Avenue, 08S33
                                          Miami, Florida 33128
      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 91 of 102
                                                                            91


                 $                         2               44 [1] - 54:13           7:00 [1] - 72:17            addressing [1] - 22:12
                                                           44A [1] - 52:16                                      adjourned [1] - 89:19
     $1,000 [2] - 42:20,        20 [1] - 3:11              45 [8] - 3:5, 15:24,                 8               admit [10] - 17:10,
      44:4                      2010 [2] - 49:1, 49:4       16:1, 16:4, 16:10,                                   18:6, 18:22, 19:16,
     $200 [2] - 43:22, 44:4     2012 [9] - 50:18, 51:7,     16:13, 21:22, 54:13     806 [1] - 1:17               20:8, 21:1, 34:3,
                                 51:8, 51:11, 51:18,       45A [7] - 3:6, 16:18,    81 [1] - 2:15                35:1, 36:24, 71:19
                  '              70:16, 70:18, 72:1,        16:20, 17:1, 17:4,                                  admitted [1] - 46:19
                                 73:7                       21:20, 56:22                        9               admitting [1] - 71:4
     '71 [1] - 70:10            2013 [16] - 23:20,         45B [5] - 3:7, 17:6,                                 advance [3] - 26:23,
                                 24:15, 25:22, 44:21,       17:11, 17:14, 23:3      9 [3] - 1:10, 2:6, 78:7      27:21, 32:18
                  /              49:10, 49:17, 50:5,       45C [5] - 3:8, 17:17,    92 [1] - 72:9               advantage [1] - 53:22
                                 50:18, 51:3, 51:14,        18:7, 18:10, 24:2       94 [1] - 86:3               affect [3] - 65:15,
     /s/Glenda [1] - 90:6        52:9, 52:12, 52:18,       45D [5] - 3:9, 18:13,    957 [1] - 6:22               65:18, 88:2
                                 54:24, 64:6, 64:10         18:23, 19:1, 24:19      960 [1] - 6:22              affected [1] - 76:2
                 0              2015 [2] - 9:18, 9:25      46 [7] - 3:10, 19:4,     970.7 [3] - 12:23,          afield [3] - 79:22,
                                2016 [1] - 70:14            19:17, 19:20, 26:13,     12:25, 14:15                80:16, 80:21
     08S33 [1] - 90:8           2018 [2] - 1:5, 43:1        26:15, 54:13            98.3 [1] - 72:9             afraid [1] - 55:18
                                2020 [1] - 90:6            47 [10] - 3:11, 19:23,   99 [2] - 1:17, 72:10        afternoon [2] - 69:14,
                 1              21 [1] - 3:12               20:9, 20:12, 29:15,     9:00 [2] - 1:7, 8:11         82:10
                                22 [2] - 52:9, 79:17        32:13, 32:18, 34:9,     9:09 [1] - 1:8              agency [1] - 75:4
     1 [4] - 1:11, 4:23, 6:21                                                       9:15 [1] - 8:3
                                22-minute-22-               54:13, 54:14                                        Agent [2] - 43:4, 43:9
     102 [1] - 1:11                                                                 9th [2] - 43:1, 71:6
                                 second [1] - 27:22        47A [9] - 3:12, 20:15,                               agents [6] - 40:2,
     10:27 [1] - 38:16
                                26 [4] - 3:20, 70:22,       21:2, 21:5, 29:16,                                   42:9, 42:12, 43:1,
     10:28 [1] - 38:18
     10:53 [2] - 38:18,
                                 71:20, 71:23               29:24, 32:20, 54:22,                A                43:15, 44:2
                                26-second [1] - 32:19       64:14                                               ago [2] - 81:10, 88:20
      38:20                                                48 [5] - 3:13, 33:20,    a.m [11] - 1:7, 1:8, 8:3,
                                27 [4] - 47:21, 47:24,                                                          agree [2] - 41:24,
     11 [3] - 32:9, 32:20,                                  33:24, 34:4, 34:7        8:11, 23:1, 38:16,
                                 48:10, 48:16                                                                    42:11
      78:7                                                 49 [5] - 3:15, 36:18,     38:18, 38:20, 62:8,
                                27th [1] - 52:18                                                                agreed [1] - 68:22
     110 [2] - 1:20, 1:20                                   36:25, 37:3, 37:25       62:9
                                28th [8] - 22:25, 23:20,                                                        agreement [9] - 6:11,
     11:30 [1] - 23:1                                      4th [1] - 1:17           Aaron [1] - 43:6
                                 24:15, 25:22, 52:12,                                                            6:13, 6:14, 6:15,
     11:55 [2] - 62:8, 62:9                                                         abbreviated [1] -
                                 54:24, 64:6, 64:10                                                              6:25, 7:1, 7:10,
     12 [1] - 72:7                                                                   79:10
     12:16 [2] - 62:9, 62:10
                                2:04 [1] - 25:23                       5                                         68:16, 68:24
                                2nd [1] - 84:21                                     ability [1] - 65:15         aid [1] - 76:10
     12:55 [1] - 82:12                                     50 [5] - 12:2, 12:4,     able [2] - 22:14, 68:13     aide [1] - 67:2
     13 [4] - 75:12, 75:13,                                 12:9, 14:11, 33:13      abnormal [1] - 72:12
      75:19, 81:9                          3               500-bed [1] - 70:6       above-entitled [1] -
                                                                                                                aided [1] - 4:2
                                                                                                                Al [2] - 43:9, 43:12
     14 [2] - 62:18, 70:13      3 [1] - 4:24               51 [8] - 3:14, 34:18,     90:4                       alert [3] - 72:10,
     15 [2] - 2:8, 59:15        30 [2] - 25:19, 70:11       34:23, 35:3, 35:6,      access [2] - 26:11,          72:22, 73:13
     16 [1] - 3:5               33128 [2] - 1:25, 90:8      35:14, 35:18, 69:24      61:3                       allege [1] - 5:15
     17 [2] - 3:6, 3:7          33132 [1] - 1:18           52 [6] - 3:16, 37:6,     according [1] - 55:9        allow [3] - 5:20, 80:16,
     1700 [1] - 1:20            33301 [1] - 1:21            37:9, 37:12, 37:18,     account [3] - 18:3,          83:22
     177 [1] - 6:22             34 [1] - 3:13               37:20                    18:20, 79:25               allowing [1] - 68:17
     18 [2] - 1:5, 3:8          35 [1] - 3:14              57 [1] - 89:1            accurate [9] - 17:25,       allows [1] - 85:18
     18th [1] - 90:6            35-minute-10-              5th [3] - 71:3, 71:25,    18:3, 18:20, 19:13,        Almeida [1] - 72:16
     19 [2] - 3:9, 3:10          second [1] - 29:18         72:7                     20:5, 20:23, 33:24,
                                                                                                                almost [4] - 25:19,
     19-minute-45-              36 [1] - 77:16                                       36:21, 90:3
                                                                                                                 52:7, 70:11
      second [1] - 26:24        37 [2] - 3:15, 3:16                    6            accurately [2] - 34:24,
                                                                                                                alone [1] - 36:11
     1967 [2] - 69:24, 70:3     37-days [1] - 77:16                                  37:12
                                                                                                                alright [17] - 8:1, 8:8,
     1982 [2] - 9:25, 10:23                                60 [1] - 72:9            accuse [1] - 50:3
                                38 [3] - 2:9, 79:15,                                                             8:16, 38:13, 40:9,
     1996 [1] - 86:5                                       614 [1] - 86:3           Acosta [4] - 58:16,
                                 79:17                                                                           41:22, 45:25, 48:1,
     1997 [3] - 45:17,                                     62 [1] - 2:9              59:6, 67:14, 67:15
                                3rd [1] - 72:15                                                                  48:3, 49:10, 52:3,
      51:11, 51:18                                         620 [1] - 86:4           Act [5] - 4:23, 4:25,        52:14, 58:25, 60:3,
     1998 [5] - 45:13,                                     69 [1] - 2:14             5:16, 6:24
      46:24, 47:15, 48:11,
                                           4               6th [5] - 1:20, 71:4,    act [2] - 4:11, 6:23
                                                                                                                 60:24, 81:1, 83:4
                                                                                                                alternative [2] - 85:17,
      48:25                     40 [9] - 78:10, 78:15,      71:5, 73:7, 73:10       acts [1] - 88:5              85:18
     1:00 [1] - 73:10            78:20, 78:22, 78:23,                               added [1] - 13:20           AMERICA [1] - 1:4
     1:12 [2] - 1:8, 89:19       78:24, 79:14, 79:17,                  7            additional [1] - 13:6       amount [3] - 13:9,
     1:15 [1] - 24:16            80:7                                               address [1] - 85:7           14:14, 76:21
     1:17-CR-20701-MGC-                                    71 [1] - 3:20            addressed [1] - 7:4
                                400 [2] - 1:24, 90:8                                                            amounts [1] - 62:17
      5 [1] - 1:2                                          75 [1] - 2:14            addresses [1] - 5:13
                                404(b) [1] - 4:12                                                               analysis [5] - 10:25,
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 92 of 102
                                                                            92


      11:2, 11:13, 11:20,       54:24, 60:8, 64:6,         63:17, 63:21               63:20, 65:14, 66:18,      certainly [2] - 62:3,
      12:16                     64:10                     bracketed [2] - 87:9,       69:13, 71:24, 74:7,        70:7
     analysts [1] - 11:4       AUSA [2] - 1:15, 1:15       87:10                      74:21, 75:10, 76:18,      Certified [1] - 4:3
     analyze [3] - 10:6,       Avenue [2] - 1:24,         break [6] - 14:5,           78:19, 79:13, 79:24,      certify [1] - 90:2
      10:10, 11:25              90:8                       38:13, 42:5, 62:6,         81:8                      cetera [3] - 76:22,
     analyzed [2] - 10:7,      awaiting [1] - 4:6          74:2, 83:22                                           80:17, 80:25
      10:11                    aware [1] - 79:19          breaks [1] - 77:7                     C               chair [2] - 66:4, 83:23
     annotations [3] -         awhile [1] - 85:7          breath [2] - 72:8,                                    chance [8] - 16:7,
      86:17, 86:18, 87:15                                  73:12                     C.D [4] - 16:3, 19:8,       16:22, 17:8, 17:22,
                                                                                      20:2, 21:6
     answered [2] - 67:6,                 B               Brief [2] - 68:11, 82:22                               18:17, 19:9, 20:3,
      67:12                                               briefcase [1] - 32:24      C.I [2] - 57:10, 64:23      20:20
     answering [1] - 86:12     Bachelor's [1] - 10:20     briefly [3] - 22:23,       C7 [1] - 80:10             character [1] - 48:19
     anticipate [2] - 82:17,   background [1] -            32:12, 81:6               caliber [8] - 78:10,       characterize [1] -
      84:8                      10:19                     bring [5] - 8:1, 28:2,      78:15, 78:20, 78:22,       87:19
     apart [1] - 79:17         backside [1] - 73:1         53:3, 65:7, 66:12          78:23, 78:24, 79:14,      charge [3] - 5:1, 51:2,
     apologize [1] - 15:7      bad [1] - 55:10            brings [1] - 56:24          79:15                      51:9
     Appeals [1] - 86:4        badly [1] - 79:11          broken [1] - 79:2          candida [1] - 72:14        charged [1] - 4:24
     APPEARANCES [1] -         bag [2] - 14:19, 26:10     broker [1] - 42:20         cannot [2] - 75:20,        charges [4] - 86:18,
      1:14                     baggies [1] - 50:23        bronchitis [1] - 72:13      80:3                       86:20, 86:25, 87:14
     apply [1] - 87:10         bags [1] - 14:19           brothers [2] - 64:8,       captain [2] - 73:24,       chase [1] - 51:6
     appointment [2] -         ballistics [3] - 77:3,      66:23                      75:2                      chemicals [2] - 13:9,
      56:8, 56:10               78:9, 79:16               brought [6] - 40:12,       captured [2] - 54:16,       13:21
     approach [3] - 15:3,      Baneque [3] - 44:12,        40:15, 53:12, 54:5,        54:25                     chest [1] - 78:25
      48:2, 76:10               44:14, 64:2                54:8, 63:3                car [10] - 25:3, 25:17,    chief [5] - 68:23,
     area [9] - 73:21, 76:8,   Baneque's [1] - 44:17      Broward [5] - 70:13,        27:18, 29:12, 35:16,       68:24, 68:25, 69:1,
      76:16, 76:17, 77:8,      based [4] - 7:15,           70:15, 71:10, 73:23,       35:20, 50:21, 50:24,       82:15
      77:9, 77:25, 86:16        14:12, 18:4, 47:3          81:15                      51:6, 66:3                chooses [1] - 83:2
     argue [1] - 85:18         BB [2] - 78:16, 79:17      buckshot [1] - 78:16       cardiac [1] - 70:11        chromatography [1] -
     arm [2] - 72:23, 73:20    bear [1] - 36:3            bullet [14] - 73:15,       care [6] - 28:19, 28:20,    14:2
     arms [2] - 41:11          become [2] - 11:4,          73:18, 73:22, 73:25,       70:5, 70:10, 70:11,       chromatography-
     arrest [1] - 35:22         36:5                       74:22, 74:25, 76:6,        85:12                      mass [1] - 14:2
     arrested [10] - 35:12,    bed [3] - 66:4, 73:1,       78:15, 80:1, 80:5,        career [2] - 10:25,        circle [2] - 33:3, 52:20
      35:21, 38:6, 38:7,        73:13                      80:8, 80:10, 80:11,        70:2                      circled [1] - 28:23
      50:6, 57:13, 58:6,       bedside [1] - 81:14         81:12                     Carnackus [1] - 72:17      Circuit [3] - 6:23, 86:4,
      58:11, 58:12, 75:5       BEFORE [1] - 1:12          business [6] - 53:15,      carnackus [1] - 73:5        89:9
     arrival [1] - 4:6         behalf [1] - 81:19          53:16, 54:11, 57:8,       carries [1] - 86:21        citizen [1] - 60:1
     arrives [1] - 4:7         benefits [1] - 67:20        57:11                     carrying [3] - 50:9,       clarification [1] - 32:5
     aside [1] - 83:2          best [3] - 4:10, 21:17,    buy [8] - 22:15, 28:13,     86:21, 87:3               clarify [3] - 39:9,
     assessment [1] -           83:7                       51:20, 51:24, 52:1,       case [30] - 4:11, 6:19,     50:16, 88:7
      73:17                    Betadine [1] - 73:20        53:16, 62:21, 62:24        6:21, 7:3, 10:8,          clavicle [1] - 80:11
     assist [1] - 11:21        better [2] - 70:12, 87:6   buying [3] - 35:11,         11:21, 12:22, 42:9,       clear [6] - 44:14,
     associate [1] - 24:8      between [1] - 64:22         45:11, 62:14               43:2, 60:4, 60:16,         55:19, 61:20, 71:16,
     associated [3] -          beyond [2] - 7:9, 79:4     BY [66] - 1:23, 9:7,        68:23, 68:24, 68:25,
                                                                                                                 87:1
      29:16, 36:6, 40:21                                   11:19, 15:15, 16:16,       69:1, 79:1, 80:22,
                               big [2] - 51:13, 77:6                                                            client [1] - 83:2
                                                           17:5, 17:15, 18:2,         82:8, 82:15, 82:17,
     asthma [1] - 72:13        bit [3] - 70:1, 72:5,                                                            clip [43] - 21:23,
                                                           18:11, 19:2, 19:21,        83:18, 85:18, 86:2,
     attempt [1] - 5:2          72:6                                                                             21:25, 22:7, 22:8,
                                                           20:13, 21:18, 22:1,        86:7, 87:6, 87:10,
     attempted [3] - 4:24,     blamed [1] - 50:12                                                                22:9, 22:22, 23:4,
                                                           22:10, 23:7, 23:23,        87:11, 89:5, 89:6
      87:22, 87:23             block [2] - 8:13, 33:17                                                           23:6, 23:19, 23:22,
                                                           24:6, 24:23, 26:1,        CASE [1] - 1:2
     attendant [1] - 83:24     blood [1] - 72:9                                                                  24:3, 24:5, 24:14,
                                                           26:19, 27:16, 27:25,      case-in-chief [5] -
     attention [2] - 15:20,    blue [1] - 13:14                                                                  24:17, 24:20, 24:22,
                                                           28:25, 29:9, 29:22,        68:23, 68:24, 68:25,       25:20, 25:24, 25:25,
      64:13                    board [1] - 48:24
                                                           30:9, 30:17, 31:2,         69:1, 82:15
     Attorney's [1] - 1:16     body [5] - 74:3, 74:10,                                                           26:16, 26:18, 27:20,
                                                           31:14, 31:23, 32:11,      cases [4] - 62:19,          27:23, 28:21, 29:8,
     attorneys [1] - 68:21      76:1, 76:11, 79:19
                                                           32:17, 32:22, 33:2,        62:20, 89:3                29:13, 29:19, 29:21,
     audio [5] - 29:17,        bombard [1] - 14:5
                                                           33:7, 33:12, 34:11,       cash [1] - 26:7             30:5, 30:8, 30:14,
      30:2, 39:18, 52:8,       borrow [1] - 54:17
                                                           34:16, 35:7, 37:4,        catheter [1] - 72:25        30:16, 31:13, 31:22,
      52:11                    bottom [2] - 49:17,
                                                           37:21, 38:24, 42:4,       cell [1] - 8:13             32:10, 32:16, 32:21,
     August [14] - 22:25,       74:22
                                                           43:14, 46:22, 47:14,      center [1] - 45:15          33:1, 33:6, 33:11,
      23:20, 24:15, 25:22,     box [4] - 64:25, 65:1,
                                                           48:4, 48:23, 54:19,       Center [1] - 70:7           34:10, 34:15, 84:1
      44:21, 50:18, 51:7,       65:5, 83:14
                                                           59:5, 62:12, 63:11,       ceremony [1] - 63:23       close [4] - 78:17,
      52:8, 52:11, 52:17,      bracelet [3] - 63:8,
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 93 of 102
                                                                            93


      78:22, 78:24, 80:3        consistent [4] - 41:24,     47:16, 48:13, 49:6,       48:3, 48:20, 58:25,       CRR [2] - 1:23, 90:7
     closer [1] - 84:2           42:6, 42:12, 42:16         49:8, 49:12, 49:15,       62:6, 62:7, 63:10,        crystal [6] - 12:15,
     closings [3] - 84:16,      conspiracies [1] -          50:24, 51:3, 51:7,        65:13, 66:17, 67:7,        13:18, 13:21, 13:23,
      84:17, 85:1                87:18                      51:18, 51:21, 52:1,       67:13, 68:3, 68:8,         13:24, 13:25
     cocaine [65] - 6:14,       conspiracy [15] - 4:15,     52:6, 52:9, 52:12,        68:13, 68:20, 69:9,       custody [1] - 8:10
      6:15, 6:17, 13:5,          4:23, 5:14, 5:15,          52:25, 53:10, 53:13,      71:22, 76:14, 78:14,      cut [1] - 59:13
      13:15, 13:24, 14:9,        5:24, 6:1, 6:4, 6:8,       53:17, 55:2, 55:10,       79:7, 79:22, 80:13,
      14:13, 14:14, 22:6,        6:24, 7:11, 87:17,         55:12, 55:15, 56:1,       80:15, 80:20, 81:5,                  D
      22:15, 22:18, 23:9,        88:5, 88:6, 88:11,         56:5, 56:12, 56:18,       81:18, 81:22, 82:3,
      25:12, 26:3, 26:5,         88:12                      57:8, 57:10, 57:11,       82:6, 82:11, 82:13,       Dade [2] - 9:22, 10:1
      26:6, 26:22, 27:2,        conspired [2] - 5:7,        57:13, 57:15, 57:22,      82:17, 82:21, 82:23,      date [8] - 22:25, 23:20,
      27:14, 29:12, 30:1,        5:8                        58:6, 58:9, 58:14,        83:4, 83:10, 83:13,        24:15, 36:22, 44:21,
      31:6, 32:7, 32:15,        construction [2] -          58:16, 58:20, 59:7,       83:17, 83:21, 84:4,        50:17, 50:19, 72:4
      32:25, 33:17, 33:23,       64:8, 66:23                59:10, 59:13, 59:16,      84:8, 84:10, 84:13,       dated [2] - 71:18, 73:6
      33:25, 35:11, 37:11,      contact [3] - 24:9,         61:18, 66:7, 67:18,       84:15, 84:20, 84:25,      dates [1] - 46:10
      38:2, 44:22, 45:1,         57:9, 81:22                76:2, 78:2, 79:3          85:6, 85:12, 85:19,       DAY [1] - 1:10
      45:3, 45:7, 45:11,        contacts [3] - 22:17,      corresponds [1] -          85:22, 86:6, 86:12,       daycare [1] - 45:15
      45:14, 45:23, 46:25,       22:20, 57:8                30:2                      86:14, 86:17, 86:24,      days [5] - 44:8, 52:7,
      47:16, 48:10, 49:1,       contained [2] - 21:21,     coughing [1] - 72:9        87:8, 87:17, 87:23,        65:24, 71:5, 71:18
      49:5, 49:7, 49:11,         36:20                     counsel [11] - 15:4,       88:16, 88:19, 88:24,      de [3] - 63:17, 63:21,
      50:1, 50:2, 50:15,        container [2] - 73:22,      30:25, 43:9, 54:18,       89:6, 89:9, 89:13,         63:22
      50:23, 50:25, 51:11,       75:1                       62:13, 63:3, 64:3,        89:18                     deal [4] - 25:9, 27:6,
      51:18, 51:23, 53:15,      content [2] - 22:8,         66:6, 67:17, 75:25,      Court [8] - 1:23, 1:24,     59:13, 59:18
      61:18, 62:14, 62:17,       25:24                      80:13                     4:1, 4:3, 85:5, 86:4,     dealing [2] - 51:12,
      62:19, 62:21, 63:16,      continuation [1] -         Count [4] - 4:23, 4:24,    89:1, 90:7                 61:17
      64:20, 65:7                41:19                      6:21                     Court's [2] - 82:2, 89:5   dealt [2] - 44:22, 51:11
     codes [1] - 23:17          continue [3] - 46:23,      counted [2] - 31:18,      Court-Certified [1] -      debating [1] - 86:7
     coming [3] - 9:19,          73:2, 86:15                31:20                     4:3                       december [1] - 1:5
      69:3, 84:3                continued [3] - 2:8,       counts [4] - 46:25,       courtroom [6] - 8:3,       decide [1] - 75:5
     commissary [1] - 38:8       15:12, 47:11               88:11, 88:13              38:16, 38:20, 62:8,       decision [4] - 5:9,
     commit [3] - 5:7,          control [2] - 31:9, 63:1   County [5] - 70:13,        62:10, 82:12               5:10, 83:1, 89:5
      49:23, 85:25              controlled [6] - 10:7,      70:15, 71:10, 73:23,     COURTROOM [3] -            deductions [3] -
     committed [2] - 6:24,       10:13, 10:14, 11:6,        81:15                     8:23, 21:7, 69:4           60:10, 60:21, 60:23
      49:24                      11:12                     couple [3] - 73:1,        cover [1] - 84:9           defendant [18] -
     common [1] - 53:19         convenience [1] -           84:14, 85:14             crack [4] - 49:7, 62:19,    22:18, 25:6, 25:9,
     company [2] - 23:8,         64:3                      courier [3] - 7:5, 7:7     62:20                      27:11, 31:7, 54:18,
      23:11                     convenient [2] - 50:3,     course [2] - 51:25,       create [1] - 13:21          62:23, 63:4, 63:7,
     comparing [1] - 14:8        60:14                      71:9                     created [1] - 71:7          63:8, 63:12, 64:11,
     complaining [2] -          conversation [2] -         court [8] - 9:13, 10:5,   Crime [2] - 9:22, 10:1      65:10, 65:14, 65:22,
      73:13, 73:19               29:24, 32:1                15:8, 24:10, 47:12,      crime [10] - 10:18,         65:25, 82:24, 83:18
     complied [1] - 33:5        convicted [3] - 38:7,       59:4, 69:3, 81:2          10:22, 11:1, 49:22,       Defendant [1] - 4:2
     complies [1] - 41:3         49:1, 68:5                COURT [123] - 1:1,         49:24, 50:4, 67:24,       DEFENDANT [1] -
     conceivable [1] - 80:8     conviction [8] - 35:22,     4:4, 4:5, 4:14, 4:17,     68:6, 85:25, 88:2          1:19
     concern [2] - 4:21,         45:13, 46:24, 47:6,        5:11, 5:13, 5:23, 6:2,   criminal [1] - 62:14       defendant's [2] -
      88:23                      48:9, 48:10, 48:12,        6:6, 6:9, 6:16, 7:1,     Criminalist [3] - 10:2,     65:18, 67:4
     concerned [1] - 88:11       85:22                      7:12, 7:14, 7:20,         10:3, 10:12               DEFENDANT'S [2] -
     concluded [4] - 15:8,      convictions [5] - 45:1,     7:25, 8:1, 8:2, 8:6,     criminalist [1] - 10:4      2:12, 3:19
      47:11, 59:3, 81:2          45:7, 46:18, 46:19,        8:11, 8:16, 8:19,        critical [1] - 70:5        Defendant's [6] -
     conduct [2] - 13:11,        47:16                      8:21, 9:3, 11:15,        Cross [2] - 2:9, 2:14       47:19, 47:21, 47:23,
      60:7                      copies [2] - 21:8, 24:2     14:23, 14:25, 15:5,      CROSS [2] - 38:23,          48:9, 48:16, 71:23
     conference [1] - 85:13     Coral [1] - 5:3             15:11, 16:12, 16:14,      75:9                      defendants [1] - 7:3
     confidential [5] - 24:8,   correct [73] - 39:13,       17:3, 17:13, 17:25,      cross [3] - 47:7, 79:5,    defense [18] - 4:16,
      31:16, 31:24, 52:24,       39:16, 39:25, 40:2,        18:9, 18:25, 19:19,       81:10                      4:18, 15:3, 48:15,
      53:8                       40:4, 40:7, 40:13,         20:11, 21:4, 21:11,      Cross-Examination           62:13, 63:3, 64:3,
     confirm [1] - 87:15         40:16, 40:25, 41:11,       21:17, 34:6, 35:5,        [2] - 2:9, 2:14            66:6, 67:17, 68:17,
     congratulations [1] -       41:14, 41:17, 42:9,        37:2, 37:16, 37:19,      cross-examination [1]       68:18, 68:24, 68:25,
      69:20                      42:21, 42:24, 43:2,        38:13, 38:15, 38:19,      - 47:7                     69:3, 71:19, 75:25,
     connection [1] - 11:23      43:17, 44:10, 44:15,       38:21, 42:2, 46:5,       CROSS-                      81:19, 82:19
     consequence [1] -           44:17, 45:2, 45:18,        46:9, 46:12, 46:20,       EXAMINATION [2] -         Defense's [1] - 70:22
      79:15                      45:20, 45:23, 46:25,       47:4, 47:7, 47:13,        38:23, 75:9               degree [2] - 10:20,
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 94 of 102
                                                                            94


      10:21                      78:18                       39:10, 39:20, 85:12,       37:20, 37:24, 46:13,       47:19, 47:21, 47:23,
     deliberating [1] - 89:2    distance [1] - 77:4          86:20                      47:23, 48:19, 71:23,       48:10, 48:16, 52:16,
     deliberations [1] -        distribute [1] - 6:5                                    73:3, 75:12, 86:9,         54:13, 54:22, 56:22,
      84:19                     distribution [1] - 5:25                E                88:13, 89:1, 89:10,        64:14, 70:22, 71:20,
     demonstrate [1] - 74:4     DISTRICT [3] - 1:1,                                     89:12, 89:13, 89:14        71:23, 75:12, 78:7,
     demonstration [1] -         1:1, 1:12                  e-mail [2] - 85:6, 85:7    EVIDENCE [3] - 2:3,         81:9, 89:1
      76:10                     District [2] - 1:24, 90:7   early [1] - 66:24           2:12, 3:3                 EXHIBITS [2] - 3:4,
     denudation [1] - 77:19     disturbance [1] -           easily [1] - 60:16         exactly [1] - 30:25         3:19
     denuding [2] - 77:19,       78:11                      edits [2] - 85:11, 85:12   examination [5] -          exited [3] - 38:16,
      77:20                     doctor [3] - 56:12,         educational [1] -           39:10, 39:20, 40:11,       62:8, 82:12
     deny [2] - 44:2, 44:6       56:15, 56:16                10:19                      47:7, 79:5                expect [5] - 78:11,
     Department [1] - 9:22      Doctor [2] - 75:11,         eight [1] - 60:8           Examination [7] - 2:6,      78:16, 83:8, 83:11,
     depict [2] - 34:24,         75:25                      either [1] - 75:2           2:8, 2:9, 2:9, 2:14,       84:11
      37:12                     doctor's [2] - 56:8,        elbows [1] - 41:7           2:14, 2:15                expectations [1] -
     depicted [2] - 28:23,       56:17                      electronically [1] -       EXAMINATION [7] -           67:25
      37:9                      document [2] - 47:18,        85:10                      9:6, 15:14, 38:23,        experience [1] - 76:19
     depiction [5] - 19:13,      47:22                      Eleventh [2] - 6:23,        62:11, 69:12, 75:9,       expert [7] - 11:6,
      20:5, 20:23, 33:25,       documented [2] -             86:4                       81:7                       11:12, 11:16, 77:3,
      36:21                      77:23, 77:24               eliciting [1] - 46:18      examine [1] - 40:9          78:9, 79:16, 80:22
     DEPUTY [3] - 8:23,         documents [3] -             Elmo [3] - 37:15,          examined [1] - 11:3        explain [1] - 25:15
      21:7, 69:4                 70:21, 70:23, 71:1          45:25, 54:23              examines [1] - 10:4        explained [1] - 40:6
     DERIC [1] - 1:19           dollars [3] - 38:3,         employed [1] - 64:7        example [1] - 7:2          extent [2] - 11:18,
     Deric [1] - 1:19            53:23                      end [5] - 40:11, 50:1,     except [1] - 54:9           77:12
     describe [2] - 76:14,      DONALD [1] - 1:12            50:10, 51:4, 57:21        excerpt [1] - 71:16        extracted [2] - 76:7,
      87:20                     done [2] - 60:12,           endeavor [1] - 45:22       excoriation [8] - 77:2,     81:12
     description [1] - 74:15     84:15                      English [2] - 39:12,        77:8, 77:12, 77:18,       extricated [1] - 73:21
     detected [1] - 13:15       doubt [1] - 7:10             48:5                       77:20, 78:1, 78:11,
     determination [1] -        down [12] - 14:25,          entailed [1] - 11:2         80:1                                  F
      86:9                       38:17, 41:5, 42:5,         entered [3] - 8:3,         excusal [2] - 14:23,
     determine [2] - 11:17,      61:9, 66:4, 70:9,           38:20, 62:10               81:18                     F-R-A-N-K-W-I-S [1] -
      12:11                      72:2, 72:5, 74:2,          entitled [1] - 90:4        excuse [2] - 32:19,          75:24
     determines [1] - 85:24      74:6, 74:19                entry [2] - 78:4, 78:5      79:25                     F.3d [2] - 6:22, 86:3
     device [1] - 25:16         Dr [5] - 69:3, 70:15,       ESQ [1] - 1:19             excused [5] - 15:2,        face [1] - 83:7
     diagnosis [1] - 73:17       75:24, 79:25, 81:9         establish [1] - 7:10        68:14, 68:15, 81:23,      facility [1] - 75:3
     difference [1] - 79:14     DR [2] - 2:13, 69:11        established [2] - 42:8,     81:24                     fact [12] - 40:15,
     different [9] - 5:21,      draft [4] - 4:8, 85:3,       61:17                     exercise [1] - 51:10         44:22, 45:1, 45:13,
      10:12, 14:5, 84:9,         85:8, 85:13                et [3] - 76:22, 80:17,     exhibit [3] - 32:13,         49:2, 50:19, 52:21,
      87:18, 87:25, 88:1,       drafted [1] - 4:22           80:25                      46:12, 47:20                53:3, 54:20, 56:11,
      88:2, 88:6                drain [1] - 74:1            evaluation [1] - 72:20     EXHIBIT [1] - 3:2            72:23, 79:1
     DIRECT [3] - 9:6,          draw [2] - 15:20, 64:13     event [3] - 5:2, 49:10,    Exhibit [80] - 3:5, 3:6,   facts [1] - 46:18
      15:14, 69:12              drive [1] - 26:4             52:5                       3:7, 3:8, 3:9, 3:10,      fair [8] - 18:3, 18:20,
     direct [5] - 2:6, 39:10,   driver [1] - 66:14          events [8] - 5:21,          3:11, 3:12, 3:13,           19:13, 20:5, 20:23,
      39:20, 40:11, 79:5        driving [1] - 7:8            19:14, 20:6, 40:6,         3:14, 3:15, 3:16,           33:24, 36:21, 74:15
     Direct [2] - 2:8, 2:14     drug [25] - 6:1, 6:10,       49:5, 49:14, 62:14,        3:20, 12:2, 12:4,         fairly [2] - 34:23, 37:12
     director [1] - 70:10        6:12, 6:16, 11:2,           84:9                       12:9, 14:11, 15:24,       family [9] - 39:6, 39:8,
     disabled [1] - 66:15        11:4, 15:17, 25:9,         eventually [1] - 7:19       16:1, 16:10, 16:13,         61:4, 61:9, 61:14,
     disagree [1] - 48:12        27:6, 31:9, 38:4,          everyday [1] - 71:11        16:20, 17:1, 17:4,          61:15, 61:25, 62:2,
                                 57:8, 57:11, 64:6,         evidence [53] - 4:11,       17:6, 17:11, 17:14,         62:3
     disappeared [1] -
                                 64:11, 65:11, 65:15,        7:9, 10:4, 10:6, 10:7,     17:17, 18:7, 18:10,       far [6] - 27:7, 79:17,
      88:17
                                 65:23, 66:7, 66:10,         10:9, 10:15, 10:16,        18:13, 18:23, 19:1,         79:22, 80:15, 80:21,
     discomfort [1] - 73:11
                                 66:13, 66:20, 67:4,         10:17, 11:3, 14:20,        19:4, 19:17, 19:20,         81:1
     discover [1] - 79:14
                                 67:5, 85:15                 16:3, 16:10, 16:13,        19:23, 20:9, 20:12,       fashion [1] - 85:11
     discuss [3] - 43:1,
                                drugs [4] - 5:25, 6:7,       17:1, 17:4, 17:7,          20:15, 21:2, 21:5,        faster [1] - 65:11
      82:8, 82:9
                                 6:17, 66:12                 17:14, 17:20, 18:7,        21:20, 21:22, 23:3,       father [1] - 31:21
     discussing [1] - 31:15
                                DUANE [7] - 1:15,            18:10, 18:16, 18:23,       24:19, 26:15, 33:20,      fault [1] - 46:15
     discussion [11] - 4:20,
                                 8:20, 9:7, 11:11,           19:1, 19:17, 19:20,        34:4, 34:7, 34:9,         February [4] - 43:1,
      6:21, 15:6, 47:9,
                                 11:19, 14:21, 14:24         20:2, 20:9, 20:12,         34:18, 34:23, 35:3,         47:15, 48:11, 48:24
      48:21, 54:18, 59:1,
                                Duane [3] - 2:6, 23:3,       20:19, 21:2, 21:5,         35:6, 35:18, 36:25,       Federal [1] - 1:23
      59:3, 80:14, 83:6,
                                 89:4                        34:4, 34:7, 35:6,          37:3, 37:6, 37:9,         feet [1] - 45:15
      84:24
                                during [5] - 33:25,          36:25, 37:3, 37:18,        37:18, 37:20, 37:25,      fellowship [1] - 70:5
     disruption [2] - 77:25,
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 95 of 102
                                                                            95


     felony [2] - 46:18,         four-month [1] - 11:3       35:11, 35:16, 35:20,    grandfather [2] -           helps [1] - 85:10
       46:19                     Foxtrot [1] - 9:14          38:1, 38:11, 39:11,      30:10, 64:19               Herbert [1] - 69:17
     few [2] - 53:23             FPR [3] - 1:23, 90:7        39:13, 44:9, 44:12,     grass [2] - 51:12,          hereby [1] - 90:2
     Fidel [2] - 58:14, 59:9     fragments [1] - 14:6        44:13, 44:18, 44:19,     51:13                      high [1] - 76:11
     field [3] - 10:25, 11:6,    FRANKOWITZ [2] -            45:11, 49:25, 53:6,     green [5] - 64:17,          history [2] - 71:4, 79:9
       11:12                       2:13, 69:11               63:2, 63:4, 63:13,       64:22, 64:25, 65:1,        hit [1] - 80:11
     figure [1] - 84:10          Frankowitz [5] - 69:3,      63:14, 64:2, 64:18,      65:5                       Hobbs [5] - 4:23, 4:25,
     file [2] - 29:17, 32:18       69:17, 70:15, 75:15,      64:23, 65:2, 65:6,      greet [1] - 64:23            5:16, 6:24
     filing [1] - 85:15            81:9                      67:15                   greeted [1] - 65:20         hold [1] - 84:4
     filming [1] - 28:9          Frankwis [1] - 75:24       Godfather's [1] -        group [1] - 36:6            hole [1] - 78:16
     final [1] - 14:7            freedom [1] - 39:6          36:19                   guess [4] - 4:19, 5:2,      Honor [25] - 4:13,
     fine [6] - 6:19, 8:17,      fresh [2] - 8:7, 82:6      Godfathers [1] - 63:8     80:22, 88:20                6:20, 6:25, 8:9, 8:14,
       15:19, 31:19, 31:21,      Friday [1] - 84:20         gold [11] - 5:1, 5:3,    guilty [16] - 5:18, 5:19,    11:11, 14:24, 15:3,
       80:17                     friend [2] - 36:19, 55:4    5:7, 5:16, 7:4, 7:5,     49:11, 49:18, 49:19,        15:7, 15:10, 16:15,
     finger [1] - 28:16          front [4] - 21:20,          7:7, 7:12, 7:18,         49:22, 50:4, 50:17,         21:8, 24:1, 24:18,
     fingertips [1] - 80:7         60:15, 60:22, 74:9        87:18, 87:21             51:2, 51:9, 57:15,          35:3, 38:12, 46:3,
     finish [3] - 14:18,         full [2] - 60:24, 84:20    Gomez [2] - 58:14,        58:8, 59:13, 60:13,         46:17, 47:2, 68:10,
       39:3, 39:4                fungus [1] - 72:14          59:9                     88:4, 88:5                  68:12, 81:3, 81:20,
     finished [1] - 14:16        furtherance [2] -          Gordo [1] - 57:7         gun [2] - 76:21, 79:18       87:16, 88:25
     firearm [1] - 78:10           85:15, 87:4              Gordo's [1] - 57:7       guns [1] - 78:20            HONORABLE [1] -
     first [17] - 11:1, 12:14,                              Government [19] -        gunshot [8] - 72:24,         1:12
                                                             8:8, 8:18, 11:11,
       12:17, 13:8, 21:21,                  G                                         73:12, 76:23, 77:1,        hopefully [1] - 84:16
       29:17, 44:21, 44:24,                                  14:21, 35:18, 36:2,      77:5, 77:11, 77:13,        hoping [1] - 38:4
       44:25, 48:7, 52:17,       Gables [1] - 5:3            37:6, 39:25, 40:16,      79:3                       hospital [3] - 70:6,
       52:23, 57:5, 61:11,       game [1] - 83:1             60:5, 60:16, 68:17,     guy [1] - 33:9               76:21
       64:18, 71:25, 72:2        game-time [1] - 83:1        81:9, 82:14, 83:18,                                 Hospital [1] - 81:13
     five [5] - 6:15, 22:23,     gang [2] - 36:6, 40:22      84:25, 87:11, 88:14                 H               hospitals [1] - 66:25
       82:1, 82:3, 82:5          gangs [2] - 36:13,         GOVERNMENT [1] -                                     hours [4] - 70:12,
     fled [1] - 50:19             36:15                      1:15                    half [2] - 62:18, 69:21      73:3, 84:14, 84:18
     FLEISHER [2] - 2:6,         GARCIA [1] - 1:7           GOVERNMENT'S [2] -       hand [6] - 8:23, 12:1,      house [2] - 56:20,
       9:5                       Garcia [28] - 4:2, 7:17,    2:3, 3:4                 34:8, 46:10, 52:16,         87:20
     Fleisher [8] - 8:18,         42:20, 43:19, 44:3,       Government's [64] -       69:5                       human [2] - 74:3,
       8:20, 8:21, 9:8, 9:11,     44:9, 44:14, 45:17,        4:22, 12:2, 12:4,       handicapped [2] -            76:11
       9:15, 11:20, 12:1          49:15, 49:16, 50:4,        12:9, 14:11, 15:24,      53:4, 53:9                 Humberto [2] - 58:16,
     floor [1] - 51:1             51:6, 53:21, 54:5,         16:1, 16:4, 16:9,       handing [1] - 29:12          59:6
     FLORIDA [1] - 1:1            54:16, 55:2, 55:14,        16:13, 16:18, 16:20,    handle [1] - 83:15          humerus [5] - 72:24,
     Florida [8] - 1:4, 1:18,     55:20, 56:1, 56:3,         16:25, 17:4, 17:6,      hands [3] - 41:1, 41:2,      73:11, 79:2, 79:8,
       1:21, 1:25, 61:7,          56:4, 59:22, 70:19,        17:11, 17:14, 17:17,     63:22                       80:9
       61:9, 70:9, 90:8           71:2, 72:4, 72:20,         18:7, 18:10, 18:13,     handwriting [2] -           hundred [2] - 11:10,
                                  73:9, 74:23                18:23, 19:1, 19:4,       46:16, 46:21                53:23
     following [5] - 15:8,
                                 gas [1] - 14:2              19:17, 19:20, 19:23,    hard [1] - 74:8             hydrated [1] - 73:3
       59:3, 72:16, 81:2,
                                 general [1] - 6:17          20:9, 20:12, 20:15,     head [3] - 5:5, 5:6,
       83:8
                                                             21:2, 21:5, 21:19,       88:21
     follows [9] - 9:5, 15:6,    generally [1] - 10:9
                                                             21:22, 24:19, 26:13,
                                                                                                                             I
       15:13, 47:9, 48:21,       gentlemen [5] - 8:7,                                heading [1] - 56:17
                                  11:16, 38:14, 68:21,       26:15, 33:13, 33:20,    healed [2] - 77:12,         idea [3] - 54:12, 66:9,
       59:1, 69:11, 80:14,
                                  82:8                       33:24, 34:4, 34:7,       77:14                        82:14
       83:6
                                 given [5] - 11:18, 38:1,    34:9, 34:18, 34:23,     hear [2] - 55:20, 68:23     identification [21] -
     FOR [2] - 1:15, 1:19
                                                             35:2, 35:6, 35:14,      heard [5] - 52:8,             12:3, 12:10, 14:11,
     foregoing [1] - 90:2         60:9, 80:1, 87:17
                                                             36:18, 36:25, 37:3,      52:11, 55:1, 55:9,           15:22, 15:24, 16:1,
     forgive [1] - 46:21         GLENDA [2] - 1:23,
                                                             37:9, 37:12, 37:18,      55:11                        17:16, 19:4, 19:23,
     form [1] - 5:20              90:7
                                                             37:20, 37:25, 56:22,    heck [1] - 60:18              20:15, 33:14, 33:19,
     formation [1] - 13:21       goal [1] - 5:6
                                                             64:13, 68:23, 69:1,                                   34:18, 35:2, 36:18,
     Fort [1] - 1:21             God [2] - 9:1, 69:7                                 Hector [1] - 43:4
                                                             75:12, 75:13, 78:7,                                   37:6, 46:6, 47:19,
     forth [1] - 35:17           Godfather [49] -                                    heist [2] - 87:19, 87:21
                                                             88:25                                                 47:20, 47:23, 48:16
     forward [3] - 47:7,          23:25, 25:1, 25:2,                                 held [10] - 15:6, 15:8,
                                                            graduated [2] - 69:24,                               identified [3] - 30:3,
       83:4, 89:3                 25:4, 26:7, 27:4,                                   47:9, 48:21, 59:1,
                                                             70:3                                                  70:22, 74:14
     four [7] - 11:3, 30:7,       27:10, 27:18, 28:3,                                 59:4, 80:14, 81:2,
                                                            GRAHAM [1] - 1:12                                    identify [1] - 21:13
       49:14, 50:23, 54:23,       28:14, 28:18, 29:5,                                 83:6, 84:24
                                                            grams [5] - 12:23,                                   IGNACIO [1] - 1:15
       54:24, 64:21               29:7, 30:1, 30:13,                                 Held [1] - 1:8
                                                             12:25, 13:2, 14:15,                                 II [3] - 10:2, 10:3,
     four-minute-20-              30:21, 30:22, 31:20,                               help [5] - 8:25, 22:17,
                                                             62:18                                                 10:12
       second [1] - 32:19         33:9, 34:14, 34:20,                                 65:10, 67:5, 69:7
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 96 of 102
                                                                            96


     illustrate [1] - 56:21       49:25, 50:14               88:11, 88:23                 9:14                     look [9] - 4:9, 13:22,
     image [2] - 35:14,         internal [1] - 70:5        JUDGE [1] - 1:12             Laboratory [2] - 9:23,       54:2, 70:23, 73:7,
       35:18                    internship [1] - 70:4      judge [8] - 5:22, 8:4,         10:1                       84:2, 85:13, 86:11,
     images [2] - 33:24,        interpreter [1] - 63:18      46:7, 47:18, 48:2,         laboratory [2] - 10:22,      89:16
       34:23                    INTERPRETER [4] -            68:16, 83:7, 86:2            11:1                     looked [5] - 52:8,
     imagine [1] - 80:4           30:25, 32:5, 43:11,      July [3] - 49:10, 50:5,      ladies [5] - 8:6, 11:15,     52:16, 54:20, 54:21,
     impeachment [1] -            63:18                      51:2                         38:14, 68:21, 82:7         79:6
       46:4                     Interpreter [1] - 32:6     jumped [1] - 50:21           language [1] - 87:12       looking [16] - 21:12,
     important [8] - 39:2,      Interpreters [1] - 4:3     juror [1] - 4:6              large [1] - 62:17            26:20, 32:14, 33:8,
       39:6, 39:7, 41:25,       interrelation [1] -        jurors [4] - 10:23,          last [5] - 9:13, 62:6,       35:8, 37:22, 40:24,
       42:12, 61:12, 61:24,       88:12                      12:18, 13:7, 13:19           80:19, 83:19, 83:20        49:14, 54:1, 54:22,
       62:2                     interrogatories [1] -      jury [39] - 5:5, 7:9, 8:1,   late [1] - 70:14             59:15, 60:4, 71:3,
     impressed [1] - 33:18        7:22                       8:3, 9:10, 21:9,           Latin [2] - 36:7, 40:22      77:10, 86:17, 89:4
     impressions [1] -          interrogatory [1] -          21:11, 21:24, 23:3,        Lauderdale [1] - 1:21      love [1] - 82:1
       73:16                      7:17                       23:5, 24:2, 24:4,          lavaliere [2] - 83:25,     lower [1] - 76:4
     improper [2] - 46:3,       introduce [1] - 9:10         24:19, 24:21, 25:15,         84:5                     lungs [1] - 72:12
       48:18                    introduced [2] -             26:16, 27:23, 28:17,       lawyer [1] - 58:8          lying [2] - 66:4, 68:6
     IN [1] - 3:3                 22:14, 79:6                29:14, 29:20, 30:15,       lay [2] - 77:8, 80:24
     in-custody [1] - 8:10      introducing [6] -            38:16, 46:13, 47:25,       leading [5] - 63:9,                  M
     inaudible [3] - 72:13,       29:25, 30:1, 30:3,         51:17, 52:23, 57:17,         65:12, 66:16, 68:2,
       72:23, 89:7                30:20, 30:21               60:15, 62:10, 69:16,         68:7                     MACKENZIE [1] - 1:15
     incident [4] - 5:17,       invest [1] - 63:16           69:22, 70:1, 73:8,         least [1] - 84:14          Magdalena [59] - 8:5,
       34:1, 34:24, 36:22       involve [1] - 66:9           74:4, 74:9, 74:10,         leave [3] - 60:7, 60:15,    15:16, 15:23, 15:25,
     included [3] - 47:10,      involved [2] - 23:8,         85:23, 88:7                  66:23                     16:17, 18:3, 18:12,
       48:22, 59:2                62:24                    Jury [3] - 38:20, 62:8,      left [13] - 10:17, 56:5,    19:3, 19:22, 20:14,
     indeed [1] - 14:13         involves [1] - 13:9          82:12                        60:9, 73:15, 74:3,        21:19, 22:2, 22:11,
     independent [1] -          involving [1] - 73:1       JURY [1] - 1:10                74:5, 74:8, 74:10,        23:2, 23:8, 23:24,
       86:25                    irrigate [1] - 73:25                                      74:14, 76:8, 76:16,       24:7, 24:24, 26:20,
     indicating [3] - 13:14,    issue [3] - 63:15,                     K                  81:12, 82:16              26:25, 27:13, 27:17,
       41:9, 76:12                80:17, 87:1                                           LEONARDO [1] - 1:7          28:1, 28:6, 28:16,
     indictment [3] - 4:21,                                Karen [3] - 8:18, 8:20,      Leonardo [4] - 4:2,         29:1, 29:10, 29:14,
                                issues [4] - 85:2, 86:9,
       4:22, 5:6                                            9:11                          44:3, 49:15, 70:19        30:10, 30:19, 31:15,
                                  88:10, 88:12
     individual [3] - 28:23,                               KAREN [2] - 2:6, 9:5         less [1] - 68:5             32:12, 32:23, 33:8,
                                item [5] - 11:20, 11:24,
                                                           keep [4] - 16:14,                                        34:12, 34:17, 35:8,
       32:7, 71:14                12:6, 12:18, 37:7                                     level [1] - 80:5
                                                            71:13, 73:3, 81:22                                      35:22, 36:1, 36:5,
     individuals [2] -          items [1] - 15:21                                       lidocaine [1] - 73:20
                                                           keeps [1] - 84:3                                         36:14, 36:17, 37:5,
       58:12, 58:19                                                                     lie [1] - 62:3
                                                           kept [1] - 71:9                                          37:22, 38:3, 38:25,
     informant [4] - 24:8,                  J              kilo [22] - 22:6, 22:15,
                                                                                        lied [1] - 67:25
                                                                                                                    51:6, 51:10, 59:6,
       31:16, 52:24, 53:8                                                               lieutenant [2] - 73:24,
                                                            22:18, 25:11, 26:5,                                     60:14, 61:3, 62:13,
     informant's [1] - 31:25    Jail [4] - 70:13, 70:16,                                  75:2
                                                            26:6, 27:14, 29:12,                                     64:6, 65:1, 65:10,
     informed [1] - 58:19         71:10, 81:15                                          life [2] - 39:6, 39:7
                                                            31:6, 32:15, 32:25,                                     66:6, 66:13, 66:19,
     ing [1] - 64:23            jail [3] - 41:9, 45:3,                                  lifting [1] - 66:3
                                                            33:23, 35:11, 37:10,                                    67:17
     initial [1] - 87:6           81:14                                                 line [8] - 54:16, 54:25,
                                                            37:23, 38:1, 45:11,                                    MAGDALENA [2] -
     initials [3] - 16:3,       January [1] - 90:6                                        55:1, 55:20, 63:5,
                                                            50:25, 62:21, 62:24,                                    2:8, 15:12
       16:19, 17:20             JESUS [1] - 1:15                                          64:4, 64:17, 74:22
                                                            63:1, 65:7                                             mail [2] - 85:6, 85:7
     injury [2] - 78:17, 80:4   job [2] - 10:24, 70:12                                  lines [1] - 64:22
                                                           kilogram [4] - 13:1,                                    man [28] - 22:5, 22:14,
     inner [1] - 12:8           jobs [1] - 66:19                                        list [1] - 47:20
                                                            13:2, 13:3, 33:25                                       25:11, 26:4, 26:9,
     insert [1] - 61:2          join [3] - 36:9, 36:11,                                 listen [1] - 72:11
                                                           kind [7] - 10:9, 25:16,                                  26:21, 27:1, 27:14,
     inside [1] - 29:12           36:13                                                 listened [1] - 54:21
                                                            63:12, 77:2, 77:5,                                      28:14, 28:15, 28:19,
     instruction [1] - 87:20    joining [1] - 9:12                                      literal [1] - 39:12
                                                            78:17, 80:4                                             29:5, 29:25, 30:3,
     instructions [4] - 4:8,    joking [2] - 30:12                                      lives [1] - 61:9
                                                           Kindelan [1] - 7:4                                       30:21, 31:8, 32:15,
       7:22, 84:16, 85:2        Jorge [1] - 81:25                                       living [1] - 69:18
                                                           Kings [2] - 36:7, 40:22                                  34:13, 37:10, 37:23,
     instrument [2] -           JR [1] - 1:15                                           load [1] - 25:8
                                                           knife [1] - 76:22                                        54:10, 55:23, 57:9,
       12:15, 14:4              Judge [25] - 4:19, 5:4,                                 loaded [1] - 26:2
                                                           know.. [1] - 23:18                                       65:16, 67:9, 67:10
     intact [1] - 77:10           8:17, 21:23, 23:4,                                    loading [3] - 24:24,
                                                           knowing [1] - 53:21                                     mandatory [1] - 59:15
     integrity [1] - 73:2         24:3, 24:20, 26:16,                                     25:8, 65:25
                                                           known [2] - 14:8, 36:6                                  mano [3] - 63:17,
     intensive [1] - 70:10        27:23, 29:19, 30:14,                                  location [1] - 80:1         63:21, 63:22
     intent [2] - 6:5, 49:2       45:25, 47:22, 48:17,                                  locations [1] - 87:18      manual [1] - 87:8
     intentionally [3] -          58:24, 69:2, 79:21,                  L                lodged [1] - 78:25         marijuana [4] - 6:13,
       47:10, 48:22, 59:2         80:12, 81:6, 81:25,                                   long-time [1] - 77:13
                                                           L-E-I-S-H-E-R [1] -                                      6:14, 6:18, 87:22
     intermediary [2] -           82:20, 84:22, 88:10,
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 97 of 102
                                                                            97


     marijuana.. [1] - 87:23    1:18, 1:24, 1:25,        49:10, 77:15, 77:22       33:2, 33:7, 33:12,       needed [1] - 62:1
     mark [7] - 26:24,          9:22, 10:1, 10:21,      months [2] - 60:9,         34:3, 34:5, 34:8,        never [8] - 5:10, 38:11,
      27:22, 29:18, 32:19,      90:8, 90:8               60:18                     34:11, 34:16, 35:1,       45:3, 55:16, 55:17,
      47:18, 77:6              Miami-Dade [2] - 9:22,   moonlighting [1] -         35:4, 35:7, 36:24,        55:22, 56:10, 56:25
     marked [24] - 12:3,        10:1                     66:14                     37:1, 37:4, 37:17,       new [1] - 41:16
      12:10, 14:11, 15:22,     mic [1] - 9:4            Morales [28] - 4:2,        37:21, 38:12, 38:24,     next [3] - 13:17, 13:18,
      15:23, 15:25, 17:16,     microphone [3] -          7:17, 42:20, 43:19,       42:1, 42:4, 43:12,        60:8
      18:12, 19:4, 19:22,       69:10, 83:24, 84:4       44:3, 44:9, 44:15,        43:14, 46:3, 46:7,       night [1] - 72:18
      20:14, 33:13, 33:19,     microscope [1] -          45:18, 49:15, 49:16,      46:10, 46:15, 46:17,     nine [3] - 31:24, 52:16,
      34:17, 35:2, 36:17,       13:22                    50:4, 51:6, 53:21,        46:21, 46:22, 47:2,       52:20
      37:5, 46:5, 47:20,       microscopic [1] -         54:5, 54:16, 55:2,        47:3, 47:5, 47:14,       NO [1] - 1:2
      47:23, 48:9, 48:16,       10:17                    55:14, 55:21, 56:1,       47:18, 48:4, 48:15,      non [1] - 10:14
      75:11, 78:6              might [3] - 10:17,        56:3, 56:4, 59:22,        48:18, 48:23, 54:19,     non-controlled [1] -
     MARSHAL [1] - 15:7         79:15, 83:24             70:19, 71:2, 72:4,        58:22, 58:23, 59:5,       10:14
     Marshals [1] - 8:4        migrate [1] - 79:20       72:20, 73:9, 74:23        62:5, 62:12, 63:9,       noon [1] - 72:7
     mass [1] - 14:2           migrated [1] - 80:8      MORALES [1] - 1:7          63:11, 63:20, 65:12,     normal [3] - 71:9,
     massive [1] - 76:21       migrating [1] - 79:19    morning [10] - 4:5,        65:14, 66:16, 66:18,      72:8, 73:4
     Master's [1] - 10:21      MIGUEL [1] - 1:7          8:6, 9:8, 9:9, 38:13,     67:6, 67:12, 68:2,       North [2] - 1:24, 90:8
     matched [1] - 14:8        Miguelito [5] - 25:5,     38:25, 39:1, 62:6,        68:7, 68:10, 68:12,      Northeast [1] - 1:17
     material [1] - 20:3        28:14, 34:20, 34:22,     82:6, 85:1                68:16, 69:2, 69:13,
                                                                                                            note [5] - 71:12,
     matter [2] - 26:3, 90:4    64:2                    most [7] - 39:2, 39:6,     71:19, 71:21, 71:24,
                                                                                                             72:16, 73:6, 76:6,
     matters [1] - 63:14       milligrams [1] - 6:15     39:7, 61:12, 61:16,       74:7, 74:21, 75:8,
                                                                                                             79:9
     mean [9] - 10:12,         mind [1] - 53:24          61:24, 62:2               75:10, 76:15, 76:18,
                                                                                                            notes [10] - 56:24,
      39:15, 51:12, 51:23,                              move [15] - 16:9,          78:13, 78:19, 79:4,
                               mine [1] - 55:16                                                              71:2, 71:3, 71:8,
      53:15, 53:19, 53:25,                               16:25, 17:10, 18:6,       79:13, 79:21, 79:24,
                               minimum [1] - 59:15                                                           71:12, 71:13, 72:1,
      61:6, 61:20                                        18:22, 19:16, 20:8,       80:12, 80:19, 81:3,
                               minutes [4] - 25:19,                                                          76:1, 77:17, 80:25
                                                         21:1, 30:24, 31:4,        81:6, 81:8, 81:17,
     meaning [1] - 72:8         82:1, 82:4, 82:5                                                            nothing [10] - 8:25,
                                                         34:3, 35:1, 35:17,        81:19, 81:20, 81:25,
     means [7] - 55:5,         Miramar [3] - 4:25,                                                           26:4, 35:24, 38:10,
                                                         36:24, 37:17              82:5, 82:16, 82:20,
      72:11, 73:17, 77:3,       5:9, 5:17                                                                    41:16, 45:17, 49:15,
                                                        moved [1] - 37:24          82:25, 83:5, 83:7,
      77:8, 78:8, 79:10        mispronounced [1] -                                                           50:25, 69:6
                                                        moves [2] - 48:15,         83:11, 83:16, 83:20,
     mechanism [1] - 66:3       75:16                                                                       noticed [2] - 40:10,
                                                         71:19                     84:1, 84:7, 84:9,
     medical [11] - 56:10,     misspelled [1] - 75:24                                                        40:24
                                                        MR [205] - 4:12, 4:13,     84:11, 84:14, 84:19,
      69:24, 70:1, 70:3,       mistake [2] - 40:13,                                                         notion [1] - 41:23
                                                         4:16, 4:18, 4:19,         84:22, 85:4, 85:9,
      71:7, 71:9, 71:13,        43:24                                                                       November [11] -
                                                         5:12, 5:22, 5:24, 6:4,    85:17, 85:21, 86:2,
      71:17, 73:8, 79:1,       misunderstanding [1]                                                          70:16, 70:18, 71:3,
                                                         6:7, 6:11, 6:20, 7:2,     86:7, 86:13, 86:15,
      79:5                      - 55:18                                                                      71:4, 71:5, 71:6,
                                                         7:13, 7:16, 8:4, 8:9,     86:23, 87:5, 87:16,
     medically [1] - 70:19     misunderstood [1] -                                                           71:25, 72:7, 72:15,
                                                         8:12, 8:17, 11:14,        87:22, 88:10, 88:18,
     medication [1] - 72:15     43:23                                                                        73:7, 73:10
                                                         14:22, 15:3, 15:10,       88:21, 88:25, 89:7,
     medicine [1] - 70:5       mixed [1] - 70:11                                                            numb [1] - 73:20
                                                         15:15, 16:9, 16:11,       89:11, 89:17
     meet [10] - 27:19,        mixture [1] - 14:4                                                           numbed [1] - 73:21
                                                         16:15, 16:16, 16:25,     MS [6] - 8:20, 9:7,
      28:3, 30:13, 52:17,      moment [11] - 7:8,                                                           number [1] - 46:19
                                                         17:2, 17:5, 17:10,        11:11, 11:19, 14:21,
      52:24, 55:23, 64:18,      7:21, 12:5, 29:1,                                                           numbers [1] - 79:16
                                                         17:12, 17:15, 18:2,       14:24
      65:16, 67:9               31:10, 32:3, 52:23,                                                         Nunez [1] - 82:1
                                                         18:6, 18:8, 18:11,       multiple [3] - 4:15,
     member [2] - 36:15,        54:17, 65:20, 68:10,                                                        nurse [2] - 56:15,
                                                         18:22, 18:24, 19:2,       5:14, 5:15
      57:10                     81:10                                                                        56:20
                                                         19:16, 19:18, 19:21,     must [1] - 16:5
     members [4] - 21:9,       money [44] - 5:25,                                                           nurse's [1] - 71:12
      24:19, 25:15, 28:17                                20:8, 20:10, 20:13,
                                23:13, 23:15, 26:7,                                                         nursing [2] - 67:2,
     Memorial [1] - 81:13       26:8, 26:9, 26:11,
                                                         21:1, 21:3, 21:6,                   N               71:8
                                                         21:8, 21:15, 21:18,
     mentioned [8] - 13:5,      28:4, 28:15, 29:1,                                nailed [1] - 88:11
                                                         22:1, 22:10, 22:23,
      30:12, 40:18, 56:23,      29:4, 29:6, 29:11,
                                                         23:2, 23:7, 23:23,       name [8] - 9:11, 9:13,               O
      69:22, 72:21, 73:11,      31:8, 31:9, 31:17,                                 12:7, 43:11, 48:7,
                                                         24:1, 24:6, 24:18,
      75:1                      31:19, 33:9, 33:10,                                69:16, 75:14, 75:22      oath [3] - 67:22,
                                                         24:23, 25:21, 26:1,
     met [7] - 40:2, 40:4,      34:13, 36:20, 36:21,                              narcotic [1] - 6:12        67:25, 68:6
                                                         26:13, 26:19, 27:16,
      43:1, 43:4, 43:6,         38:1, 38:8, 39:6,                                                           object [6] - 5:25, 7:1,
                                                         27:21, 27:25, 28:22,     narcotics [3] - 6:4,
      43:15, 56:25              50:9, 53:17, 54:1,                                                           7:12, 46:3, 47:2,
                                                         28:25, 29:9, 29:14,       10:25, 14:17
     method [2] - 85:23,        54:2, 54:3, 61:22,                                                           48:18
                                                         29:22, 30:6, 30:9,       near [1] - 27:5
      86:1                      61:24, 62:1, 62:21,                                                         objected [1] - 80:20
                                                         30:17, 31:2, 31:12,      neck [1] - 80:10
     methods [1] - 88:2         62:24, 63:1, 63:16,                                                         objecting [1] - 46:17
                                                         31:14, 31:23, 32:9,      need [4] - 47:19, 60:9,
     MIAMI [1] - 1:2            66:11, 67:10, 67:11                                                         objection [27] - 11:14,
                                                         32:11, 32:17, 32:22,      81:21, 81:22
     Miami [10] - 1:4, 1:16,   month [4] - 11:3,                                                             16:11, 17:2, 17:12,
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 98 of 102
                                                                            98


      18:8, 18:24, 19:18,        11:18                    PAGES [1] - 1:11           69:22, 69:23, 70:2         13:20
      20:10, 21:3, 34:5,        opportunity [1] - 7:21    pain [2] - 72:21, 73:13   pick [1] - 75:6            POWERS [2] - 1:23,
      35:4, 37:1, 42:1,         opposed [2] - 44:4,       paper [3] - 75:13,        picked [1] - 40:10          90:7
      47:13, 58:22, 63:9,        79:17                     75:19, 75:20             pickup [1] - 26:21         Powers [1] - 90:6
      65:12, 66:16, 67:6,       order [7] - 4:1, 5:18,    paradito [1] - 55:5       picture [2] - 35:10,       practice [1] - 71:13
      67:12, 68:2, 68:7,         26:3, 39:24, 51:20,      paranoid [1] - 31:25       35:12                     precisely [1] - 53:24
      71:21, 78:13, 79:4,        71:5, 85:22              paraplegic [1] - 80:10    pierce [1] - 78:24         prepped [1] - 73:20
      79:21, 80:12              ordered [1] - 72:15       park [1] - 27:5           Pinkerton [5] - 88:2,      presence [2] - 65:18,
     objects [8] - 4:15,        Ordonez [2] - 43:9,       part [2] - 36:6, 73:16     88:4, 88:14, 88:15,        67:4
      5:14, 5:15, 5:19,          43:12                    participate [2] - 5:3,     88:21                     pressure [1] - 72:9
      5:23, 6:8, 87:25,         oriented [1] - 72:22       5:8                      pins [1] - 79:12           pretty [2] - 50:3, 79:11
      88:6                      ORIF [1] - 79:10          participating [2] -       Pistone [1] - 6:22         previously [3] - 11:7,
     observed [1] - 80:25       Ortiz [1] - 43:4           38:4, 38:9               place [4] - 26:4, 54:9,     15:12, 70:21
     obtain [1] - 85:22         orula [2] - 63:17,        participation [1] - 5:2    72:25, 89:6               price [2] - 53:13, 54:7
     Ocala [1] - 61:8            63:21                    particular [9] - 7:1,     placed [1] - 46:14         prison [18] - 35:24,
     occasion [1] - 70:19       orula's [1] - 63:22        7:7, 10:6, 10:7,         plan [2] - 38:9, 73:2       36:1, 36:5, 36:6,
     occurred [4] - 20:5,       OSVALDO [2] - 2:8,         11:24, 21:12, 40:10,     Plantation [1] - 70:9       36:10, 36:14, 36:15,
      20:23, 50:18, 71:11        15:12                     43:15, 72:21             plastic [3] - 14:19,        38:8, 40:13, 40:15,
     October [2] - 9:18,        otherwise [1] - 51:4      parties [1] - 68:21        50:23                      40:19, 40:25, 41:17,
      9:25                      ounce [1] - 62:18         pass [3] - 21:14,         play [1] - 21:21            58:6, 60:7, 60:11,
     OF [2] - 1:1, 1:4          outer [2] - 12:7, 14:19    21:15, 23:3              played [11] - 21:13,        61:3, 61:6
     offense [2] - 50:17,       outfit [1] - 84:3         past [3] - 44:8, 66:7,     21:23, 23:4, 24:3,        probation [10] - 48:14,
      86:22                     overruled [8] - 42:2,      75:16                     24:20, 26:16, 27:23,       57:22, 57:24, 58:2,
     offer [1] - 4:22            46:20, 47:13, 67:7,      patient [2] - 75:5,        29:19, 30:14, 52:21,       58:3, 58:4, 58:5,
     offered [7] - 42:19,        67:13, 68:3, 78:14,       77:11                     55:9                       59:19, 60:24, 60:25
      43:19, 43:22, 44:3,        79:7                     pause [2] - 68:11,        playing [1] - 34:9         problem [1] - 45:10
      46:6, 46:7, 54:1          overt [1] - 6:23           82:22                    plead [2] - 49:19,         proceed [2] - 8:8,
     offering [1] - 58:23       overwhelming [1] -        paused [19] - 21:25,       59:13                      15:10
     Office [2] - 1:16, 73:23    86:9                      22:9, 23:6, 23:22,       pleading [1] - 58:8        proceedings [5] -
     office [1] - 50:10         own [2] - 45:22            24:5, 24:17, 24:22,      pled [9] - 49:11, 49:18,    47:11, 68:11, 82:22,
     OFFICER [10] - 4:4,        owner [1] - 50:2           25:25, 26:18, 27:20,      49:22, 50:4, 50:17,        89:19, 90:3
      7:25, 8:2, 8:21, 9:3,     oxygen [1] - 72:10         28:21, 29:13, 29:21,      51:2, 51:9, 57:15,        process [4] - 8:4,
      38:15, 38:19, 62:7,                                  30:8, 30:16, 31:22,       60:13                      8:14, 12:19, 25:18
      69:9, 82:11                          P               33:1, 33:11, 34:15       point [14] - 11:11,        produce [1] - 29:15
     Official [1] - 1:23                                  pay [1] - 26:6             22:12, 30:25, 51:10,      proffered [1] - 12:2
     old [1] - 77:16            P.A [1] - 1:19            penetrate [2] - 78:24,     53:2, 54:23, 55:25,       proficient [1] - 11:4
     once [1] - 11:15           p.m [8] - 1:8, 23:21,      80:7                      56:21, 56:25, 74:9,       progress [4] - 71:2,
     one [49] - 4:6, 4:14,       24:16, 62:9, 62:10,      people [3] - 61:16,        78:4, 78:5, 82:18,         71:12, 72:1, 73:6
      5:19, 6:16, 7:7, 12:5,     72:17, 82:12, 89:19       78:1, 87:2                83:2                      projectile [1] - 81:10
      12:24, 14:5, 21:15,       package [2] - 36:19,      percent [1] - 72:10       pointed [3] - 29:5,        projectiles [2] - 79:19,
      23:21, 28:4, 29:5,         36:20                    perfect [1] - 72:7         44:2, 76:16                79:20
      36:13, 43:25, 44:18,      packaging [3] - 12:8,     perform [1] - 11:20       poker [1] - 83:7           pronounce [1] - 75:14
      49:7, 49:16, 49:17,        12:21                    performed [1] - 12:15     Police [1] - 9:22          proof [3] - 4:22, 7:9,
      49:18, 50:9, 50:17,       padrino [11] - 24:25,     perhaps [1] - 55:18       police [7] - 28:8, 32:2,    88:13
      50:18, 51:13, 54:15,       25:1, 26:2, 29:23,       period [1] - 7:6           32:8, 49:21, 50:19,       properly [1] - 77:14
      54:16, 54:17, 55:20,       30:3, 30:24, 31:4,       permanent [1] - 14:23      52:24, 57:10              proposed [1] - 85:11
      57:7, 57:9, 63:7,          31:7, 39:10, 39:12,      Permanent [1] - 81:18     portion [6] - 30:2,        Prosecutions [1] -
      63:24, 64:19, 68:10,       39:15                    permanently [1] -          32:1, 32:13, 64:16,        1:16
      68:25, 76:23, 77:16,      Padrino [3] - 44:10,       68:13                     76:1, 81:21               prosecutor's [1] -
      79:9, 80:9, 82:25,         53:8, 62:23              person [6] - 4:7, 24:9,   position [2] - 10:1,        50:10
      83:2, 86:8, 86:9,         page [25] - 6:22,          24:12, 31:17, 44:17,      83:23                     prosecutors [1] - 40:4
      86:14, 87:17, 88:20        22:23, 22:24, 25:21,      78:10                    positive [2] - 13:10,      protection [1] - 36:12
     one-by-one [1] - 14:5       29:24, 30:6, 30:7,       phone [3] - 22:5,          72:14                     prove [1] - 6:23
     ones [1] - 79:6             30:18, 31:3, 31:24,       23:24, 24:16             possess [1] - 6:4          proves [1] - 7:10
     open [5] - 15:8, 47:11,     32:9, 32:20, 48:7,       phonetic [1] - 72:17      possessing [3] -           providing [1] - 54:10
      59:4, 79:10, 81:2          52:16, 52:19, 54:23,     phrases [1] - 64:24        45:14, 49:1, 49:11        proving [1] - 88:2
     operated [1] - 72:25        54:24, 56:22, 64:14,     physical [2] - 71:5,      possibilities [1] - 88:1   publish [5] - 21:8,
     opinion [3] - 14:12,        64:21, 65:4, 71:25,       79:9                     possible [1] - 86:19        24:2, 24:19, 26:14,
      58:22, 78:13               72:2, 86:4               physically [1] - 25:14    powder [5] - 10:11,         34:8
     opinions [2] - 11:17,      PAGE [1] - 2:2            physician [4] - 69:19,     12:20, 12:21, 12:22,      publishing [1] - 26:15
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 99 of 102
                                                                            99


     pulled [1] - 75:19         reasonable [1] - 7:10      referencing [1] - 44:9       32:16, 32:21, 33:6,      scene [2] - 65:10,
     pulling [1] - 8:12         received [35] - 10:24,     referring [1] - 64:19        34:10                     65:14
     purchase [4] - 28:5,        11:21, 16:12, 16:13,      regard [3] - 4:25, 6:12,   resumes [3] - 15:9,        schedule [1] - 82:2
      38:1, 63:1, 63:16          17:3, 17:4, 17:13,         73:8                        38:22, 74:20             Scheduled [1] - 1:7
     purchased [1] - 35:16       17:14, 18:9, 18:10,       regarding [2] - 15:17,     retire [1] - 9:15          scheduling [1] - 84:11
     purpose [1] - 76:15         18:25, 19:1, 19:19,        72:3                      retired [2] - 69:19,       school [2] - 69:24,
     purposes [5] - 28:22,       19:20, 20:11, 20:12,      regards [1] - 12:9           69:20                     70:3
      36:12, 47:19, 47:20,       21:4, 21:5, 24:16,        regular [1] - 71:13        retirement [2] - 9:20,     scientist [1] - 10:4
      48:16                      34:6, 34:7, 35:5,         related [2] - 5:16, 5:17     9:21                     scope [1] - 79:4
     put [14] - 14:19, 24:9,     35:6, 37:2, 37:3,         relation [2] - 86:20,      return [3] - 14:19,        screen [14] - 26:25,
      51:13, 52:19, 54:22,       37:19, 37:20, 40:19,       86:21                       32:20, 34:9               27:13, 28:6, 28:16,
      57:9, 72:5, 73:21,         45:13, 46:24, 47:15,      relationship [3] - 63:4,   review [10] - 16:7,         28:17, 28:24, 32:23,
      73:22, 74:1, 75:1,         48:12, 63:8, 71:22,        63:7, 63:12                 16:22, 17:8, 17:22,       33:3, 46:14, 46:16,
      79:11, 82:1, 83:14         71:23                     relative [1] - 86:8          18:4, 18:17, 19:9,        47:25, 52:19, 75:19
     putting [1] - 66:4         RECEIVED [1] - 3:2         relevance [2] - 42:1,        20:3, 20:20, 39:24       seal [1] - 14:18
     puzzle [1] - 14:6          recently [2] - 9:15,        48:18                     reviewed [3] - 39:21,      seals [1] - 12:7
                                 9:19                      relief [1] - 7:15            79:1                     seat [3] - 9:3, 32:25,
                Q               recess [4] - 38:18,        religion [1] - 63:23       reviewing [2] - 4:8,        69:9
                                 62:9, 82:7, 89:18         religious [4] - 39:15,       4:21                     seated [4] - 4:5, 8:6,
     quadrant [1] - 74:14       recognize [20] - 12:3,      44:9, 63:14, 64:24        ricochet [1] - 79:20        38:21, 82:13
     quadriplegic [2] -          12:6, 12:7, 16:2,         rely [2] - 11:18, 55:25    ricocheting [1] - 80:9     second [4] - 30:24,
      53:21, 66:10               16:18, 17:17, 18:13,      remain [1] - 69:4          rise [5] - 4:4, 38:15,      31:4, 44:13, 86:8
     qualified [1] - 80:18       19:5, 19:24, 20:16,       remember [9] - 22:18,        38:19, 62:7, 82:11       Section [1] - 1:16
     qualify [1] - 80:22         22:2, 33:14, 33:20,        39:22, 44:4, 47:17,       rob [2] - 7:4, 7:18        SECURITY [10] - 4:4,
     questioning [2] - 63:5,     34:19, 36:18, 37:7,        53:4, 53:5, 61:11,        robbery [7] - 4:25, 5:2,    7:25, 8:2, 8:21, 9:3,
      64:4                       43:7, 43:10, 70:24,        64:4, 82:8                  5:3, 5:7, 5:9, 87:22,     38:15, 38:19, 62:7,
     questions [11] - 7:23,      70:25                     remove [1] - 74:22           87:23                     69:9, 82:11
      14:22, 43:17, 62:5,       recollection [1] - 4:10    removed [3] - 4:14,        rocks [1] - 62:19          see [22] - 13:10, 25:11,
      62:15, 68:9, 68:12,       recommendations [1]         12:20, 74:25              Room [1] - 1:17             26:8, 27:13, 32:23,
      70:24, 75:8, 81:3,         - 83:13                   render [1] - 11:16         room [1] - 5:5              41:13, 47:25, 54:8,
      81:17                     record [14] - 28:22,       repeat [2] - 8:19,         rough [1] - 85:8            54:10, 56:13, 56:20,
     quick [1] - 4:9             41:4, 47:5, 47:10,         63:18                     RPR [1] - 90:7              65:16, 75:20, 75:22,
     quickly [1] - 65:20         48:22, 50:11, 54:18,      REPORTED [1] - 1:23        rubbed [1] - 77:9           77:14, 78:11, 82:25,
     quite [1] - 6:2             59:2, 74:12, 76:14,                                  running [3] - 34:14,        84:6, 85:10, 87:5,
                                                           reporter [1] - 9:13
                                 76:16, 77:17, 77:18,                                   41:5, 89:3                87:15
                                                           Reporter [1] - 1:23
                R                84:24                                                rupture [1] - 77:20        seeing [2] - 26:25,
                                                           repositioning [1] -
                                record's [1] - 61:20                                  Rutgers [1] - 10:20         28:11
                                                            73:2
     R.N [1] - 72:17            recorded [2] - 76:8,                                  Ryder [1] - 70:7           seeking [1] - 67:20
                                                           request [3] - 4:16,
     raise [3] - 8:23, 41:2,     77:21                                                                           seem [1] - 85:25
                                                            4:18, 88:25
      69:5                      recording [18] - 16:23,
     rales [2] - 72:11, 73:12    17:23, 18:4, 18:18,
                                                           requesting [1] - 7:15                 S               sell [7] - 22:5, 27:14,
                                                           require [1] - 6:23                                     45:23, 49:2, 51:20,
     ramp [1] - 56:15            18:20, 19:9, 19:14,                                  sacrum [1] - 73:14          52:1, 53:16
                                                           requirement [1] -
     Range [1] - 86:3            20:21, 20:24, 21:21,                                 sale [2] - 46:25, 55:23    selling [15] - 25:11,
                                                            86:11
     range [4] - 78:17,          22:2, 22:13, 26:23,                                  sales [5] - 48:10,          26:21, 27:1, 29:25,
                                                           research [2] - 86:15,
      78:23, 78:24, 80:3         27:21, 29:18, 31:12,                                  48:13, 49:5, 49:8,         32:7, 32:15, 37:10,
                                                            87:7
     raw [1] - 77:10             55:16, 64:16                                          49:9                       37:23, 45:1, 45:3,
                                                           residency [1] - 70:4
     reach [3] - 5:6, 5:21,     recordings [8] -                                      sample [4] - 13:9,          45:7, 45:14, 47:16,
                                                           respect [3] - 6:16,
      24:12                      15:20, 16:5, 19:8,                                    13:14, 13:20, 14:13        64:20, 67:9
                                                            85:23, 86:21
     read [4] - 48:5, 72:18,     54:15, 54:20, 54:21,                                 sandpaper [1] - 77:9       sense [2] - 39:16,
                                                           respiratory [1] - 72:22
      75:18, 89:15               55:12, 55:21                                         saturation [1] - 72:10      53:19
                                                           respond [1] - 65:8
     readings [1] - 11:3        records [6] - 71:7,                                   saw [7] - 26:9, 28:9,      sent [6] - 28:14, 28:18,
                                                           resting [1] - 82:17
     ready [4] - 8:7, 8:8,       71:9, 71:17, 73:3,                                    33:25, 39:18, 52:11,       29:5, 33:9, 45:3
                                                           rests [1] - 83:18
      25:2, 65:22                79:1, 79:5                                            73:10                     sentence [6] - 39:3,
                                                           result [5] - 13:13,
     reaffirmed [1] - 42:23     Redirect [2] - 2:9, 2:15                              scan [1] - 72:2             39:4, 57:20, 57:21,
                                                            13:23, 13:24, 14:7,
     realize [2] - 46:13,       redirect [1] - 81:5                                   scapula [12] - 73:13,       60:18, 60:21
                                                            14:10
      46:15                     REDIRECT [2] - 62:11,                                  73:15, 74:3, 74:5,        sentenced [3] - 35:24,
                                                           resume [1] - 31:12
     realized [2] - 28:8,        81:7                                                  74:8, 74:10, 74:13,        50:1, 57:18
                                                           resumed [14] - 22:7,
      32:2                      reference [4] - 23:11,                                 76:4, 76:6, 76:11,        separate [2] - 86:24,
                                                            22:22, 23:19, 24:14,
     really [1] - 88:18          30:10, 40:11, 54:23                                   81:12                      87:14
                                                            25:20, 27:15, 29:8,
     reason [1] - 54:5          referenced [2] - 29:23                                scapular [1] - 76:8        separated [1] - 87:8
                                                            30:5, 31:13, 32:10,
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 100 of
                                     102                                 100


   September [1] - 70:9       simple [1] - 41:23         spell [1] - 9:13            10:13, 10:14, 10:15,        60:1, 67:22, 84:8
   series [2] - 12:11, 86:8   sit [1] - 74:19            spent [1] - 83:9            11:7, 11:13               testimony [9] - 7:3,
   served [2] - 45:4, 45:6    site [1] - 73:25           Spielvogel [1] - 43:6      substantive [4] - 5:1,       8:24, 15:16, 22:16,
   serving [1] - 57:20        sitting [2] - 43:6, 43:9   spot [4] - 12:15, 13:8,     88:5, 88:13, 89:14          43:17, 60:17, 69:6,
   set [2] - 70:21, 71:16     situation [1] - 36:10       13:14, 13:25              sufficient [2] - 85:11,      80:24, 84:15
   settled [1] - 7:7          six [8] - 6:17, 22:24,     stand [6] - 8:18, 15:9,     86:10                     testing [5] - 11:5,
   seven [3] - 35:25,          30:18, 31:3, 60:18,        38:22, 74:4, 74:9,        suggesting [3] - 7:14,       13:16, 14:10, 14:12,
    57:18, 59:18               65:4, 87:2                 74:20                      87:12, 89:5                 14:16
   several [2] - 36:13,       skin [11] - 73:1, 77:7,    standard [1] - 14:8        suitcase [1] - 32:25       tests [4] - 12:11,
    45:1                       77:9, 77:20, 77:25,       standing [3] - 55:5,       Suite [1] - 1:20             12:13, 13:6, 13:7
   shattered [3] - 79:2,       78:12, 78:21, 78:23,       65:3, 69:4                summarize [1] - 72:19      THE [131] - 1:12, 1:15,
    79:8, 79:11                80:2, 80:5, 80:6          Stanley [1] - 69:17        support [1] - 89:11          1:19, 4:5, 4:14, 4:17,
   sheet [3] - 71:4, 75:13,   small [3] - 13:9, 62:17,   STANLEY [2] - 2:13,        surface [4] - 73:16,         5:11, 5:13, 5:23, 6:2,
    79:9                       62:18                      69:11                      73:18, 76:9, 78:21          6:6, 6:9, 6:16, 7:1,
   sheets [1] - 71:5          society [2] - 61:2         stapled [1] - 72:23        surgery [1] - 76:20          7:12, 7:14, 7:20, 8:1,
   Sheriff's [1] - 73:23      sold [3] - 33:17, 33:23,   start [7] - 8:11, 29:17,   surveillance [1] - 7:6       8:6, 8:11, 8:16, 8:19,
   shift [1] - 71:12           51:18                      68:25, 71:3, 71:25,       sustained [6] - 63:10,       9:2, 11:15, 14:23,
   shirt [1] - 84:1           solemnly [2] - 8:24,        72:1, 82:6                 65:13, 66:17, 68:8,         14:25, 15:1, 15:5,
   short [1] - 83:22           69:5                      started [4] - 4:7, 7:8,     79:23                       15:7, 15:11, 16:12,
   shortness [2] - 72:8,      someday [1] - 89:10         10:24, 11:1               sutures [1] - 73:21          16:14, 17:3, 17:13,
    73:12                     someone [4] - 36:11,       starting [1] - 85:1        swear [2] - 8:24, 69:5       17:25, 18:1, 18:9,
   shot [8] - 56:7, 76:21,     77:22, 78:22, 84:4        starts [1] - 54:13         switched [1] - 7:5           18:25, 19:19, 20:11,
    77:22, 78:1, 78:10,       something's [1] - 89:8     State [2] - 59:13, 61:6    sworn [1] - 15:12            21:4, 21:11, 21:17,
    78:20, 78:22, 80:3        sometimes [3] -            state [5] - 40:13,         System [1] - 70:13           22:25, 23:20, 24:15,
                               75:16, 77:6                40:15, 69:16, 86:18,                                   25:22, 30:25, 32:5,
   shoulder [2] - 76:16,
                                                                                                                 34:6, 35:5, 37:2,
    76:17                     somewhere [1] -             87:15                                T                 37:16, 37:19, 38:13,
   show [19] - 15:21,          78:25                     statement [2] - 30:23,
                              soon [2] - 4:6, 4:9         71:11                     table [1] - 43:9             38:21, 42:2, 43:11,
    16:17, 19:3, 28:17,
                                                                                    tape [5] - 21:13, 52:21,     43:13, 46:5, 46:9,
    32:12, 33:19, 36:17,      sores [2] - 73:1, 73:14    statements [1] - 41:22
                                                                                      53:2, 55:9, 55:10          46:12, 46:20, 47:4,
    37:5, 37:24, 46:12,       sorry [7] - 4:17, 6:2,     STATES [3] - 1:1, 1:4,
                                                                                    target [1] - 25:23           47:7, 47:13, 48:3,
    47:22, 51:10, 70:21,       8:19, 15:7, 37:17,         1:12
                                                                                    tattoo [1] - 40:21           48:20, 58:25, 62:6,
    70:22, 73:6, 74:8,         43:11, 76:15              States [7] - 1:16, 1:24,
                                                                                    tattoos [12] - 36:3,         63:10, 63:18, 65:13,
    74:10, 75:11, 78:6        sound [9] - 26:17,          67:20, 81:25, 86:3,
                                                                                                                 66:17, 67:7, 67:13,
   showed [2] - 79:2,          27:15, 27:24, 29:8,        86:4, 90:7                  40:12, 40:18, 40:19,
                                                                                                                 68:3, 68:8, 68:13,
    79:9                       32:10, 32:16, 32:21,      statute [2] - 85:25,         40:25, 41:4, 41:10,
                                                                                                                 68:20, 69:8, 71:22,
   showing [12] - 15:23,       33:6, 34:10                86:20                       41:13, 41:16, 41:19,
                                                                                                                 76:14, 78:14, 78:15,
    15:25, 16:18, 17:6,       sounds [2] - 72:12,        stay [1] - 78:21             41:20
                                                                                                                 79:7, 79:8, 79:22,
    17:16, 18:12, 19:22,       80:15                     STENOGRAPHICAL             tender [2] - 11:12,
                                                                                                                 80:13, 80:15, 80:20,
    20:14, 33:13, 34:17,      South [1] - 61:9            LY [1] - 1:22               38:12
                                                                                                                 81:5, 81:18, 81:22,
    35:14, 35:18              Southeast [1] - 1:20       step [2] - 8:22, 14:25     tenders [1] - 14:21
                                                                                                                 82:3, 82:6, 82:13,
   shown [2] - 34:24,         SOUTHERN [1] - 1:1         steps [2] - 38:17, 74:6    term [3] - 39:9, 39:10,
                                                                                                                 82:17, 82:21, 82:23,
    37:13                     Spanish [10] - 4:3,        sterile [2] - 73:22,         86:19
                                                                                                                 83:4, 83:10, 83:13,
   shy [1] - 13:3              21:23, 22:8, 23:4,         75:1                      terminology [2] - 78:8
                                                                                                                 83:17, 83:21, 84:4,
   sick [1] - 70:12            24:3, 24:20, 25:24,       sterilely [1] - 73:19      terms [1] - 77:8
                                                                                                                 84:8, 84:10, 84:13,
   side [2] - 66:19, 89:4      29:19, 30:14, 32:6        still [3] - 5:4, 57:20,    test [16] - 12:15, 13:8,
                                                                                                                 84:15, 84:20, 84:25,
   sidebar [8] - 47:10,       SPEAKER [4] - 22:25,        82:25                       13:10, 13:11, 13:13,
                                                                                                                 85:6, 85:12, 85:19,
    48:20, 48:22, 58:24,       23:20, 24:15, 25:22       stopped [4] - 52:21,         13:14, 13:17, 13:18,
                                                                                                                 85:22, 86:6, 86:12,
    58:25, 59:2, 80:13,       Speaking [1] - 74:12        53:2, 70:14, 80:5           13:19, 13:23, 13:24,
                                                                                                                 86:14, 86:17, 86:24,
    82:20                     speaking [1] - 22:12       story [5] - 41:24, 42:8,     13:25, 14:7
                                                                                                                 87:8, 87:17, 87:23,
   Sidebar [10] - 15:6,       Special [3] - 1:16,         42:11, 42:16, 42:17       testified [8] - 9:5,
                                                                                                                 88:16, 88:19, 88:24,
    15:8, 47:9, 47:11,         43:4, 43:9                Street [2] - 1:17, 1:20      11:6, 40:7, 49:11,
                                                                                                                 89:6, 89:9, 89:13,
    48:21, 59:1, 59:3,        special [1] - 7:17         strike [3] - 54:25,          52:4, 69:11, 76:13,
                                                                                                                 89:18
    80:14, 81:2, 83:6         specific [5] - 6:12,        55:10, 58:18                76:19
                                                                                                               the.. [1] - 24:16
   sign [1] - 71:11            7:17, 13:21, 46:18,       struck [2] - 54:12,        testifies [1] - 10:5
                                                                                                               theories [1] - 86:10
   signed [1] - 19:12          52:22                      59:18                     testify [12] - 9:20,
                                                                                                               theory [4] - 5:4, 85:15,
   significant [4] - 77:19,   spectrometry [1] -         stuck [1] - 54:15            15:13, 40:16, 58:20,
                                                                                                                 85:19, 87:9
    78:1, 78:15, 80:4          14:2                      subject [1] - 81:20          59:7, 59:9, 60:3,
                                                                                                               thinking [3] - 83:23,
   signs [2] - 72:9, 73:4     speculation [1] -          substance [2] - 10:7,        83:3, 83:8, 83:9,
                                                                                                                 85:14, 88:24
   similar [1] - 4:11          80:12                      12:14                       83:11, 83:12
                                                                                                               third [1] - 28:23
   similar-act [1] - 4:11     speed [1] - 65:18          substances [5] -           testifying [4] - 56:24,
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 101 of
                                     102                                 101


   thousand [4] - 13:2,         66:13, 66:20, 67:4,        69:21                     8:4, 8:9, 8:12, 8:17,      23:22, 24:5, 24:17,
     38:3, 45:15, 53:23         67:5, 67:11              two-day [1] - 52:5          15:3, 15:10, 15:15,        24:22, 25:24, 25:25,
   three [27] - 11:2, 13:6,   transactions [3] -         types [2] - 10:13,          16:9, 16:15, 16:16,        26:18, 27:15, 29:13,
     22:23, 30:6, 43:15,        15:17, 49:8, 66:10         10:14                     16:25, 17:5, 17:10,        29:21, 30:8, 30:16,
     45:10, 49:5, 57:21,      transcript [13] - 20:20,   typically [2] - 68:22,      17:15, 18:2, 18:6,         31:22, 32:10, 32:16,
     59:18, 60:25, 61:1,        21:10, 21:12, 21:20,       73:25                     18:11, 18:22, 19:2,        33:1, 33:11
     64:15, 70:4, 71:5,         26:14, 29:15, 31:24,                                 19:16, 19:21, 20:8,       videos [4] - 16:5,
     71:18, 82:16, 84:9,        32:20, 52:17, 54:22,                U                20:13, 21:1, 21:6,         39:21, 40:24, 41:13
     84:18, 85:24, 86:18,       64:14, 64:21                                         21:8, 21:15, 21:18,       violate [2] - 57:24,
     86:19, 86:24, 87:2,      transcription [1] -        U.S.A [1] - 6:21            22:1, 22:10, 22:23,        58:5
     87:3, 87:14, 88:19         90:3                     Uber [1] - 66:14            23:2, 23:7, 23:23,        visit [2] - 56:7, 63:15
   three-minute-22-           transcripts [7] - 16:17,   ultimate [1] - 14:10        24:1, 24:6, 24:18,        vital [2] - 72:9, 73:3
     second [1] - 28:24         21:9, 39:21, 39:24,      unanimity [8] - 5:21,       24:23, 25:21, 26:1,       voice [3] - 16:14, 55:8,
   three-year [1] - 70:4        54:13, 54:14, 54:21       6:9, 6:16, 85:23,          26:13, 26:19, 27:16,       55:11
   threw [1] - 51:1           translated [1] - 16:21      86:1, 86:10, 87:6,         27:21, 27:25, 28:22,      vs [1] - 1:5
   throughout [2] -           translating [1] - 43:25     87:13                      28:25, 29:9, 29:14,
     10:25, 44:8              translation [1] - 39:12    unanimous [2] - 5:19,       29:22, 30:6, 30:9,                   W
   throw [1] - 74:25          translators [1] - 54:17     6:18                       30:17, 31:2, 31:12,
   thrown [1] - 58:6          transporting [1] - 50:8    unchanged [2] -             31:14, 31:23, 32:9,       wait [2] - 85:6, 85:9
   Thursday [3] - 84:17,      Trauma [1] - 70:7           72:13, 73:17               32:11, 32:17, 32:22,      waiting [5] - 34:22,
     85:1                     trauma [4] - 70:8,         uncomfortable [1] -         33:2, 33:7, 33:12,         35:20, 55:4, 55:6,
   tiny [1] - 77:6              76:20, 76:22, 76:23       73:19                      34:3, 34:8, 34:11,         56:11
   today [13] - 8:7, 9:12,    travel [1] - 39:7          under [8] - 6:21,           34:16, 35:1, 35:7,        walk [3] - 6:20, 12:18,
     9:20, 40:7, 42:11,       treat [2] - 70:19, 77:11    13:22, 67:22, 67:25,       36:24, 37:4, 37:17,        50:14
     42:23, 42:24, 52:4,                                  68:6, 80:6, 85:25,         37:21, 38:12, 42:1,       walking [1] - 27:1
                              treated [2] - 76:23,
     52:11, 60:3, 60:15,                                  86:20                      46:3, 46:17, 47:2,        wants [3] - 83:8,
                                77:1
     85:8, 89:18                                         unfortunately [2] -         47:5, 48:18, 58:22,        83:11, 88:14
                              treatment [2] - 72:3,
   today's [3] - 22:25,                                   77:17                      62:12, 63:11, 63:20,      watch [1] - 8:21
                                73:9
     23:20, 24:15                                        unit [2] - 70:10, 70:11     65:14, 66:18, 68:10,      ways [1] - 85:24
                              treatments [1] - 71:14
                                                         UNITED [3] - 1:1, 1:4,      68:12, 71:21, 75:10,      weapon [1] - 77:5
   together [2] - 7:4, 7:8    trial [2] - 51:5, 81:21
                                                          1:12                       76:15, 76:18, 78:19,      weapons [1] - 78:9
   tomorrow [2] - 82:6,       TRIAL [1] - 1:10
                                                         United [7] - 1:16, 1:24,    79:13, 79:24, 80:19,      wearing [1] - 84:3
     82:18                    trial.. [1] - 51:5
                                                          67:20, 81:25, 86:3,        81:3, 81:20, 81:25,       Wednesday [1] -
   tomorrow's [1] - 84:17     trouble [1] - 72:22
                                                          86:4, 90:7                 82:5, 82:16, 85:4,
   took [11] - 13:20,         truck [2] - 26:21, 27:5                                                           84:17
                                                         University [2] - 10:20,     85:17, 85:21, 86:2,
     25:19, 55:24, 56:10,     true [5] - 42:15, 44:18,                                                         weighed [1] - 12:14
                                                          10:21                      86:7, 86:13, 86:15,
     65:24, 66:2, 66:5,         44:19, 55:8, 57:5                                                              weight [4] - 12:18,
                                                                                     86:23, 87:5, 87:16,
     70:12, 73:22, 77:9,      truth [5] - 8:25, 58:23,   unknown [1] - 13:20                                    12:21, 12:22, 13:1
                                                                                     87:22, 88:25, 89:7,
     80:10                      69:6, 69:7               up [16] - 11:17, 13:10,                               wheelchair [3] -
                                                                                     89:11, 89:17
   top [3] - 30:18, 31:3,     try [1] - 84:5              16:14, 40:10, 40:12,                                  25:10, 25:17, 83:17
                                                                                    verdict [3] - 5:13,
     75:20                    trying [3] - 5:4, 54:6,     46:9, 50:7, 53:3,                                    white [2] - 10:11,
                                                                                     5:20, 6:19
   touching [1] - 28:17         84:10                     53:12, 54:5, 56:24,                                   13:20
                                                          63:3, 73:20, 74:4,        versus [3] - 6:22, 7:18,
   toward [1] - 27:1          Tuesday [1] - 1:5                                                                wife [2] - 56:5, 70:12
                                                          75:6, 82:16                86:3
   Tower [1] - 1:20           tune [1] - 6:19                                                                  Wise [1] - 79:25
                                                         upper [3] - 74:14,         vial [1] - 75:13
   towing [1] - 25:16         turn [11] - 2:6, 2:13,                                                           WITNESS [8] - 2:4,
                                                          76:4, 76:16               vibrate [1] - 14:4
   trace [3] - 10:15,           8:15, 21:19, 23:2,                                                              9:2, 15:1, 18:1,
                                                         urine [1] - 72:14          victim [1] - 77:4
     10:16, 10:17               64:14, 64:21, 65:4,                                                             43:13, 69:8, 78:15,
                                                                                    victims [1] - 78:20
   trafficker [1] - 50:2        68:18, 68:22, 76:21                                                             79:8
                                                                                    video [33] - 21:23,
   trafficking [2] - 50:1,    turned [1] - 13:14                     V               21:25, 22:7, 22:9,
                                                                                                               witness [27] - 8:5,
     85:16                    tussis [1] - 72:8                                                                 8:10, 8:15, 11:12,
                                                         van [6] - 27:4, 28:9,       22:22, 23:4, 23:6,
   trained [1] - 11:2         twice [1] - 45:8                                                                  11:16, 14:21, 15:22,
                                                          34:22, 35:21, 55:24,       23:19, 24:3, 24:14,
   training [2] - 10:24,      two [26] - 5:23, 6:1,                                                             28:22, 32:6, 36:2,
                                                          56:4                       24:20, 25:20, 26:16,
     70:1                       6:7, 6:8, 25:21, 44:8,                                                          38:12, 38:17, 41:3,
                                                         vault [1] - 14:20           27:20, 27:23, 28:21,
   transaction [26] -           45:9, 46:24, 47:16,                                                             46:19, 47:22, 68:13,
                                                         Vazquez [7] - 2:8, 2:9,     29:8, 29:19, 30:2,
     23:9, 23:12, 31:10,        48:10, 48:13, 48:14,                                                            68:18, 68:22, 68:25,
                                                          2:14, 40:12, 52:21,        30:5, 30:14, 31:13,
     38:5, 42:20, 43:20,        52:5, 52:7, 56:22,                                                              74:14, 74:20, 76:16,
                                                          53:2, 53:7                 32:12, 32:18, 32:21,
     45:22, 49:25, 50:13,       58:4, 58:11, 58:19,                                                             81:4, 83:2, 83:19,
                                                         VAZQUEZ [129] - 1:15,       33:4, 33:6, 34:9,
     53:24, 54:4, 54:6,         62:19, 65:24, 69:21,                                                            83:20, 83:21
                                                          4:12, 4:16, 4:18,          34:10, 34:15, 39:18,
     54:10, 64:7, 64:11,        71:18, 73:3, 76:23,                                                            Witness [9] - 2:6,
                                                          5:24, 6:4, 6:7, 6:11,      52:8, 52:11
     65:11, 65:15, 65:17,       87:17                                                                           2:13, 15:2, 15:9,
                                                          6:20, 7:2, 7:13, 7:16,    Video [18] - 22:8,
     65:19, 65:23, 66:7,      two-and-a-half [1] -                                                              33:5, 38:22, 68:15,
Case 1:17-cr-20701-MGC Document 322 Entered on FLSD Docket 01/18/2020 Page 102 of
                                     102                                 102


    74:6, 81:24                68:7, 68:16, 69:2,
   witnesses [2] - 82:16,      69:13, 71:19, 71:24,
    82:23                      74:7, 74:19, 74:21,
   word [5] - 24:24, 42:3,     75:8, 78:13, 79:4,
    42:6, 55:5, 57:3           79:21, 80:12, 81:6,
   words [2] - 53:25,          81:8, 81:17, 81:19,
    85:24                      82:20, 82:25, 83:5,
   works [1] - 58:2            83:7, 83:11, 83:16,
   world [1] - 61:12           83:20, 84:1, 84:7,
   wound [6] - 73:12,          84:9, 84:11, 84:14,
    77:11, 77:13, 77:14,       84:19, 84:22, 85:9,
    78:17, 79:3                88:10, 88:18, 88:21
   wounds [4] - 76:22,        Zacca [4] - 1:19, 2:9,
    76:24, 77:1                2:14, 2:15
   wrists [1] - 41:5          zoom [1] - 72:6
   write [3] - 46:2, 48:24,
    71:12
   writing [6] - 16:21,
    17:7, 17:20, 18:16,
    20:19, 46:10
   written [1] - 72:16
   wrote [4] - 72:7,
    72:13, 72:18, 73:15

              Y
   yard [1] - 51:23
   year [2] - 60:8, 70:4
   years [16] - 35:25,
    48:14, 57:18, 57:21,
    58:4, 59:15, 59:18,
    59:19, 60:25, 61:1,
    69:21, 69:25, 70:11,
    70:13, 77:13, 88:19
   yesterday [11] - 15:18,
    15:21, 40:7, 42:19,
    52:4, 52:5, 52:8,
    52:14, 52:17, 54:7,
    56:4
   yourself [5] - 9:10,
    30:3, 51:11, 59:12,
    71:7

              Z
   ZACCA [79] - 1:19,
    4:13, 4:19, 5:12,
    5:22, 11:14, 14:22,
    16:11, 17:2, 17:12,
    18:8, 18:24, 19:18,
    20:10, 21:3, 34:5,
    35:4, 37:1, 38:24,
    42:4, 43:12, 43:14,
    46:7, 46:10, 46:15,
    46:21, 46:22, 47:3,
    47:14, 47:18, 48:4,
    48:15, 48:23, 54:19,
    58:23, 59:5, 62:5,
    63:9, 65:12, 66:16,
    67:6, 67:12, 68:2,
